Exhibit 10.16

 

COHERENT, INC.

 

2.75% CONVERTIBLE SUBORDINATED NOTES DUE 2011

 

INDENTURE

 

DATED AS OF MARCH 13, 2006

 

U.S. BANK NATIONAL ASSOCIATION

 

AS TRUSTEE

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Article 1 DEFINITIONS AND INCORPORATION BY REFERENCE

 

1

 

 

 

 

 

 

 

Section 1.01 Definitions

 

1

 

 

 

 

 

 

 

Section 1.02 Other Definition

 

9

 

 

 

 

 

 

 

Section 1.03 Trust Indenture Act Provisions

 

10

 

 

 

 

 

 

 

Section 1.04 Rules of Construction

 

10

 

 

 

 

 

Article 2 THE SECURITIES

 

11

 

 

 

 

 

 

 

Section 2.01 Form and Dating

 

11

 

 

 

 

 

 

 

Section 2.02 Execution and Authentication

 

12

 

 

 

 

 

 

 

Section 2.03 Registrar, Paying Agent and Conversion Agent

 

13

 

 

 

 

 

 

 

Section 2.04 Paying Agent to Hold Money in Trust

 

13

 

 

 

 

 

 

 

Section 2.05 Lists of Holders of Securities

 

14

 

 

 

 

 

 

 

Section 2.06 Transfer and Exchange

 

14

 

 

 

 

 

 

 

Section 2.07 Replacement Securities

 

15

 

 

 

 

 

 

 

Section 2.08 Outstanding Securities

 

15

 

 

 

 

 

 

 

Section 2.09 Treasury Securities

 

16

 

 

 

 

 

 

 

Section 2.10 Temporary Securities

 

16

 

 

 

 

 

 

 

Section 2.11 Cancellation

 

16

 

 

 

 

 

 

 

Section 2.12 Legend; Additional Transfer and Exchange Requirements

 

16

 

 

 

 

 

 

 

Section 2.13 CUSIP Numbers

 

20

 

 

 

 

 

Article 3 PURCHASE UPON FUNDAMENTAL CHANGE

 

20

 

 

 

 

 

 

 

Section 3.01 Purchase at Holders’ Option upon a Fundamental Change

 

20

 

 

 

 

 

 

 

Section 3.02 Effect of Fundamental Change Purchase Notice

 

22

 

 

 

 

 

 

 

Section 3.03 Deposit of Fundamental Change Purchase Price

 

23

 

 

 

 

 

 

 

Section 3.04 Repayment to The Company

 

23

 

 

 

 

 

 

 

Section 3.05 Securities Purchased in Part

 

23

 

 

 

 

 

 

 

Section 3.06 Compliance with Securities Laws upon Purchase of Securities

 

23

 

 

 

 

 

 

 

Section 3.07 Purchase of Securities in Open Market

 

24

 

 

 

 

 

Article 4 CONVERSION

 

25

 

 

 

 

 

 

 

Section 4.01 Conversion Privilege and Conversion Rate

 

25

 

 

 

 

 

 

 

Section 4.02 Conversion Procedure

 

28

 

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 4.03 Fractional Shares

 

29

 

 

 

 

 

 

 

Section 4.04 Taxes on Conversion

 

30

 

 

 

 

 

 

 

Section 4.05 Company to Provide Stock

 

30

 

 

 

 

 

 

 

Section 4.06 Adjustment of Conversion Rate

 

30

 

 

 

 

 

 

 

Section 4.07 No Adjustment

 

36

 

 

 

 

 

 

 

Section 4.08 Notice of Adjustment

 

37

 

 

 

 

 

 

 

Section 4.09 Notice of Certain Transactions

 

37

 

 

 

 

 

 

 

Section 4.10 Effect of Recapitalization, Reclassification, Consolidation, Merger
or Sale

 

37

 

 

 

 

 

 

 

Section 4.11 Trustee’s Disclaimer

 

38

 

 

 

 

 

 

 

Section 4.12 Voluntary Increase

 

38

 

 

 

 

 

 

 

Section 4.13 Payment of Cash in Lieu of Common Stock

 

38

 

 

 

 

 

Article 5 COVENANTS

 

40

 

 

 

 

 

 

 

Section 5.01 Payment of Securities

 

40

 

 

 

 

 

 

 

Section 5.02 SEC and Other Reports

 

40

 

 

 

 

 

 

 

Section 5.03 Compliance Certificates

 

41

 

 

 

 

 

 

 

Section 5.04 Further Instruments and Acts

 

41

 

 

 

 

 

 

 

Section 5.05 Maintenance of Corporate Existence

 

41

 

 

 

 

 

 

 

Section 5.06 Rule 144A Information Requirement

 

41

 

 

 

 

 

 

 

Section 5.07 Stay, Extension and Usury Laws

 

41

 

 

 

 

 

 

 

Section 5.08 Payment of Additional Interest

 

42

 

 

 

 

 

 

 

Section 5.09 Maintenance of Office or Agency

 

42

 

 

 

 

 

Article 6 CONSOLIDATION; MERGER; CONVEYANCE; TRANSFER OR LEASE

 

43

 

 

 

 

 

 

 

Section 6.01 Company May Consolidate, Etc., Only on Certain Terms

 

43

 

 

 

 

 

 

 

Section 6.02 Successor Substituted

 

43

 

 

 

 

 

Article 7 DEFAULT AND REMEDIES

 

44

 

 

 

 

 

 

 

Section 7.01 Events of Default

 

44

 

 

 

 

 

 

 

Section 7.02 Acceleration

 

45

 

 

 

 

 

 

 

Section 7.03 Other Remedies

 

46

 

 

 

 

 

 

 

Section 7.04 Waiver of Defaults and Events of Default

 

46

 

 

 

 

 

 

 

Section 7.05 Control by Majority

 

46

 

 

 

 

 

 

 

Section 7.06 Limitations on Suits

 

47

 

 

 

 

 

 

 

Section 7.07 Rights of Holders to Receive Payment and to Convert

 

47

 

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 7.08 Collection Suit by Trustee

 

47

 

 

 

 

 

 

 

Section 7.09 Trustee May File Proofs of Claim

 

47

 

 

 

 

 

 

 

Section 7.10 Priorities

 

48

 

 

 

 

 

 

 

Section 7.11 Undertaking for Costs

 

48

 

 

 

 

 

Article 8 TRUSTEE

 

49

 

 

 

 

 

 

 

Section 8.01 Obligations of Trustee

 

49

 

 

 

 

 

 

 

Section 8.02 Rights of Trustee

 

50

 

 

 

 

 

 

 

Section 8.03 Individual Rights of Trustee

 

51

 

 

 

 

 

 

 

Section 8.04 Trustee’s Disclaimer

 

51

 

 

 

 

 

 

 

Section 8.05 Notice of Default or Events of Default

 

51

 

 

 

 

 

 

 

Section 8.06 Reports by Trustee to Holders

 

51

 

 

 

 

 

 

 

Section 8.07 Compensation and Indemnity

 

52

 

 

 

 

 

 

 

Section 8.08 Replacement of Trustee

 

53

 

 

 

 

 

 

 

Section 8.09 Successor Trustee by Merger, Etc.

 

53

 

 

 

 

 

 

 

Section 8.10 Eligibility; Disqualification

 

53

 

 

 

 

 

 

 

Section 8.11 Preferential Collection of Claims Against Company

 

54

 

 

 

 

 

Article 9 SATISFACTION AND DISCHARGE OF INDENTURE

 

54

 

 

 

 

 

 

 

Section 9.01 Satisfaction and Discharge of Indenture

 

54

 

 

 

 

 

 

 

Section 9.02 Application of Trust Money

 

55

 

 

 

 

 

 

 

Section 9.03 Repayment to Company

 

55

 

 

 

 

 

 

 

Section 9.04 Reinstatement

 

55

 

 

 

 

 

Article 10 AMENDMENTS; SUPPLEMENTS AND WAIVERS

 

55

 

 

 

 

 

 

 

Section 10.01 Without Consent of Holders

 

55

 

 

 

 

 

 

 

Section 10.02 With Consent of Holders

 

56

 

 

 

 

 

 

 

Section 10.03 Compliance with Trust Indenture Act

 

57

 

 

 

 

 

 

 

Section 10.04 Revocation and Effect of Consents

 

57

 

 

 

 

 

 

 

Section 10.05 Notation on or Exchange of Securities

 

57

 

 

 

 

 

 

 

Section 10.06 Trustee to Sign Amendments, Etc.

 

57

 

 

 

 

 

 

 

Section 10.07 Effect of Supplemental Indentures

 

57

 

 

 

 

 

Article 11 SUBORDINATION

 

57

 

 

 

 

 

 

 

Section 11.01 Agreement to Subordinate

 

57

 

 

 

 

 

 

 

Section 11.02 Payment to Holders

 

58

 

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 11.03 Subrogation of Securities

 

60

 

 

 

 

 

 

 

Section 11.04 Authorization to Effect Subordination

 

61

 

 

 

 

 

 

 

Section 11.05 Notice to Trustee

 

61

 

 

 

 

 

 

 

Section 11.06 Trustee’s Relation to Senior Indebtedness

 

62

 

 

 

 

 

 

 

Section 11.07 No Impairment of Subordination

 

62

 

 

 

 

 

 

 

Section 11.08 Certain Conversions Deemed Payment

 

62

 

 

 

 

 

 

 

Section 11.09 Article Applicable to Paying Agents

 

62

 

 

 

 

 

 

 

Section 11.10 Senior Indebtedness Entitled to Rely

 

63

 

 

 

 

 

 

 

Section 11.11 Reinstatement

 

63

 

 

 

 

 

 

 

Section 11.12 Actions by Holders of Senior Indebtedness

 

63

 

 

 

 

 

Article 12 MISCELLANEOUS

 

64

 

 

 

 

 

 

 

Section 12.01 Trust Indenture Act Controls

 

64

 

 

 

 

 

 

 

Section 12.02 Notices

 

64

 

 

 

 

 

 

 

Section 12.03 Communications By Holders with Other Holder

 

65

 

 

 

 

 

 

 

Section 12.04 Certificate and Opinion as to Conditions Precedent

 

65

 

 

 

 

 

 

 

Section 12.05 Record Date for Vote or Consent of Holders of Securities

 

66

 

 

 

 

 

 

 

Section 12.06 Rules by Trustee, Paying Agent, Registrar and Conversion Agent

 

66

 

 

 

 

 

 

 

Section 12.07 Legal Holidays

 

66

 

 

 

 

 

 

 

Section 12.08 Governing Law

 

66

 

 

 

 

 

 

 

Section 12.09 No Adverse Interpretation of Other Agreements

 

66

 

 

 

 

 

 

 

Section 12.10 No Recourse Against Others

 

66

 

 

 

 

 

 

 

Section 12.11 No Security Interest Created

 

66

 

 

 

 

 

 

 

Section 12.12 Successors

 

66

 

 

 

 

66

 

 

Section 12.13 Multiple Counterparts

 

66

 

 

 

 

 

 

 

Section 12.14 Separability

 

66

 

 

 

 

 

 

 

Section 12.15 Table of Contents, Headings, Etc.

 

67

 

 

 

 

 

Exhibit A

 

A-1

 

--------------------------------------------------------------------------------


 

CROSS REFERENCE TABLE*

 

TIA
SECTION

 

 

 

INDENTURE
SECTION

 

 

 

 

 

Section

 

310

 

12.01

 

 

310(a)(1)

 

8.10

 

 

(a)(2)

 

8.10

 

 

(a) (3)

 

N.A.**

 

 

(a) (4)

 

N.A.

 

 

(a) (5)

 

8.10

 

 

(b)

 

8.10

 

 

(c)

 

N.A.

Section

 

311

 

12.01

 

 

311 (a)

 

8.11

 

 

(b)

 

8.11

 

 

(c)

 

N.A.

Section

 

312

 

12.01

 

 

312(a)

 

2.05

 

 

(b)

 

12.03

 

 

(c)

 

12.03

Section

 

313

 

12.01

 

 

313(a)

 

8.06(a)

 

 

(b)(1)

 

N.A.

 

 

(b)(2)

 

8.06(a)

 

 

(c)

 

8.06(a)

 

 

(d)

 

8.06(b)

Section

 

314

 

12.01

 

 

314(a)

 

5.02(a); 5.03

 

 

(b)

 

N.A.

 

 

(c)(1)

 

2.02; 9.01; 12.04

 

 

(c)(2)

 

9.01; 12.04

 

 

(c)(3)

 

N.A.

 

 

(d)

 

N.A.

 

 

(e)

 

12.04

 

 

(f)

 

N.A.

Section

 

315

 

12.01

 

 

315(a)

 

8.01(b)

 

 

(b)

 

8.05

 

 

(d)

 

8.01(c)

 

 

(d)(2)

 

8.01(c)

 

 

(d)(3)

 

8.01(c)

 

 

(e)

 

7.11

Section

 

316

 

12.01

 

 

316 (a)

 

7.05; 10.02 (b)

 

 

(b)

 

7.07

 

 

(c)

 

12.05

Section

 

317

 

7.08; 7.09; 12.01

Section

 

318

 

12.01

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*                                         This Cross-Reference Table shall not,
for any purpose, be deemed a part of this Indenture.

**                                  N.A. means Not Applicable.

 

--------------------------------------------------------------------------------


 

THIS INDENTURE dated as of March 13, 2006 is between Coherent, Inc., a
corporation duly organized under the laws of the State of Delaware (the
“Company”), and U.S. Bank National Association, a national banking association
organized and existing under the laws of the United States, as Trustee (the
“Trustee”).

 

In consideration of the purchase of the Securities (as defined herein) by the
Holders thereof, both parties agree as follows for the benefit of the other and
for the equal and ratable benefit of the Holders of the Securities.

 


ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE


 


SECTION 1.01  DEFINITIONS.


 

“Additional Interest” has the meaning specified in the Registration Rights
Agreement.  All references herein to interest accrued or payable as of any date
shall include any Additional Interest accrued or payable as of such date as
provided in the Registration Rights Agreement.

 

“Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person.  For the purposes of this definition,
“control” when used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agent” means any Registrar, Paying Agent or Conversion Agent.

 

“Aggregate Share Cap” means initially 30 shares of Common Stock per $1,000
principal amount of Securities, subject to proportional adjustment in the same
manner as the Conversion Rate upon the occurrence of any of the events described
in clauses (1) through (4) under Section 4.06(a).

 

“Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Security, the rules and procedures of
the Depositary, to the extent applicable to such transfer or exchange.

 

“Beneficial Ownership” means the definition such term is given in accordance
with Rule 13d-3 promulgated by the SEC under the Exchange Act.

 

“Board of Directors” means either the board of directors of the Company or any
committee of the Board of Directors authorized to act for it with respect to
this Indenture.

 

“Business Day” means any weekday that is not a day on which banking institutions
in The City of New York are authorized or obligated to close.

 

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, but excluding any debt securities
convertible into such equity.

 

“Cash” or “cash” means such coin or currency of the United States as at any time
of payment is legal tender for the payment of public and private debts.

 

--------------------------------------------------------------------------------


 

“Certificated Security” means a Security that is in substantially the form
attached as Exhibit A but that does not include the information or the
schedule called for by footnote 1 thereof.

 

“Change of Control” means the occurrence of any of the following after the date
hereof: (i) the acquisition by any Person of Beneficial Ownership (including any
syndicate or group which would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act), directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of the Company’s Capital Stock entitling that Person to exercise 50% or
more of the total voting power of all shares of the Company’s Capital Stock
entitled to vote generally in elections of directors, other than any acquisition
by the Company, any of its subsidiaries or any of its employee benefit plans; or
(ii) the consolidation or merger of the Company with or into any other Person,
any merger of another Person into the Company, or any conveyance, transfer,
sale, lease or other disposition of all or substantially all of the Company’s
properties and assets to another Person other than to one or more of the
Company’s wholly-owned subsidiaries, provided that this clause (ii) shall not
apply to (A) any transaction (x) that does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of the Company’s
Capital Stock and (y) pursuant to which holders of the Company’s Capital Stock
immediately prior to the transaction have the entitlement to exercise, directly
or indirectly, 50% or more of the total voting power of all shares of the
Capital Stock entitled to vote generally in elections of directors of the
continuing or surviving Person immediately after the transaction; or (B) any
merger solely for the purpose of changing the Company’s jurisdiction of
incorporation and resulting in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of common stock of the
surviving entity; or (iii) if, during any consecutive two-year period,
individuals who at the beginning of that two-year period constituted the
Company’s Board of Directors, together with any new directors whose election to
the Company’s Board of Directors, or whose nomination for election by the
Company’s stockholders, was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Company’s Board of Directors then
in office.  Notwithstanding anything to the contrary set forth herein, it will
not constitute a Change of Control if 100% of the consideration for the Common
Stock (excluding cash payments for fractional shares and cash payments made in
respect of dissenters’ appraisal rights) in the transaction or transactions
otherwise constituting a Change of Control consists of common stock or American
Depositary Shares representing shares of common stock, in each case which are
traded on a U.S. national securities exchange or quoted on the Nasdaq National
Market, or which will be so traded or quoted when issued or exchanged in
connection with the Change of Control, and as a result of such transaction or
transactions the Securities become convertible solely into cash in an amount
equal to the lesser of $1,000 and the Conversion Value and, if the Conversion
Value is greater than $1,000, payment of the excess value in the form of such
common stock, subject to the right to deliver cash in lieu of all or a portion
of such remaining shares, in substantially the same manner as described under
Section 4.13; provided that, with respect to an entity organized under the laws
of a jurisdiction outside the United States, such entity has a worldwide total
market capitalization of its equity securities of at least three times the
market capitalization of the Company before giving effect to the consolidation
or merger.

 

“Closing Price” means on any Trading Day, the reported last sale price per share
(or if no last sale price is reported, the average of the bid and ask prices per
share or, if more than one in either case, the average of the average bid and
the average ask prices per share) on such date reported by the Nasdaq National
Market or, if the Common Stock (or the applicable security) is not quoted on the
Nasdaq National Market, as reported by the principal national or regional
securities exchange on which the Common Stock (or such other security) is
listed.  If the Common Stock (or such other security) is not listed for trading
on a United States national or regional securities exchange and not reported by
the Nasdaq National Market on the relevant date, the “Closing Price” shall be
the last quoted bid price for the Common Stock (or such other security) in the
over-the-counter market on the relevant date as reported by

 

2

--------------------------------------------------------------------------------


 

the National Quotation Bureau or similar organization.  If the Common Stock (or
such other security) is not so quoted, the “Closing Price” shall be the average
of the midpoint of the last bid and ask prices for the Common Stock (or such
other security) on the relevant date from each of at least three independent
nationally recognized investment banking firms selected by the Company for this
purpose.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share
as it exists on the date of this Indenture and any shares of any class or
classes of Capital Stock of the Company resulting from any reclassification or
reclassifications thereof, or, in the event of a merger, consolidation or other
similar transaction involving the Company that is otherwise permitted hereunder
in which the Company is not the surviving corporation the common stock, common
equity interests, ordinary shares or depositary shares or other certificates
representing common equity interests of such surviving corporation or its direct
or indirect parent corporation, and which have no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Company and which are not subject
to redemption by the Company; provided, however, that if at any time there shall
be more than one such resulting class, the shares of each such class then so
issuable on conversion of Securities shall be substantially in the proportion
which the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

 

“Company” means the party named as such in the first paragraph of this Indenture
until a successor replaces it pursuant to the applicable provisions of this
Indenture, and thereafter “Company” shall mean such successor Company.

 

“Conversion Price” per share of Common Stock as of any day means the result
obtained by dividing (i) $1,000 by (ii) the then applicable Conversion Rate,
rounded to the nearest cent.

 

“Conversion Rate” means the rate at which shares of Common Stock shall be
delivered upon conversion, which rate shall be initially 26.1288 shares of
Common Stock for each $1,000 principal amount of Securities, as adjusted from
time to time pursuant to the provisions of this Indenture.

 

“Conversion Reference Period” means:

 

(I)                                     FOR SECURITIES THAT ARE CONVERTED DURING
THE ONE MONTH PERIOD PRIOR TO THE FINAL MATURITY DATE OF THE SECURITIES, THE TEN
CONSECUTIVE TRADING DAYS BEGINNING ON THE THIRD TRADING DAY FOLLOWING THE FINAL
MATURITY DATE; AND

 

(II)                                  IN ALL OTHER INSTANCES, THE TEN
CONSECUTIVE TRADING DAYS BEGINNING ON THE THIRD TRADING DAY FOLLOWING THE
CONVERSION DATE.

 

“Conversion Value” means, for each $1,000 principal amount of Securities, the
average of the Daily Conversion Values for each of the ten consecutive Trading
Days of the Conversion Reference Period.

 

“Corporate Trust Office” means the office of the Trustee at which at any
particular time the trust created by this Indenture shall be administered, which
initially will be the office of U.S. Bank National Association located at 633
West Fifth Street, 24th floor, Los Angeles, CA 90071, attention: Corporate Trust
Services (Coherent, Inc. 2.75% Convertible Subordinated Notes due 2011).

 

3

--------------------------------------------------------------------------------


 

“Daily Conversion Value means”, with respect to any Trading Day, the product of
(1) the applicable Conversion Rate and (2) the Volume Weighted Average Price of
the Company’s Common Stock on such Trading Day.

 

“Daily Share Amount” means, for each Trading Day of the Conversion Reference
Period and for each $1,000 principal amount of Securities surrendered for
conversion, a number of shares (but in no event less than zero) equal to (i) the
amount of (a) the Volume Weighted Average Price for such Trading Day multiplied
by the Conversion Rate in effect on the Conversion Date, less (b) $1,000;
divided by (ii) the Volume Weighted Average Price for such Trading Day
multiplied by 10.

 

“Default” means, when used with respect to the Securities, any event that is or,
after notice or passage of time, or both, would be, an Event of Default.

 

“Designated Senior Indebtedness” means any Senior Indebtedness that is
specifically identified by the Company in the instrument governing or evidencing
the Indebtedness or the assumption or guarantee thereof (or related agreements
or documents to which the Company is a party) as “Designated Senior
Indebtedness” for purposes of this Indenture, provided that such instrument,
agreement or other document may place limitations and conditions on the right of
such Senior Indebtedness to exercise the rights of Designated Senior
Indebtedness.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

 

“Final Maturity Date” means March 1, 2011.

 

“Fundamental Change” means the occurrence of a Change of Control or a
Termination of Trading following the original issuance of the Securities.

 

“Fundamental Change Effective Date” means the date on which any Fundamental
Change becomes effective.

 

“Fundamental Change Purchase Price” of any Security, means 100% of the principal
amount of the Security to be purchased plus accrued and unpaid interest, if any,
and Additional Interest, if any, to, but excluding, the Fundamental Change
Purchase Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in (1) the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (2) the statements and pronouncements
of the Public Company Accounting Oversight Board and the Financial Accounting
Standards Board, (3) such other statements by such other entity as approved by a
significant segment of the accounting profession and (4) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in registration statements filed
under the Securities Act and periodic reports required to be filed pursuant to
Section 13 of the Exchange Act, including opinions and pronouncements in staff
accounting bulletins and similar written statements from the accounting staff of
the SEC.

 

“Global Security” means a Security in global form that is in substantially the
form attached as Exhibit A and that includes the information and schedule called
for in footnote 1 thereof and which is deposited with the Depositary or its
custodian and registered in the name of the Depositary or its nominee.

 

4

--------------------------------------------------------------------------------


 

“Holder” or “Holder of a Security” means the person in whose name a Security is
registered on the Registrar’s books.

 

“Indebtedness” means, with respect to any Person on any date of determination,
without duplication, the principal or face amount of:

 

(1)                                  ALL OF SUCH PERSON’S INDEBTEDNESS,
OBLIGATIONS AND OTHER LIABILITIES, CONTINGENT OR OTHERWISE, (A) FOR BORROWED
MONEY, INCLUDING OVERDRAFTS, FOREIGN EXCHANGE CONTRACTS, CURRENCY EXCHANGE
AGREEMENTS, INTEREST RATE PROTECTION AGREEMENTS, AND ANY LOANS OR ADVANCES FROM
BANKS, WHETHER OR NOT EVIDENCED BY NOTES OR SIMILAR INSTRUMENTS, OR
(B) EVIDENCED BY CREDIT OR LOAN AGREEMENTS, BONDS, DEBENTURES, NOTES OR SIMILAR
INSTRUMENTS, OR INCURRED IN CONNECTION WITH THE ACQUISITION OF ANY PROPERTY,
SERVICES OR ASSETS, WHETHER OR NOT THE RECOURSE OF THE LENDER IS TO THE WHOLE OF
SUCH PERSON’S ASSETS OR TO ONLY A PORTION THEREOF, OTHER THAN ANY ACCOUNT
PAYABLE OR OTHER ACCRUED CURRENT LIABILITY OR OBLIGATION TO TRADE CREDITORS
REPRESENTING THE PURCHASE PRICE OR COST OF MATERIALS OR SERVICES OBTAINED IN THE
ORDINARY COURSE OF BUSINESS;

 

(2)                                  ALL OF SUCH PERSON’S REIMBURSEMENT
OBLIGATIONS AND OTHER LIABILITIES, CONTINGENT OR OTHERWISE, WITH RESPECT TO
LETTERS OF CREDIT, BANK GUARANTEES, BANKERS’ ACCEPTANCES, SURETY BONDS,
PERFORMANCE BONDS OR OTHER GUARANTY OF CONTRACTUAL PERFORMANCE;

 

(3)                                  ALL OF SUCH PERSON’S OBLIGATIONS AND OTHER
LIABILITIES, CONTINGENT OR OTHERWISE, IN RESPECT OF LEASES REQUIRED, IN
CONFORMITY WITH GAAP, TO BE ACCOUNTED FOR AS CAPITALIZED LEASE OBLIGATIONS ON
SUCH PERSON’S BALANCE SHEET OR FOR A FINANCING PURPOSE;

 

(4)                                  ALL OF SUCH PERSON’S OBLIGATIONS AND OTHER
LIABILITIES, CONTINGENT OR OTHERWISE, UNDER ANY LEASE OR RELATED DOCUMENT,
INCLUDING A PURCHASE AGREEMENT, CONDITIONAL SALE OR OTHER TITLE RETENTION
AGREEMENT, IN CONNECTION WITH THE LEASE OF REAL PROPERTY OR IMPROVEMENTS THEREON
(OR ANY PERSONAL PROPERTY INCLUDED AS PART OF ANY SUCH LEASE) WHICH PROVIDES
THAT SUCH PERSON IS CONTRACTUALLY OBLIGATED TO PURCHASE OR CAUSE A THIRD PARTY
TO PURCHASE THE LEASED PROPERTY OR PAY AN AGREED UPON RESIDUAL VALUE OF THE
LEASED PROPERTY, INCLUDING SUCH PERSON’S PAYMENT OBLIGATIONS UNDER SUCH LEASE OR
RELATED DOCUMENT TO PURCHASE OR CAUSE A THIRD PARTY TO PURCHASE SUCH LEASED
PROPERTY OR PAY AN AGREED UPON RESIDUAL VALUE OF THE LEASED PROPERTY TO THE
LESSOR;

 

(5)                                  ALL OF SUCH PERSON’S OBLIGATIONS,
CONTINGENT OR OTHERWISE, WITH RESPECT TO AN INTEREST RATE OR OTHER SWAP, CAP,
FLOOR OR COLLAR AGREEMENT OR HEDGE AGREEMENT, FORWARD CONTRACT OR OTHER SIMILAR
INSTRUMENT OR AGREEMENT OR FOREIGN CURRENCY HEDGE, EXCHANGE, PURCHASE OR SIMILAR
INSTRUMENT OR AGREEMENT;

 

(6)                                  ALL OF SUCH PERSON’S DIRECT OR INDIRECT
GUARANTEES OR SIMILAR AGREEMENTS BY SUCH PERSON IN RESPECT OF, AND ALL OF SUCH
PERSON’S PAYMENT OBLIGATIONS OR MONETARY LIABILITIES, CONTINGENT OR OTHERWISE,
TO PURCHASE OR OTHERWISE ACQUIRE OR OTHERWISE ASSURE A CREDITOR AGAINST LOSS IN
RESPECT OF, INDEBTEDNESS, OBLIGATIONS OR LIABILITIES OF ANOTHER PERSON OF THE
KINDS DESCRIBED IN CLAUSES (1) THROUGH (5);

 

(7)                                  ALL INDEBTEDNESS OR OTHER OBLIGATIONS OF
THE KIND DESCRIBED IN CLAUSES (1) THROUGH (5) SECURED BY ANY MORTGAGE, PLEDGE,
LIEN OR OTHER ENCUMBRANCE EXISTING ON PROPERTY THAT IS OWNED OR HELD BY SUCH
PERSON, REGARDLESS OF WHETHER THE INDEBTEDNESS OR OTHER OBLIGATION SECURED
THEREBY SHALL HAVE BEEN ASSUMED BY SUCH PERSON; AND

 

5

--------------------------------------------------------------------------------


 

(8)                                  ANY AND ALL DEFERRALS, RENEWALS,
EXTENSIONS, REFINANCINGS AND REFUNDINGS OF, OR AMENDMENTS, MODIFICATIONS OR
SUPPLEMENTS TO, ANY INDEBTEDNESS, OBLIGATION OR LIABILITY OF THE KINDS DESCRIBED
IN CLAUSES (1) THROUGH (7).

 

“Indenture” means this Indenture as amended or supplemented from time to time
pursuant to the terms of this Indenture, including the provisions of the TIA
that are automatically deemed to be a part of this Indenture by operation of the
TIA.

 

“Initial Purchaser” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Interest Payment Date” means March 1 and September 1 of each year, commencing
September 1, 2006.

 

“Issue Date” of any Security means the date on which the Security was originally
issued or deemed issued as set forth on the face of the Security.

 

“Officer” means the Chairman or any Co-Chairman of the Board, any Vice Chairman
of the Board, the Chief Executive Officer, the President, any Vice President,
the Chief Financial Officer, the Controller, the Secretary, any Assistant
Controller or any Assistant Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers; provided, however, that for purposes of Sections 4.10 and 5.03,
“Officers’ Certificate” means a certificate signed by (a) the principal
executive officer, principal financial officer or principal accounting officer
of the Company and (b) one other Officer.

 

“Opinion of Counsel” means a written opinion from legal counsel reasonably
acceptable to the Trustee.  The counsel may be an employee of or counsel to the
Company or the Trustee.

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any syndicate or group that would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act or any other entity.

 

“Principal” or “principal” of a debt security, including the Securities, means
the principal of the debt security plus, when appropriate, the premium, if any,
on the debt security.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of March 13, 2006, between the Company and the Initial Purchaser, as amended
from time to time in accordance with its terms.

 

“Regular Record Date” means, with respect to each Interest Payment Date, the
February 15 or August 15, as the case may be, next preceding such Interest
Payment Date.

 

“Representative” means the trustee, agent or representative (if any) for an
issue of Senior Indebtedness.

 

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust services department of the Trustee with direct
responsibility for the administration of this Indenture and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of such person’s knowledge of and familiarity with
the particular subject.

 

6

--------------------------------------------------------------------------------


 

“Restricted Global Security” means a Global Security that is a Restricted
Security.

 

“Restricted Security” means a Security required to bear the restricted legend
set forth in the form of Security annexed as Exhibit A.

 

“Rule 144” means Rule 144 under the Securities Act or any successor to such
Rule.

 

“Rule 144A” means Rule 144A under the Securities Act or any successor to such
Rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” means the up to $175,000,000 million aggregate principal amount
($200,000,000 aggregate principal amount if the initial purchaser exercises its
over-allotment option to purchase up to an additional $25,000,000 aggregate
principal amount of notes in full) of 2.75 % Convertible Subordinated Notes due
2011, or any of them (each a “Security”), as amended or supplemented from time
to time, that are issued under this Indenture.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

 

“Securities Custodian” means the Trustee, as custodian with respect to the
Securities in global form, or any successor thereto.

 

“Senior Indebtedness” means the principal of, premium (if any) and interest,
including any interest accruing after the commencement of any bankruptcy or
similar proceeding, whether or not a claim for post-petition interest is allowed
as a claim in the proceeding, and rent payable on or termination payment with
respect to or in connection with, and all fees, costs, expenses and other
amounts accrued or due on or in connection with, the Company’s Indebtedness,
whether secured or unsecured, absolute or contingent, due or to become due,
outstanding on the date of this Indenture or thereafter created, incurred,
assumed, guaranteed or in effect guaranteed by the Company, including all
deferrals, renewals, extensions or refundings of, or amendments, modifications
or supplements to, the foregoing.  “Senior Indebtedness” does not include: 
(i) Indebtedness that expressly provides that such Indebtedness will not be
senior in right of payment to the Securities or expressly provides that such
Indebtedness is on parity with or junior in right of payment to the Securities;
and (ii) any Indebtedness to any of the Company’s Subsidiaries, other than
Indebtedness to the Company’s Subsidiaries arising by reason of guarantees of
the Company of Indebtedness of any such Subsidiary to a Person that is not the
Company’s Subsidiary.

 

“Significant Subsidiary” means, in respect of any Person, as of any date of
determination, a Subsidiary of such Person that would constitute a “significant
subsidiary” as such term is defined under Rule 1-02(w) of Regulation S-X under
the Securities Act.

 

“Stock Price” means the price paid, or deemed to be paid, per share of the
Common Stock in connection with a Fundamental Change as determined pursuant to
Section 4.01(j).

 

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency within the control of such Person to satisfy) to vote in the
election of directors, managers, general partners or trustees thereof is at the
time owned or controlled, directly or indirectly, by (i) such Person, (ii) such
Person and one or more Subsidiaries of such Person, or (iii) one or more
Subsidiaries of such Person.

 

7

--------------------------------------------------------------------------------


 

“Termination of Trading” means the termination (but not the temporary
suspension) of trading of the Common Stock, which will be deemed to have
occurred if the Common Stock or other common stock into which the Securities are
convertible is neither listed for trading on a United States national securities
exchange nor approved for listing on the Nasdaq National Market or any similar
United States system of automated dissemination of quotations of securities
prices, or traded in over-the-counter securities markets, and no American
Depository Shares or similar instruments for such common stock are so listed or
approved for listing in the United States.

 

“TIA” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations thereunder as in effect on the date of this Indenture, except to the
extent that the Trust Indenture Act or any amendment thereto expressly provides
for application of the Trust Indenture Act as in effect on another date.

 

“Trading Day” means any day on which the Nasdaq National Market or, if the
Common Stock is not quoted on the Nasdaq National Market, the principal national
or regional securities exchange on which the Common Stock is listed, is open for
trading or, if the Common Stock is not so listed, admitted for trading or
quoted, any Business Day.  A Trading Day only includes those days that have a
scheduled closing time of 4:00 p.m. (New York City time) or the then standard
closing time for regular trading on the relevant exchange or trading system.

 

“Trading Price” of the Securities on any date of determination means the average
of the secondary market bid quotations obtained by the Trustee for $5 million
principal amount of Securities at approximately 3:30 p.m., New York City time,
on such determination date from three nationally recognized securities dealers
the Company selects; provided that if three such bids cannot reasonably be
obtained by the Trustee, but two such bids are obtained, then the average of the
two bids shall be used, and if only one such bid can reasonably be obtained by
the Trustee, that one bid shall be used.  If the Trustee cannot reasonably
obtain at least one bid for $5 million principal amount of Securities from a
nationally recognized securities dealer, then the Trading Price per $1,000
principal amount of Securities will be deemed to be less than 98% of the product
of the Closing Price of the Common Stock and the Conversion Rate per $1,000
principal amount of Securities.

 

“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it in accordance with the provisions of this
Indenture, and thereafter means the successor.

 

“Trust Officer” means, with respect to the Trustee, any officer assigned to the
Corporate Trust Office, and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject.

 

“Vice President” when used with respect to the Company or the Trustee, means any
vice president, whether or not designated by a number or a word or words added
before or after the title “vice president.”

 

“Volume Weighted Average Price” per share of Common Stock on any Trading Day
means such price as displayed on Bloomberg (or any successor service) page COHR
<equity> VAP in respect of the period from 9:30 a.m. to 4:00 p.m., New York City
time, on such Trading Day; or, if such price is not available, the Volume
Weighted Average Price means the market value per share of Common Stock on such
day as determined by a nationally recognized independent investment banking firm
retained for this purpose by the Company.

 

“Voting Stock” of a Person means all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the

 

8

--------------------------------------------------------------------------------


 

occurrence of any contingency within the control of such person to satisfy) to
vote in the election of directors, managers or trustees thereof.

 


SECTION 1.02  OTHER DEFINITION.

 

Term

 

Defined in Section

“Agent Members”

 

2.01

“Bankruptcy Law”

 

7.01

“Business Combination”

 

4.10

“Company Order”

 

2.02

“Conversion Trigger Price”

 

4.01

“Conversion Agent”

 

2.03

“Conversion Date”

 

4.02

“Current Market Price”

 

4.06

“DTC”

 

2.01

“Depositary”

 

2.01

“Determination Date”

 

4.06

“Distributed Securities”

 

4.06

“Distribution Notice”

 

4.01

“Event of Default”

 

7.01

“Expiration Date”

 

4.06

“Expiration Time”

 

4.06

“Fundamental Change Company Notice”

 

3.01

“Fundamental Change Purchase Date”

 

3.01

“Fundamental Change Purchase Notice”

 

3.01

“Junior Securities”

 

11.08

“Legal Holiday”

 

12.07

“Legend”

 

2.12

“Make Whole Premium”

 

4.01

“Notice of Default”

 

7.01

“Paying Agent”

 

2.03

“Payment Blockage Notice”

 

11.02

“Primary Registrar”

 

2.03

“Purchase Agreement”

 

2.01

“Purchased Shares”

 

4.06

“record date”

 

4.06

“QIB”

 

2.01

“Receiver”

 

7.01

“Registrar”

 

2.03

“Rights”

 

4.06

“Rights Plan”

 

4.06

“Spinoff Securities”

 

4.06

“Spinoff Valuation Period”

 

4.06

“tender offer”

 

4.06

“Triggering Distribution”

 

4.06

 

9

--------------------------------------------------------------------------------


 


SECTION 1.03  TRUST INDENTURE ACT PROVISIONS.


 

Whenever this Indenture refers to a provision of the TIA, that provision is
incorporated by reference in and made a part of this Indenture.  This Indenture
shall also include those provisions of the TIA required to be included herein by
the provisions of the Trust Indenture Reform Act of 1990.  The following TIA
terms used in this Indenture have the following meanings:

 

“indenture securities” means the Securities;

 

“indenture security holder” means a Holder of a Security;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the indenture securities means the Company or any other obligor on
the Securities.

 

All other terms used in this Indenture that are defined in the TIA, defined by
TIA reference to another statute or defined by any SEC rule and not otherwise
defined herein have the meanings assigned to them therein.

 


SECTION 1.04  RULES OF CONSTRUCTION.


 


(A)                                  UNLESS THE CONTEXT OTHERWISE REQUIRES:


 

(1)                                  A TERM HAS THE MEANING ASSIGNED TO IT;

 

(2)                                  AN ACCOUNTING TERM NOT OTHERWISE DEFINED
HAS THE MEANING ASSIGNED TO IT IN ACCORDANCE WITH GAAP;

 

(3)                                  WORDS IN THE SINGULAR INCLUDE THE PLURAL,
AND WORDS IN THE PLURAL INCLUDE THE SINGULAR;

 

(4)                                  PROVISIONS APPLY TO SUCCESSIVE EVENTS AND
TRANSACTIONS;

 

(5)                                  THE TERM “MERGER” INCLUDES A STATUTORY
SHARE EXCHANGE AND THE TERM “MERGED” HAS A CORRELATIVE MEANING;

 

(6)                                  THE MASCULINE GENDER INCLUDES THE FEMININE
AND THE NEUTER;

 

(7)                                  REFERENCES TO AGREEMENTS AND OTHER
INSTRUMENTS INCLUDE SUBSEQUENT AMENDMENTS THERETO; AND

 

(8)                                  ALL “ARTICLE”, “EXHIBIT” AND “SECTION”
REFERENCES ARE TO ARTICLES, EXHIBITS AND SECTIONS, RESPECTIVELY, OF OR TO THIS
INDENTURE UNLESS OTHERWISE SPECIFIED HEREIN, AND THE TERMS “HEREIN,” “HEREOF”
AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS INDENTURE AS A WHOLE AND NOT TO
ANY PARTICULAR ARTICLE, SECTION OR OTHER SUBDIVISION.

 

10

--------------------------------------------------------------------------------


 


ARTICLE 2

THE SECURITIES


 


SECTION 2.01  FORM AND DATING.


 

The Securities and the Trustee’s certificate of authentication shall be
substantially in the respective forms set forth in Exhibit A, which Exhibit is
incorporated in and made part of this Indenture.  The Securities may have
notations, legends or endorsements required by law, stock exchange or automated
quotation system rule or regulation or usage.  The Company shall provide any
such notations, legends or endorsements to the Trustee in writing.  Each
Security shall be dated the date of its authentication.  The Securities are
being offered and sold by the Company pursuant to a Purchase Agreement dated
March 7, 2006 (the “Purchase Agreement”) between the Company and the Initial
Purchaser, in transactions exempt from, or not subject to, the registration
requirements of the Securities Act.

 


(A)                                  RESTRICTED GLOBAL SECURITIES.  ALL OF THE
SECURITIES ARE INITIALLY BEING OFFERED AND SOLD TO QUALIFIED INSTITUTIONAL
BUYERS AS DEFINED IN RULE 144A (COLLECTIVELY, “QIBS” OR INDIVIDUALLY, EACH A
“QIB”) IN RELIANCE ON RULE 144A UNDER THE SECURITIES ACT AND SHALL BE ISSUED
INITIALLY IN THE FORM OF ONE OR MORE RESTRICTED GLOBAL SECURITIES, WHICH SHALL
BE DEPOSITED ON BEHALF OF THE PURCHASERS OF THE SECURITIES REPRESENTED THEREBY
WITH THE TRUSTEE, AT ITS CORPORATE TRUST OFFICE, AS CUSTODIAN FOR THE
DEPOSITARY, THE DEPOSITORY TRUST COMPANY (“DTC”, AND SUCH DEPOSITARY, OR ANY
SUCCESSOR THERETO, BEING HEREINAFTER REFERRED TO AS THE “DEPOSITARY”), AND
REGISTERED IN THE NAME OF ITS NOMINEE, CEDE & CO. (OR ANY SUCCESSOR THERETO),
FOR THE ACCOUNTS OF PARTICIPANTS IN THE DEPOSITARY, DULY EXECUTED BY THE COMPANY
AND AUTHENTICATED BY THE TRUSTEE AS HEREINAFTER PROVIDED.  THE AGGREGATE
PRINCIPAL AMOUNT OF THE RESTRICTED GLOBAL SECURITIES MAY FROM TIME TO TIME BE
INCREASED OR DECREASED BY ADJUSTMENTS MADE ON THE RECORDS OF THE SECURITIES
CUSTODIAN AS HEREINAFTER PROVIDED, SUBJECT IN EACH CASE TO COMPLIANCE WITH THE
APPLICABLE PROCEDURES.


 


(B)                                 GLOBAL SECURITIES IN GENERAL.  EACH GLOBAL
SECURITY SHALL REPRESENT SUCH OF THE OUTSTANDING SECURITIES AS SHALL BE
SPECIFIED THEREIN AND EACH SHALL PROVIDE THAT IT SHALL REPRESENT THE AGGREGATE
AMOUNT OF OUTSTANDING SECURITIES FROM TIME TO TIME ENDORSED THEREON AND THAT THE
AGGREGATE AMOUNT OF OUTSTANDING SECURITIES REPRESENTED THEREBY MAY FROM TIME TO
TIME BE REDUCED OR INCREASED, AS APPROPRIATE, TO REFLECT REPLACEMENTS,
EXCHANGES, PURCHASES, REDEMPTIONS, OR CONVERSIONS OF SUCH SECURITIES.  ANY
ADJUSTMENT OF THE AGGREGATE PRINCIPAL AMOUNT OF A GLOBAL SECURITY TO REFLECT THE
AMOUNT OF ANY INCREASE OR DECREASE IN THE AMOUNT OF OUTSTANDING SECURITIES
REPRESENTED THEREBY SHALL BE MADE BY THE TRUSTEE IN ACCORDANCE WITH INSTRUCTIONS
GIVEN BY THE HOLDER THEREOF AS REQUIRED BY SECTION 2.12 AND SHALL BE MADE ON THE
RECORDS OF THE TRUSTEE AND THE DEPOSITARY.


 

Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary or under the Global Security, and the Depositary
(including, for this purpose, its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner and
Holder of such Global Security for all purposes whatsoever.  Notwithstanding the
foregoing, nothing herein shall (1) prevent the Company, the Trustee or any
agent of the Company or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or
(2) impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.

 


(C)                                  BOOK ENTRY PROVISIONS.  THE COMPANY SHALL
EXECUTE AND THE TRUSTEE SHALL, IN ACCORDANCE WITH THIS SECTION 2.01(C),
AUTHENTICATE AND DELIVER INITIALLY ONE OR MORE GLOBAL SECURITIES THAT (1) SHALL
BE


 

11

--------------------------------------------------------------------------------


 


REGISTERED IN THE NAME OF THE DEPOSITARY OR ITS NOMINEE, (2) SHALL BE DELIVERED
BY THE TRUSTEE TO THE DEPOSITARY OR PURSUANT TO THE DEPOSITARY’S INSTRUCTIONS
AND (3) SHALL BEAR LEGENDS SUBSTANTIALLY TO THE FOLLOWING EFFECT:


 

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.  THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF.  THIS SECURITY
IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.”

 


SECTION 2.02  EXECUTION AND AUTHENTICATION.


 


(A)                                  THE AGGREGATE PRINCIPAL AMOUNT OF
SECURITIES WHICH MAY BE AUTHENTICATED AND DELIVERED UNDER THIS INDENTURE IS
LIMITED TO $175,000,000 AGGREGATE PRINCIPAL AMOUNT ($200,000,000 AGGREGATE
PRINCIPAL AMOUNT IF THE INITIAL PURCHASER EXERCISES ITS OVER-ALLOTMENT OPTION IN
FULL), EXCEPT AS PROVIDED IN SECTIONS 2.06 AND 2.07.


 


(B)                                 AN OFFICER SHALL SIGN THE SECURITIES FOR THE
COMPANY BY MANUAL OR FACSIMILE SIGNATURE.  TYPOGRAPHIC AND OTHER MINOR ERRORS OR
DEFECTS IN ANY SUCH FACSIMILE SIGNATURE SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY SECURITY THAT HAS BEEN AUTHENTICATED AND DELIVERED BY THE
TRUSTEE.


 


(C)                                  IF AN OFFICER WHOSE SIGNATURE IS ON A
SECURITY NO LONGER HOLDS THAT OFFICE AT THE TIME THE TRUSTEE AUTHENTICATES THE
SECURITY, THE SECURITY SHALL BE VALID NEVERTHELESS.


 


(D)                                 A SECURITY SHALL NOT BE VALID UNTIL AN
AUTHORIZED SIGNATORY OF THE TRUSTEE BY MANUAL OR FACSIMILE SIGNATURE SIGNS THE
CERTIFICATE OF AUTHENTICATION ON THE SECURITY.  THE SIGNATURE SHALL BE
CONCLUSIVE EVIDENCE THAT THE SECURITY HAS BEEN AUTHENTICATED UNDER THIS
INDENTURE.


 


(E)                                  THE TRUSTEE SHALL AUTHENTICATE AND MAKE
AVAILABLE FOR DELIVERY SECURITIES FOR ORIGINAL ISSUE IN THE AGGREGATE PRINCIPAL
AMOUNT OF UP TO $175,000,000 ($200,000,000 IF THE INITIAL PURCHASER EXERCISES
ITS OVER-ALLOTMENT OPTION IN FULL) UPON RECEIPT OF A WRITTEN ORDER OR ORDERS OF
THE COMPANY SIGNED BY AN OFFICER OF THE COMPANY (A “COMPANY ORDER”).  THE
COMPANY ORDER SHALL SPECIFY THE


 

12

--------------------------------------------------------------------------------


 


AMOUNT OF SECURITIES TO BE AUTHENTICATED, SHALL PROVIDE THAT ALL SUCH SECURITIES
WILL BE REPRESENTED BY A RESTRICTED GLOBAL SECURITY AND THE DATE ON WHICH EACH
ORIGINAL ISSUE OF SECURITIES IS TO BE AUTHENTICATED.


 


(F)                                    THE TRUSTEE SHALL ACT AS THE INITIAL
AUTHENTICATING AGENT.  THEREAFTER, THE TRUSTEE MAY APPOINT AN AUTHENTICATING
AGENT ACCEPTABLE TO THE COMPANY TO AUTHENTICATE SECURITIES.  AN AUTHENTICATING
AGENT MAY AUTHENTICATE SECURITIES WHENEVER THE TRUSTEE MAY DO SO.  EACH
REFERENCE IN THIS INDENTURE TO AUTHENTICATION BY THE TRUSTEE INCLUDES
AUTHENTICATION BY SUCH AGENT.  AN AUTHENTICATING AGENT SHALL HAVE THE SAME
RIGHTS AS AN AGENT TO DEAL WITH THE COMPANY OR AN AFFILIATE OF THE COMPANY.


 


(G)                                 THE SECURITIES SHALL BE ISSUABLE ONLY IN
REGISTERED FORM WITHOUT COUPONS AND ONLY IN DENOMINATIONS OF $1,000 PRINCIPAL
AMOUNT AND ANY INTEGRAL MULTIPLE THEREOF.


 


SECTION 2.03  REGISTRAR, PAYING AGENT AND CONVERSION AGENT.


 


(A)                                  THE COMPANY SHALL MAINTAIN ONE OR MORE
OFFICES OR AGENCIES WHERE SECURITIES MAY BE PRESENTED FOR REGISTRATION OF
TRANSFER OR FOR EXCHANGE (EACH, A “REGISTRAR”), ONE OR MORE OFFICES OR AGENCIES
WHERE SECURITIES MAY BE PRESENTED FOR PAYMENT (EACH, A “PAYING AGENT”), ONE OR
MORE OFFICES OR AGENCIES WHERE SECURITIES MAY BE PRESENTED FOR CONVERSION (EACH,
A “CONVERSION AGENT”) AND ONE OR MORE OFFICES OR AGENCIES WHERE NOTICES AND
DEMANDS TO OR UPON THE COMPANY IN RESPECT OF THE SECURITIES AND THIS INDENTURE
MAY BE SERVED.  THE COMPANY WILL AT ALL TIMES MAINTAIN A PAYING AGENT,
CONVERSION AGENT, REGISTRAR AND AN OFFICE OR AGENCY WHERE NOTICES AND DEMANDS TO
OR UPON THE COMPANY IN RESPECT OF THE SECURITIES AND THIS INDENTURE MAY BE
SERVED IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK.  ONE OF THE REGISTRARS
(THE “PRIMARY REGISTRAR”) SHALL KEEP A REGISTER OF THE SECURITIES AND OF THEIR
TRANSFER AND EXCHANGE.


 


(B)                                 THE COMPANY SHALL ENTER INTO AN APPROPRIATE
AGENCY AGREEMENT WITH ANY AGENT NOT A PARTY TO THIS INDENTURE, PROVIDED THAT THE
AGENT MAY BE AN AFFILIATE OF THE TRUSTEE.  THE AGREEMENT SHALL IMPLEMENT THE
PROVISIONS OF THIS INDENTURE THAT RELATE TO SUCH AGENT.  THE COMPANY SHALL
NOTIFY THE TRUSTEE OF THE NAME AND ADDRESS OF ANY AGENT NOT A PARTY TO THIS
INDENTURE.  IF THE COMPANY FAILS TO MAINTAIN A REGISTRAR, PAYING AGENT,
CONVERSION AGENT, OR AGENT FOR SERVICE OF NOTICES AND DEMANDS IN ANY PLACE
REQUIRED BY THIS INDENTURE, OR FAILS TO GIVE THE FOREGOING NOTICE, THE TRUSTEE
SHALL ACT AS SUCH.  THE COMPANY OR ANY AFFILIATE OF THE COMPANY MAY ACT AS
PAYING AGENT (EXCEPT FOR THE PURPOSES OF SECTION 5.01 AND ARTICLE 9).


 


(C)                                  THE COMPANY HEREBY INITIALLY DESIGNATES THE
TRUSTEE AS PAYING AGENT, REGISTRAR, SECURITIES CUSTODIAN AND CONVERSION AGENT,
AND DESIGNATES THE CORPORATE TRUST OFFICE OF THE TRUSTEE AS AN OFFICE OR AGENCY
WHERE NOTICES AND DEMANDS TO OR UPON THE COMPANY IN RESPECT OF THE SECURITIES
AND THIS INDENTURE SHALL BE SERVED.


 


SECTION 2.04  PAYING AGENT TO HOLD MONEY IN TRUST.


 

Prior to 12:00 p.m. (noon), New York City time, on each due date of the payment
of principal of, or interest on, any Securities, the Company shall deposit with
the Paying Agent a sum sufficient to pay such principal or interest so becoming
due.  Subject to Section 9.02, a Paying Agent shall hold in trust for the
benefit of Holders of Securities or the Trustee all money held by the Paying
Agent for the payment of principal of, or interest on, the Securities, and shall
notify the Trustee of any failure by the Company (or any other obligor on the
Securities) to make any such payment.  If the Company or an Affiliate of the
Company acts as Paying Agent, it shall, before 12:00 p.m. (noon), New York City
time, on each due date of the principal of, or interest on, any Securities,
segregate the money and hold it as a separate trust fund.  The Company at any
time may require a Paying Agent to pay all money held by it to the Trustee, and
the Trustee may at any time during the continuance of any Default, upon written
request to a Paying Agent,

 

13

--------------------------------------------------------------------------------


 

require such Paying Agent to pay forthwith to the Trustee all sums so held in
trust by such Paying Agent.  Upon doing so, the Paying Agent (other than the
Company) shall have no further liability for the money.

 


SECTION 2.05  LISTS OF HOLDERS OF SECURITIES.


 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders of
Securities.  If the Trustee is not the Primary Registrar, the Company shall
furnish to the Trustee on or before each Interest Payment Date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of Holders
of Securities.

 


SECTION 2.06  TRANSFER AND EXCHANGE.


 


(A)                                  SUBJECT TO COMPLIANCE WITH ANY APPLICABLE
ADDITIONAL REQUIREMENTS CONTAINED IN SECTION 2.12, WHEN A SECURITY IS PRESENTED
TO A REGISTRAR WITH A REQUEST TO REGISTER A TRANSFER THEREOF OR TO EXCHANGE SUCH
SECURITY FOR AN EQUAL PRINCIPAL AMOUNT OF SECURITIES OF OTHER AUTHORIZED
DENOMINATIONS, THE REGISTRAR SHALL REGISTER THE TRANSFER OR MAKE THE EXCHANGE AS
REQUESTED; PROVIDED, HOWEVER, THAT EVERY SECURITY PRESENTED OR SURRENDERED FOR
REGISTRATION OF TRANSFER OR EXCHANGE SHALL BE DULY ENDORSED OR ACCOMPANIED BY AN
ASSIGNMENT FORM AND, IF APPLICABLE, A TRANSFER CERTIFICATE EACH IN THE FORM
INCLUDED IN EXHIBIT A, AND COMPLETED IN A MANNER SATISFACTORY TO THE REGISTRAR
AND DULY EXECUTED BY THE HOLDER THEREOF OR ITS ATTORNEY DULY AUTHORIZED IN
WRITING.  TO PERMIT REGISTRATION OF TRANSFERS AND EXCHANGES, UPON SURRENDER OF
ANY SECURITY FOR REGISTRATION OF TRANSFER OR EXCHANGE AT AN OFFICE OR AGENCY
MAINTAINED PURSUANT TO SECTION 2.03, THE COMPANY SHALL EXECUTE AND THE TRUSTEE
SHALL AUTHENTICATE SECURITIES OF A LIKE AGGREGATE PRINCIPAL AMOUNT AT THE
REGISTRAR’S REQUEST.  ANY EXCHANGE OR TRANSFER SHALL BE WITHOUT CHARGE, EXCEPT
THAT THE COMPANY OR THE REGISTRAR MAY REQUIRE PAYMENT OF A SUM SUFFICIENT TO
COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN RELATION
THERETO; PROVIDED THAT THIS SENTENCE SHALL NOT APPLY TO ANY EXCHANGE PURSUANT TO
SECTION 2.10, 2.12(A), 3.06, 4.02(E) OR 10.05.


 


(B)                                 NEITHER THE COMPANY, ANY REGISTRAR NOR THE
TRUSTEE SHALL BE REQUIRED TO EXCHANGE OR REGISTER A TRANSFER OF (1) ANY
SECURITIES FOR A PERIOD OF 15 DAYS NEXT PRECEDING MAILING OF A NOTICE OF
SECURITIES TO BE REDEEMED, OR (2) ANY SECURITIES OR PORTIONS THEREOF IN RESPECT
OF WHICH A FUNDAMENTAL CHANGE PURCHASE NOTICE HAS BEEN DELIVERED AND NOT
WITHDRAWN BY THE HOLDER THEREOF (EXCEPT, IN THE CASE OF THE PURCHASE OF A
SECURITY IN PART, THE PORTION THEREOF NOT TO BE PURCHASED).


 


(C)                                  ALL SECURITIES ISSUED UPON ANY TRANSFER OR
EXCHANGE OF SECURITIES SHALL BE VALID OBLIGATIONS OF THE COMPANY, EVIDENCING THE
SAME DEBT AND ENTITLED TO THE SAME BENEFITS UNDER THIS INDENTURE, AS THE
SECURITIES SURRENDERED UPON SUCH TRANSFER OR EXCHANGE.


 


(D)                                 ANY REGISTRAR APPOINTED PURSUANT TO
SECTION 2.03 SHALL PROVIDE TO THE TRUSTEE SUCH INFORMATION AS THE TRUSTEE MAY
REASONABLY REQUIRE IN CONNECTION WITH THE DELIVERY BY SUCH REGISTRAR OF
SECURITIES UPON TRANSFER OR EXCHANGE OF SECURITIES.


 


(E)                                  EACH HOLDER OF A SECURITY AGREES TO
INDEMNIFY THE COMPANY AND THE TRUSTEE AGAINST ANY LIABILITY THAT MAY RESULT FROM
THE TRANSFER, EXCHANGE OR ASSIGNMENT OF SUCH HOLDER’S SECURITY IN VIOLATION OF
ANY PROVISION OF THIS INDENTURE AND/OR APPLICABLE UNITED STATES FEDERAL OR STATE
SECURITIES LAW.


 


(F)                                    THE TRUSTEE SHALL HAVE NO OBLIGATION OR
DUTY TO MONITOR, DETERMINE OR INQUIRE AS TO COMPLIANCE WITH ANY RESTRICTIONS ON
TRANSFER IMPOSED UNDER THIS INDENTURE OR UNDER APPLICABLE LAW WITH RESPECT TO
ANY TRANSFER OF ANY INTEREST IN ANY SECURITY (INCLUDING ANY TRANSFERS BETWEEN OR
AMONG AGENT MEMBERS OR OTHER BENEFICIAL OWNERS OF INTERESTS IN ANY GLOBAL
SECURITY) OTHER THAN TO REQUIRE DELIVERY OF SUCH CERTIFICATES AND OTHER
DOCUMENTATION OR EVIDENCE AS ARE EXPRESSLY REQUIRED BY, AND TO DO SO IF AND


 

14

--------------------------------------------------------------------------------


 


WHEN EXPRESSLY REQUIRED BY THE TERMS OF, THIS INDENTURE, AND TO EXAMINE THE SAME
TO DETERMINE SUBSTANTIAL COMPLIANCE AS TO FORM WITH THE EXPRESS REQUIREMENTS
HEREOF.


 


SECTION 2.07  REPLACEMENT SECURITIES.


 


(A)                                  IF ANY MUTILATED SECURITY IS SURRENDERED TO
THE COMPANY, A REGISTRAR OR THE TRUSTEE, AND THE COMPANY, A REGISTRAR AND THE
TRUSTEE RECEIVE EVIDENCE TO THEIR SATISFACTION OF THE DESTRUCTION, LOSS OR THEFT
OF ANY SECURITY, AND THERE IS DELIVERED TO THE COMPANY, THE APPLICABLE REGISTRAR
AND THE TRUSTEE SUCH SECURITY OR INDEMNITY AS WILL BE REQUIRED BY THEM TO SAVE
EACH OF THEM HARMLESS, THEN, IN THE ABSENCE OF NOTICE TO THE COMPANY, SUCH
REGISTRAR OR THE TRUSTEE THAT SUCH SECURITY HAS BEEN ACQUIRED BY A BONA FIDE
PURCHASER, THE COMPANY SHALL EXECUTE, AND UPON ITS WRITTEN REQUEST THE TRUSTEE
SHALL AUTHENTICATE AND DELIVER, IN EXCHANGE FOR ANY SUCH MUTILATED SECURITY OR
IN LIEU OF ANY SUCH DESTROYED, LOST OR STOLEN SECURITY, A NEW SECURITY OF LIKE
TENOR AND PRINCIPAL AMOUNT, BEARING A NUMBER NOT CONTEMPORANEOUSLY OUTSTANDING.


 


(B)                                 IF ANY SUCH MUTILATED, DESTROYED, LOST OR
STOLEN SECURITY HAS BECOME OR IS ABOUT TO BECOME DUE AND PAYABLE, OR IS ABOUT TO
BE PURCHASED BY THE COMPANY PURSUANT TO ARTICLE 3, OR CONVERTED PURSUANT TO
ARTICLE 4, THE COMPANY IN ITS DISCRETION MAY, INSTEAD OF ISSUING A NEW SECURITY,
PAY, PURCHASE OR CONVERT SUCH SECURITY, AS THE CASE MAY BE.


 


(C)                                  UPON THE ISSUANCE OF ANY NEW SECURITIES
UNDER THIS SECTION 2.07, THE COMPANY MAY REQUIRE THE PAYMENT OF A SUM SUFFICIENT
TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN RELATION
THERETO AS A RESULT OF ANY SECURITIES, AT THE REQUEST OF ANY HOLDER, BEING
ISSUED TO A PERSON OTHER THAN SUCH HOLDER AND ANY OTHER REASONABLE EXPENSES
(INCLUDING THE REASONABLE FEES AND EXPENSES OF THE TRUSTEE OR THE REGISTRAR) IN
CONNECTION THEREWITH.


 


(D)                                 EVERY NEW SECURITY ISSUED PURSUANT TO THIS
SECTION 2.07 IN LIEU OF ANY MUTILATED, DESTROYED, LOST OR STOLEN SECURITY SHALL
CONSTITUTE AN ORIGINAL ADDITIONAL CONTRACTUAL OBLIGATION OF THE COMPANY, WHETHER
OR NOT THE MUTILATED, DESTROYED, LOST OR STOLEN SECURITY SHALL BE AT ANY TIME
ENFORCEABLE BY ANYONE, AND SHALL BE ENTITLED TO ALL BENEFITS OF THIS INDENTURE
EQUALLY AND PROPORTIONATELY WITH ANY AND ALL OTHER SECURITIES DULY ISSUED
HEREUNDER.


 


(E)                                  THE PROVISIONS OF THIS SECTION 2.07 ARE (TO
THE EXTENT LAWFUL) EXCLUSIVE AND SHALL PRECLUDE (TO THE EXTENT LAWFUL) ALL OTHER
RIGHTS AND REMEDIES WITH RESPECT TO THE REPLACEMENT OR PAYMENT OF MUTILATED,
DESTROYED, LOST OR STOLEN SECURITIES.


 


SECTION 2.08  OUTSTANDING SECURITIES.


 


(A)                                  SECURITIES OUTSTANDING AT ANY TIME ARE ALL
SECURITIES AUTHENTICATED BY THE TRUSTEE, EXCEPT FOR THOSE CANCELED BY IT, THOSE
PURCHASED PURSUANT TO ARTICLE 3, THOSE CONVERTED PURSUANT TO ARTICLE 4, THOSE
DELIVERED TO THE TRUSTEE FOR CANCELLATION OR SURRENDERED FOR TRANSFER OR
EXCHANGE AND THOSE DESCRIBED IN THIS SECTION 2.08 AS NOT OUTSTANDING.


 


(B)                                 IF A SECURITY IS REPLACED PURSUANT TO
SECTION 2.07, IT CEASES TO BE OUTSTANDING UNLESS THE COMPANY RECEIVES PROOF
SATISFACTORY TO IT THAT THE REPLACED SECURITY IS HELD BY A BONA FIDE PURCHASER.


 


(C)                                  IF A PAYING AGENT (OTHER THAN THE COMPANY
OR AN AFFILIATE OF THE COMPANY) HOLDS IN RESPECT OF THE OUTSTANDING SECURITIES
ON A FUNDAMENTAL CHANGE PURCHASE DATE OR THE FINAL MATURITY DATE MONEY
SUFFICIENT TO PAY THE PRINCIPAL OF (INCLUDING PREMIUM, IF ANY), ACCRUED INTEREST
AND ADDITIONAL INTEREST, IF ANY, ON SECURITIES (OR PORTIONS THEREOF) PAYABLE ON
THAT DATE, THEN ON AND AFTER SUCH


 

15

--------------------------------------------------------------------------------



 


FUNDAMENTAL CHANGE PURCHASE DATE OR FINAL MATURITY DATE, AS THE CASE MAY BE,
SUCH SECURITIES (OR PORTIONS THEREOF, AS THE CASE MAY BE) SHALL CEASE TO BE
OUTSTANDING AND CASH INTEREST AND ADDITIONAL INTEREST, IF ANY, ON THEM SHALL
CEASE TO ACCRUE.


 


(D)                                 SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 2.09, A SECURITY DOES NOT CEASE TO BE OUTSTANDING BECAUSE THE COMPANY OR
AN AFFILIATE OF THE COMPANY HOLDS THE SECURITY.


 


SECTION 2.09  TREASURY SECURITIES.


 

In determining whether the Holders of the required principal amount of
Securities have concurred in any notice, direction, waiver or consent,
securities owned by the Company or any other obligor on the Securities or by any
Affiliate of the Company or of such other obligor shall be disregarded, except
that, for purposes of determining whether the Trustee shall be protected in
relying on any such notice, direction, waiver or consent, only Securities which
a Trust Officer of the Trustee with responsibility for this Indenture actually
knows are so owned shall be so disregarded.  Securities so owned which have been
pledged in good faith shall not be disregarded if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to the
Securities and that the pledgee is not the Company or any other obligor on the
Securities or any Affiliate of the Company or of such other obligor.

 


SECTION 2.10  TEMPORARY SECURITIES.


 

Until definitive Securities are ready for delivery, the Company may prepare and
execute, and, upon receipt of a Company Order, the Trustee shall authenticate
and deliver, temporary Securities.  Temporary Securities shall be substantially
in the form of definitive securities but may have variations that the Company
with the consent of the Trustee considers appropriate for temporary Securities. 
Without unreasonable delay, the Company shall prepare and the Trustee shall
authenticate and deliver definitive Securities in exchange for temporary
Securities.

 


SECTION 2.11  CANCELLATION.


 

The Company at any time may deliver Securities to the Trustee for cancellation. 
The Registrar, the Paying Agent and the Conversion Agent shall forward to the
Trustee or its agent any Securities surrendered to them for transfer, exchange,
purchase, payment or conversion.  The Trustee and no one else shall cancel, in
accordance with its standard procedures, all Securities surrendered for
transfer, exchange, purchase, payment, conversion or cancellation and shall
dispose of the cancelled Securities in accordance with its customary procedures
or deliver the canceled Securities to the Company.  All Securities which are
purchased or otherwise acquired by the Company or any of its Subsidiaries prior
to the Final Maturity Date pursuant to Article 3 shall be delivered to the
Trustee for cancellation, and the Company may not hold or resell such Securities
or issue any new Securities to replace any such Securities or any Securities
that any Holder has converted pursuant to Article 4.

 


SECTION 2.12  LEGEND; ADDITIONAL TRANSFER AND EXCHANGE REQUIREMENTS.


 


(A)                                  IF SECURITIES ARE ISSUED UPON THE TRANSFER,
EXCHANGE OR REPLACEMENT OF SECURITIES SUBJECT TO RESTRICTIONS ON TRANSFER AND
BEARING THE LEGENDS SET FORTH ON THE FORMS OF SECURITIES ATTACHED AS EXHIBIT A
(COLLECTIVELY, THE “LEGEND”), OR IF A REQUEST IS MADE TO REMOVE THE LEGEND ON A
SECURITY, THE SECURITIES SO ISSUED SHALL BEAR THE LEGEND, OR THE LEGEND SHALL
NOT BE REMOVED, AS THE CASE MAY BE, UNLESS THERE IS DELIVERED TO THE COMPANY AND
THE REGISTRAR SUCH SATISFACTORY EVIDENCE, WHICH SHALL INCLUDE AN OPINION OF
COUNSEL IF REQUESTED BY THE COMPANY OR SUCH REGISTRAR, AS MAY BE REASONABLY
REQUIRED BY THE COMPANY AND THE REGISTRAR, THAT NEITHER THE LEGEND NOR THE
RESTRICTIONS ON TRANSFER SET FORTH THEREIN ARE REQUIRED TO ENSURE THAT TRANSFERS
THEREOF COMPLY WITH THE PROVISIONS OF RULE 144A OR RULE 144 UNDER THE SECURITIES


 

16

--------------------------------------------------------------------------------


 


ACT OR THAT SUCH SECURITIES ARE NOT “RESTRICTED” WITHIN THE MEANING OF RULE 144
UNDER THE SECURITIES ACT; PROVIDED THAT NO SUCH EVIDENCE NEED BE SUPPLIED IN
CONNECTION WITH THE SALE OF SUCH SECURITY PURSUANT TO A REGISTRATION STATEMENT
THAT IS EFFECTIVE AT THE TIME OF SUCH SALE.  UPON (1) PROVISION OF SUCH
SATISFACTORY EVIDENCE IF REQUESTED, OR (2) NOTIFICATION BY THE COMPANY TO THE
TRUSTEE AND REGISTRAR OF THE SALE OF SUCH SECURITY PURSUANT TO A REGISTRATION
STATEMENT THAT IS EFFECTIVE AT THE TIME OF SUCH SALE, THE TRUSTEE, AT THE
WRITTEN DIRECTION OF THE COMPANY, SHALL AUTHENTICATE AND DELIVER A SECURITY THAT
DOES NOT BEAR THE LEGEND.  IF THE LEGEND IS REMOVED FROM THE FACE OF A SECURITY
AND THE SECURITY IS SUBSEQUENTLY HELD BY AN AFFILIATE OF THE COMPANY, THE LEGEND
SHALL BE REINSTATED.


 


(B)                                 A GLOBAL SECURITY MAY NOT BE TRANSFERRED, IN
WHOLE OR IN PART, TO ANY PERSON OTHER THAN THE DEPOSITARY OR A NOMINEE OR ANY
SUCCESSOR THEREOF, AND NO SUCH TRANSFER TO ANY SUCH OTHER PERSON MAY BE
REGISTERED; PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT ANY TRANSFER OF A
SECURITY THAT IS ISSUED IN EXCHANGE FOR A GLOBAL SECURITY BUT IS NOT ITSELF A
GLOBAL SECURITY.  NO TRANSFER OF A SECURITY TO ANY PERSON SHALL BE EFFECTIVE
UNDER THIS INDENTURE OR THE SECURITIES UNLESS AND UNTIL SUCH SECURITY HAS BEEN
REGISTERED IN THE NAME OF SUCH PERSON.  NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS INDENTURE OR THE SECURITIES, TRANSFERS OF A GLOBAL SECURITY, IN WHOLE OR IN
PART, SHALL BE MADE ONLY IN ACCORDANCE WITH THIS SECTION 2.12.


 


(C)                                  SUBJECT TO SECTION 2.12(B) AND IN
COMPLIANCE WITH SECTION 2.12(D), EVERY SECURITY SHALL BE SUBJECT TO THE
RESTRICTIONS ON TRANSFER PROVIDED IN THE LEGEND.  WHENEVER ANY RESTRICTED
SECURITY OTHER THAN A RESTRICTED GLOBAL SECURITY IS PRESENTED OR SURRENDERED FOR
REGISTRATION OF TRANSFER OR IN EXCHANGE FOR A SECURITY REGISTERED IN A NAME
OTHER THAN THAT OF THE HOLDER, SUCH SECURITY MUST BE ACCOMPANIED BY A
CERTIFICATE IN SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT A, DATED THE DATE OF
SUCH SURRENDER AND SIGNED BY THE HOLDER OF SUCH SECURITY, AS TO COMPLIANCE WITH
SUCH RESTRICTIONS ON TRANSFER.  THE REGISTRAR SHALL NOT BE REQUIRED TO ACCEPT
FOR SUCH REGISTRATION OF TRANSFER OR EXCHANGE ANY SECURITY NOT SO ACCOMPANIED BY
A PROPERLY COMPLETED CERTIFICATE.


 


(D)                                 THE RESTRICTIONS IMPOSED BY THE LEGEND UPON
THE TRANSFERABILITY OF ANY SECURITY SHALL CEASE AND TERMINATE WHEN SUCH SECURITY
HAS BEEN SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR TRANSFERRED IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES
ACT (OR ANY SUCCESSOR PROVISION THERETO) OR, IF EARLIER, UPON THE EXPIRATION OF
THE HOLDING PERIOD APPLICABLE TO SALES THEREOF UNDER RULE 144(K) UNDER THE
SECURITIES ACT (OR ANY SUCCESSOR PROVISION).  ANY SECURITY AS TO WHICH SUCH
RESTRICTIONS ON TRANSFER SHALL HAVE EXPIRED IN ACCORDANCE WITH THEIR TERMS OR
SHALL HAVE TERMINATED MAY, UPON A SURRENDER OF SUCH SECURITY FOR EXCHANGE TO THE
REGISTRAR IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2.12 (ACCOMPANIED,
IN THE EVENT THAT SUCH RESTRICTIONS ON TRANSFER HAVE TERMINATED BY REASON OF A
TRANSFER IN COMPLIANCE WITH RULE 144 OR ANY SUCCESSOR PROVISION, BY, IF
REQUESTED BY THE COMPANY OR THE REGISTRAR, AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY AND THE REGISTRAR AND ADDRESSED TO THE COMPANY AND THE
REGISTRAR, TO THE EFFECT THAT THE TRANSFER OF SUCH SECURITY HAS BEEN MADE IN
COMPLIANCE WITH RULE 144 OR SUCH SUCCESSOR PROVISION), BE EXCHANGED FOR A NEW
SECURITY, OF LIKE TENOR AND AGGREGATE PRINCIPAL AMOUNT, WHICH SHALL NOT BEAR THE
RESTRICTIVE LEGEND.  THE COMPANY SHALL INFORM THE TRUSTEE OF THE EFFECTIVE DATE
OF ANY REGISTRATION STATEMENT REGISTERING THE OFFER AND SALE OF THE SECURITIES
UNDER THE SECURITIES ACT.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE AFOREMENTIONED
OPINION OF COUNSEL OR REGISTRATION STATEMENT.


 

As used in Sections 2.12(c) and (d), the term “transfer” encompasses any sale,
pledge, transfer, hypothecation or other disposition of any Security.

 


(E)                                  THE PROVISIONS BELOW SHALL APPLY ONLY TO
GLOBAL SECURITIES:

 

17

--------------------------------------------------------------------------------


 


(1)                                  EACH GLOBAL SECURITY AUTHENTICATED UNDER
THIS INDENTURE SHALL BE REGISTERED IN THE NAME OF THE DEPOSITARY OR A NOMINEE
THEREOF AND DELIVERED TO SUCH DEPOSITARY OR A NOMINEE THEREOF OR CUSTODIAN
THEREFOR, AND EACH SUCH GLOBAL SECURITY SHALL CONSTITUTE A SINGLE SECURITY FOR
PURPOSES OF THIS INDENTURE.


 


(2)                                  NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS INDENTURE OR THE SECURITIES, A GLOBAL SECURITY SHALL NOT BE EXCHANGED IN
WHOLE OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF A GLOBAL SECURITY
IN WHOLE OR IN PART SHALL BE REGISTERED IN THE NAME OF ANY PERSON OTHER THAN THE
DEPOSITARY OR ONE OR MORE NOMINEES THEREOF; PROVIDED THAT A GLOBAL SECURITY MAY
BE EXCHANGED FOR SECURITIES REGISTERED IN THE NAMES OF ANY PERSON DESIGNATED BY
THE DEPOSITARY IN THE EVENT THAT (A) THE DEPOSITARY HAS NOTIFIED THE COMPANY
THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS DEPOSITARY FOR SUCH GLOBAL
SECURITY OR SUCH DEPOSITARY HAS CEASED TO BE A “CLEARING AGENCY” REGISTERED
UNDER THE EXCHANGE ACT, AND A SUCCESSOR DEPOSITARY IS NOT APPOINTED BY THE
COMPANY WITHIN 90 DAYS AFTER RECEIVING SUCH NOTICE OR BECOMING AWARE THAT THE
DEPOSITARY HAS CEASED TO BE A “CLEARING AGENCY,” OR (B) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING WITH RESPECT TO THE SECURITIES.  ANY GLOBAL SECURITY
EXCHANGED PURSUANT TO SUBCLAUSE (A) ABOVE SHALL BE SO EXCHANGED IN WHOLE AND NOT
IN PART, AND ANY GLOBAL SECURITY EXCHANGED PURSUANT TO SUBCLAUSE (B) ABOVE MAY
BE EXCHANGED IN WHOLE OR FROM TIME TO TIME IN PART AS DIRECTED BY THE
DEPOSITARY.  ANY SECURITY ISSUED IN EXCHANGE FOR A GLOBAL SECURITY OR ANY
PORTION THEREOF SHALL BE A GLOBAL SECURITY; PROVIDED FURTHER THAT ANY SUCH
SECURITY SO ISSUED THAT IS REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR A NOMINEE THEREOF SHALL NOT BE A GLOBAL SECURITY.


 


(3)                                  SECURITIES ISSUED IN EXCHANGE FOR A GLOBAL
SECURITY OR ANY PORTION THEREOF SHALL BE ISSUED IN DEFINITIVE, FULLY REGISTERED
FORM, WITHOUT INTEREST COUPONS, SHALL HAVE AN AGGREGATE PRINCIPAL AMOUNT EQUAL
TO THAT OF SUCH GLOBAL SECURITY OR PORTION THEREOF TO BE SO EXCHANGED, SHALL BE
REGISTERED IN SUCH NAMES AND BE IN SUCH AUTHORIZED DENOMINATIONS AS THE
DEPOSITARY SHALL DESIGNATE AND SHALL BEAR THE APPLICABLE LEGENDS PROVIDED FOR
HEREIN.  ANY GLOBAL SECURITY TO BE EXCHANGED IN WHOLE SHALL BE SURRENDERED BY
THE DEPOSITARY TO THE TRUSTEE, AS REGISTRAR.  WITH REGARD TO ANY GLOBAL SECURITY
TO BE EXCHANGED IN PART, EITHER SUCH GLOBAL SECURITY SHALL BE SO SURRENDERED FOR
EXCHANGE OR, IF THE TRUSTEE IS ACTING AS CUSTODIAN FOR THE DEPOSITARY OR ITS
NOMINEE WITH RESPECT TO SUCH GLOBAL SECURITY, THE PRINCIPAL AMOUNT THEREOF SHALL
BE REDUCED, BY AN AMOUNT EQUAL TO THE PORTION THEREOF TO BE SO EXCHANGED, BY
MEANS OF AN APPROPRIATE ADJUSTMENT MADE ON THE RECORDS OF THE TRUSTEE.  UPON ANY
SUCH SURRENDER OR ADJUSTMENT, THE TRUSTEE SHALL AUTHENTICATE AND DELIVER THE
SECURITY ISSUABLE ON SUCH EXCHANGE TO OR UPON THE ORDER OF THE DEPOSITARY OR AN
AUTHORIZED REPRESENTATIVE THEREOF.


 


(4)                                  SUBJECT TO CLAUSE (6) OF THIS
SECTION 2.12(E), THE REGISTERED HOLDER MAY GRANT PROXIES AND OTHERWISE AUTHORIZE
ANY PERSON, INCLUDING AGENT MEMBERS AND PERSONS THAT MAY HOLD INTERESTS THROUGH
AGENT MEMBERS, TO TAKE ANY ACTION WHICH A HOLDER IS ENTITLED TO TAKE UNDER THIS
INDENTURE OR THE SECURITIES.


 


(5)                                  IN THE EVENT OF THE OCCURRENCE OF ANY OF
THE EVENTS SPECIFIED IN CLAUSE (2) OF THIS SECTION 2.12(E), THE COMPANY WILL
PROMPTLY MAKE AVAILABLE TO THE TRUSTEE A REASONABLE SUPPLY OF CERTIFICATED
SECURITIES IN DEFINITIVE, FULLY REGISTERED FORM, WITHOUT INTEREST COUPONS.

 


(6)                                  NEITHER AGENT MEMBERS NOR ANY OTHER PERSONS
ON WHOSE BEHALF AGENT MEMBERS MAY ACT SHALL HAVE ANY RIGHTS UNDER THIS INDENTURE
WITH RESPECT TO ANY GLOBAL SECURITY REGISTERED IN THE NAME OF THE DEPOSITARY OR
ANY NOMINEE THEREOF, OR UNDER ANY SUCH GLOBAL SECURITY, AND THE DEPOSITARY OR
SUCH NOMINEE, AS THE CASE MAY BE, MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND
ANY AGENT OF THE COMPANY OR THE TRUSTEE AS THE ABSOLUTE OWNER AND HOLDER OF SUCH
GLOBAL SECURITY FOR ALL PURPOSES WHATSOEVER.  NOTWITHSTANDING THE FOREGOING,
NOTHING HEREIN SHALL


 

18

--------------------------------------------------------------------------------


 


PREVENT THE COMPANY, THE TRUSTEE OR ANY AGENT OF THE COMPANY OR THE TRUSTEE FROM
GIVING EFFECT TO ANY WRITTEN CERTIFICATION, PROXY OR OTHER AUTHORIZATION
FURNISHED BY THE DEPOSITARY OR SUCH NOMINEE, AS THE CASE MAY BE, OR IMPAIR, AS
BETWEEN THE DEPOSITARY, ITS AGENT MEMBERS AND ANY OTHER PERSON ON WHOSE BEHALF
AN AGENT MEMBER MAY ACT, THE OPERATION OF CUSTOMARY PRACTICES OF SUCH PERSONS
GOVERNING THE EXERCISE OF THE RIGHTS OF A HOLDER OF ANY SECURITY.


 


(7)                                  AT SUCH TIME AS ALL INTERESTS IN A GLOBAL
SECURITY HAVE BEEN CONVERTED, CANCELED OR EXCHANGED FOR SECURITIES IN
CERTIFICATED FORM, SUCH GLOBAL SECURITY SHALL, UPON RECEIPT THEREOF, BE
CANCELLED BY THE TRUSTEE IN ACCORDANCE WITH STANDING PROCEDURES AND INSTRUCTIONS
EXISTING BETWEEN THE DEPOSITARY AND THE SECURITIES CUSTODIAN, SUBJECT TO
SECTION 2.11 OF THIS INDENTURE.  AT ANY TIME PRIOR TO SUCH CANCELLATION, IF ANY
INTEREST IN A GLOBAL SECURITY IS CONVERTED, CANCELED OR EXCHANGED FOR SECURITIES
IN CERTIFICATED FORM, THE PRINCIPAL AMOUNT OF SUCH GLOBAL SECURITY SHALL, IN
ACCORDANCE WITH THE STANDING PROCEDURES AND INSTRUCTIONS EXISTING BETWEEN THE
DEPOSITARY AND THE SECURITIES CUSTODIAN, BE APPROPRIATELY REDUCED, AND AN
ENDORSEMENT SHALL BE MADE ON SUCH GLOBAL SECURITY, BY THE TRUSTEE OR THE
SECURITIES CUSTODIAN, AT THE DIRECTION OF THE TRUSTEE, TO REFLECT SUCH
REDUCTION.

 


(F)                                    UNTIL THE EXPIRATION OF THE HOLDING
PERIOD APPLICABLE TO SALES THEREOF UNDER RULE 144(K) UNDER THE SECURITIES ACT
(OR ANY SUCCESSOR PROVISION THERETO), ANY STOCK CERTIFICATE REPRESENTING COMMON
STOCK ISSUED UPON CONVERSION OF ANY SECURITY SHALL BEAR A LEGEND IN
SUBSTANTIALLY THE FOLLOWING FORM, UNLESS SUCH COMMON STOCK HAS BEEN SOLD
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH
TRANSFER) OR TRANSFERRED IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT
(OR ANY SUCCESSOR PROVISION THERETO), OR SUCH COMMON STOCK HAS BEEN ISSUED UPON
CONVERSION OF SECURITIES THAT HAVE BEEN TRANSFERRED PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION THERETO), OR
UNLESS OTHERWISE AGREED BY THE COMPANY IN WRITING WITH WRITTEN NOTICE THEREOF TO
THE TRANSFER AGENT:


 

THE COMMON STOCK EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION UNDER THE SECURITIES ACT.

 

BY ITS ACQUISITION HEREOF, THE HOLDER AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER THE COMMON STOCK EVIDENCED HEREBY PRIOR TO THE DATE THAT IS TWO YEARS
AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH
COHERENT, INC. (THE “COMPANY”) OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF
THE COMMON STOCK EVIDENCED HEREBY (OR ANY PREDECESSOR OF THE COMMON STOCK
EVIDENCED HEREBY) (THE “RESALE RESTRICTION TERMINATION DATE”) ONLY (A) TO THE
COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (C) PURSUANT TO
ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND IN
EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE
FORM APPEARING ON THE OTHER SIDE OF THIS CERTIFICATE IS

 

19

--------------------------------------------------------------------------------


 

COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRANSFER AGENT.  THIS LEGEND
WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE.

 

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms or as to which the conditions for removal
of the foregoing legend set forth therein have been satisfied may, upon
surrender of the certificates representing such shares of Common Stock for
exchange in accordance with the procedures of the transfer agent for the Common
Stock, be exchanged for a new certificate or certificates for a like number of
shares of Common Stock, which shall not bear the restrictive legend required by
this section.

 


SECTION 2.13  CUSIP NUMBERS.


 

The Company in issuing the Securities may use one or more “CUSIP” numbers (if
then generally in use), and, if so, the Trustee shall use “CUSIP” numbers in
notices of purchase as a convenience to Holders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a purchase
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such purchase shall not be affected by any defect in
or omission of such numbers.  The Company will promptly notify the Trustee of
any change in the “CUSIP” numbers.

 


ARTICLE 3


 


PURCHASE UPON FUNDAMENTAL CHANGE


 


SECTION 3.01  PURCHASE AT HOLDERS’ OPTION UPON A FUNDAMENTAL CHANGE.


 


(A)                                  IF A FUNDAMENTAL CHANGE OCCURS PRIOR TO THE
FINAL MATURITY DATE, EACH HOLDER OF A SECURITY SHALL HAVE THE RIGHT, AT THE
OPTION OF THE HOLDER, TO REQUIRE THE COMPANY TO REPURCHASE FOR CASH ALL OR ANY
PORTION OF THE SECURITIES OF SUCH HOLDER EQUAL TO $1,000 PRINCIPAL AMOUNT (OR AN
INTEGRAL MULTIPLE THEREOF) AT THE FUNDAMENTAL CHANGE PURCHASE PRICE, ON THE DATE
THAT IS NOT LESS THAN 30 DAYS NOR MORE THAN 45 DAYS AFTER THE DATE OF THE
FUNDAMENTAL CHANGE COMPANY NOTICE PURSUANT TO SUBSECTION 3.01(B) (THE
“FUNDAMENTAL CHANGE PURCHASE DATE”).


 


(B)                                 ON OR BEFORE THE 30TH DAY AFTER THE
OCCURRENCE OF A FUNDAMENTAL CHANGE, THE COMPANY SHALL MAIL A WRITTEN NOTICE OF
THE FUNDAMENTAL CHANGE AND OF THE RESULTING REPURCHASE RIGHT TO THE TRUSTEE,
PAYING AGENT AND TO EACH HOLDER (AND TO BENEFICIAL OWNERS AS REQUIRED BY
APPLICABLE LAW) (THE “FUNDAMENTAL CHANGE COMPANY NOTICE”).  THE FUNDAMENTAL
CHANGE COMPANY NOTICE SHALL INCLUDE THE FORM OF A FUNDAMENTAL CHANGE PURCHASE
NOTICE TO BE COMPLETED BY THE HOLDER AND SHALL STATE:


 

(1)                                  THE EVENTS CAUSING SUCH FUNDAMENTAL CHANGE;

 

(2)                                  THE DATE (OR EXPECTED DATE) OF SUCH
FUNDAMENTAL CHANGE;

 

(3)                                  THE LAST DATE BY WHICH THE FUNDAMENTAL
CHANGE PURCHASE NOTICE MUST BE DELIVERED TO ELECT THE REPURCHASE OPTION PURSUANT
TO THIS SECTION 3.01;

 

(4)                                  THE FUNDAMENTAL CHANGE PURCHASE DATE;

 

(5)                                  THE FUNDAMENTAL CHANGE PURCHASE PRICE;

 

20

--------------------------------------------------------------------------------


 

(6)                                  THE HOLDER’S RIGHT TO REQUIRE THE COMPANY
TO PURCHASE THE SECURITIES;

 

(7)                                  THE NAME AND ADDRESS OF EACH PAYING AGENT
AND CONVERSION AGENT;

 

(8)                                  THE THEN EFFECTIVE CONVERSION RATE AND ANY
ADJUSTMENTS TO THE CONVERSION RATE RESULTING FROM SUCH FUNDAMENTAL CHANGE;

 

(9)                                  THE PROCEDURES THAT THE HOLDER MUST FOLLOW
TO EXERCISE RIGHTS UNDER ARTICLE 4 AND THAT SECURITIES AS TO WHICH A FUNDAMENTAL
CHANGE PURCHASE NOTICE HAS BEEN GIVEN MAY BE CONVERTED INTO COMMON STOCK
PURSUANT TO ARTICLE 4 OF THIS INDENTURE ONLY TO THE EXTENT THAT THE FUNDAMENTAL
CHANGE PURCHASE NOTICE HAS BEEN WITHDRAWN IN ACCORDANCE WITH THE TERMS OF THIS
INDENTURE;

 

(10)                            THE PROCEDURES THAT THE HOLDER MUST FOLLOW TO
EXERCISE RIGHTS UNDER THIS SECTION 3.01;

 

(11)                            THE PROCEDURES FOR WITHDRAWING A FUNDAMENTAL
CHANGE PURCHASE NOTICE;

 

(12)                            THAT, UNLESS THE COMPANY FAILS TO PAY SUCH
FUNDAMENTAL CHANGE PURCHASE PRICE, SECURITIES COVERED BY ANY FUNDAMENTAL CHANGE
PURCHASE NOTICE WILL CEASE TO BE OUTSTANDING AND INTEREST AND ADDITIONAL
INTEREST, IF ANY, WILL CEASE TO ACCRUE ON AND AFTER THE FUNDAMENTAL CHANGE
PURCHASE DATE; AND

 

(13)                            THE CUSIP NUMBER OF THE SECURITIES.

 

At the Company’s request, the Trustee shall give such Fundamental Change Company
Notice in the Company’s name and at the Company’s expense; provided, that, in
all cases, the text of such Fundamental Change Company Notice shall be prepared
by the Company.  If any of the Securities is in the form of a Global Security,
then the Company shall modify such notice to the extent necessary to accord with
the Applicable Procedures relating to the purchase of Global Securities.

 


(C)                                  A HOLDER MAY EXERCISE ITS RIGHTS SPECIFIED
IN SECTION 3.01(A) UPON DELIVERY OF A WRITTEN NOTICE (WHICH SHALL BE IN
SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT A UNDER THE HEADING “FUNDAMENTAL
CHANGE PURCHASE NOTICE” AND WHICH MAY BE DELIVERED BY LETTER, OVERNIGHT COURIER,
HAND DELIVERY, FACSIMILE TRANSMISSION OR IN ANY OTHER WRITTEN FORM AND, IN THE
CASE OF GLOBAL SECURITIES, MAY BE DELIVERED ELECTRONICALLY OR BY OTHER MEANS IN
ACCORDANCE WITH THE DEPOSITARY’S APPLICABLE PROCEDURES) OF THE EXERCISE OF SUCH
RIGHTS (A “FUNDAMENTAL CHANGE PURCHASE NOTICE”) TO THE COMPANY OR ANY PAYING
AGENT AT ANY TIME PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY NEXT
PRECEDING THE FUNDAMENTAL CHANGE PURCHASE DATE, SUBJECT TO EXTENSION TO COMPLY
WITH APPLICABLE LAW.


 

(1)                                  THE FUNDAMENTAL CHANGE PURCHASE NOTICE
SHALL STATE: (A) THE CERTIFICATE NUMBER (IF SUCH SECURITY IS HELD OTHER THAN IN
GLOBAL FORM) OF THE SECURITY WHICH THE HOLDER WILL DELIVER TO BE PURCHASED (OR,
IF THE SECURITY IS HELD IN GLOBAL FORM, ANY OTHER ITEMS REQUIRED TO COMPLY WITH
THE APPLICABLE PROCEDURES), (B) THE PORTION OF THE PRINCIPAL AMOUNT OF THE
SECURITY WHICH THE HOLDER WILL DELIVER TO BE PURCHASED AND (C) THAT SUCH
SECURITY SHALL BE PURCHASED AS OF THE FUNDAMENTAL CHANGE PURCHASE DATE PURSUANT
TO THE TERMS AND CONDITIONS SPECIFIED IN THE SECURITIES AND IN THIS INDENTURE.

 

(2)                                  THE DELIVERY OF A SECURITY FOR WHICH A
FUNDAMENTAL CHANGE PURCHASE NOTICE HAS BEEN TIMELY DELIVERED TO ANY PAYING AGENT
AND NOT VALIDLY WITHDRAWN PRIOR TO, ON OR AFTER THE

 

21

--------------------------------------------------------------------------------


 

FUNDAMENTAL CHANGE PURCHASE NOTICE (TOGETHER WITH ALL NECESSARY ENDORSEMENTS) AT
THE OFFICE OF SUCH PAYING AGENT SHALL BE A CONDITION TO THE RECEIPT BY THE
HOLDER OF THE FUNDAMENTAL CHANGE PURCHASE PRICE THEREFOR.

 

(3)                                  THE COMPANY SHALL ONLY BE OBLIGED TO
PURCHASE, PURSUANT TO THIS SECTION 3.01, A PORTION OF A SECURITY IF THE
PRINCIPAL AMOUNT OF SUCH PORTION IS $1,000 OR AN INTEGRAL MULTIPLE OF $1,000
(PROVISIONS OF THIS INDENTURE THAT APPLY TO THE PURCHASE OF ALL OF A SECURITY
ALSO APPLY TO THE PURCHASE OF SUCH PORTION OF SUCH SECURITY).

 

(4)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, ANY HOLDER DELIVERING TO A PAYING AGENT THE FUNDAMENTAL CHANGE
PURCHASE NOTICE CONTEMPLATED BY THIS SECTION 3.01(C) SHALL HAVE THE RIGHT TO
WITHDRAW SUCH FUNDAMENTAL CHANGE PURCHASE NOTICE IN WHOLE OR IN A PORTION
THEREOF THAT IS A PRINCIPAL AMOUNT OF $1,000 OR IN AN INTEGRAL MULTIPLE THEREOF
AT ANY TIME PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY PRIOR TO THE
FUNDAMENTAL CHANGE PURCHASE DATE BY DELIVERY OF A WRITTEN NOTICE OF WITHDRAWAL
TO THE PAYING AGENT IN ACCORDANCE WITH SECTION 3.02.

 

(5)                                  A PAYING AGENT SHALL PROMPTLY NOTIFY THE
COMPANY OF THE RECEIPT BY IT OF ANY FUNDAMENTAL CHANGE PURCHASE NOTICE OR
WRITTEN WITHDRAWAL THEREOF.

 

(6)                                  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, IN THE CASE OF GLOBAL SECURITIES, ANY FUNDAMENTAL CHANGE
PURCHASE NOTICE MAY BE DELIVERED OR WITHDRAWN AND SUCH SECURITIES MAY BE
SURRENDERED OR DELIVERED FOR PURCHASE IN ACCORDANCE WITH THE APPLICABLE
PROCEDURES AS IN EFFECT FROM TIME TO TIME.

 


SECTION 3.02  EFFECT OF FUNDAMENTAL CHANGE PURCHASE NOTICE.


 


(A)                                  UPON RECEIPT BY ANY PAYING AGENT OF A
PROPERLY COMPLETED FUNDAMENTAL CHANGE PURCHASE NOTICE FROM A HOLDER, THE HOLDER
OF THE SECURITY IN RESPECT OF WHICH SUCH FUNDAMENTAL CHANGE PURCHASE NOTICE WAS
GIVEN SHALL (UNLESS SUCH FUNDAMENTAL CHANGE PURCHASE NOTICE IS WITHDRAWN AS
SPECIFIED IN SECTION 3.02(B)) THEREAFTER BE ENTITLED TO RECEIVE THE FUNDAMENTAL
CHANGE PURCHASE PRICE WITH RESPECT TO SUCH SECURITY, SUBJECT TO THE OCCURRENCE
OF THE FUNDAMENTAL CHANGE EFFECTIVE DATE AND AN ABSENCE OF AN EVENT OF DEFAULT,
OR A CONTINUATION THEREOF (OTHER THAN A DEFAULT IN THE PAYMENT OF THE
FUNDAMENTAL CHANGE PURCHASE PRICE).  SUCH FUNDAMENTAL CHANGE PURCHASE PRICE
SHALL BE PAID TO SUCH HOLDER PROMPTLY FOLLOWING THE LATER OF (1) THE FUNDAMENTAL
CHANGE PURCHASE DATE (PROVIDED THAT THE CONDITIONS IN SECTION 3.01 HAVE BEEN
SATISFIED) AND (2) THE TIME OF DELIVERY OF SUCH SECURITY TO A PAYING AGENT BY
THE HOLDER THEREOF IN THE MANNER REQUIRED BY SECTION 3.01(C).  SECURITIES IN
RESPECT OF WHICH A FUNDAMENTAL CHANGE PURCHASE NOTICE HAS BEEN GIVEN BY THE
HOLDER THEREOF MAY NOT BE CONVERTED INTO SHARES OF COMMON STOCK PURSUANT TO
ARTICLE 4 ON OR AFTER THE DATE OF THE DELIVERY OF SUCH FUNDAMENTAL CHANGE
PURCHASE NOTICE UNLESS SUCH FUNDAMENTAL CHANGE PURCHASE NOTICE HAS FIRST BEEN
VALIDLY WITHDRAWN IN ACCORDANCE WITH SECTION 3.02(B) WITH RESPECT TO THE
SECURITIES TO BE CONVERTED.


 


(B)                                 A FUNDAMENTAL CHANGE PURCHASE NOTICE MAY BE
WITHDRAWN BY MEANS OF A WRITTEN NOTICE (WHICH MAY BE DELIVERED BY MAIL,
OVERNIGHT COURIER, HAND DELIVERY, FACSIMILE TRANSMISSION OR IN ANY OTHER WRITTEN
FORM AND, IN THE CASE OF GLOBAL SECURITIES, MAY BE DELIVERED ELECTRONICALLY OR
BY OTHER MEANS IN ACCORDANCE WITH THE APPLICABLE PROCEDURES) OF WITHDRAWAL
DELIVERED BY THE HOLDER TO A PAYING AGENT AT ANY TIME PRIOR TO THE CLOSE OF
BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRIOR TO THE FUNDAMENTAL CHANGE
PURCHASE DATE, SPECIFYING (1) THE PRINCIPAL AMOUNT OF THE SECURITY OR PORTION
THEREOF (WHICH MUST BE A PRINCIPAL AMOUNT OF $1,000 OR AN INTEGRAL MULTIPLE OF
$1,000 IN EXCESS THEREOF) WITH RESPECT TO WHICH SUCH NOTICE OF WITHDRAWAL IS
BEING SUBMITTED, (2) IF CERTIFICATED SECURITIES HAVE BEEN ISSUED, THE
CERTIFICATE NUMBER OF THE SECURITY BEING WITHDRAWN IN WHOLE OR IN WITHDRAWABLE
PART (OR IF THE SECURITIES ARE NOT


 

22

--------------------------------------------------------------------------------


 


CERTIFICATED, SUCH WRITTEN NOTICE MUST COMPLY WITH THE APPLICABLE PROCEDURES)
AND (3) THE PORTION OF THE PRINCIPAL AMOUNT OF THE SECURITY THAT WILL REMAIN
SUBJECT TO THE FUNDAMENTAL CHANGE PURCHASE NOTICE, WHICH PORTION MUST BE A
PRINCIPAL AMOUNT OF $1,000 OR AN INTEGRAL MULTIPLE THEREOF.


 


SECTION 3.03  DEPOSIT OF FUNDAMENTAL CHANGE PURCHASE PRICE.


 


(A)                                  ON OR BEFORE 10:00 A.M. NEW YORK CITY TIME
ON THE APPLICABLE FUNDAMENTAL CHANGE PURCHASE DATE, THE COMPANY SHALL DEPOSIT
WITH THE TRUSTEE OR WITH A PAYING AGENT (OR IF THE COMPANY OR AN AFFILIATE OF
THE COMPANY IS ACTING AS THE PAYING AGENT, SHALL SEGREGATE AND HOLD IN TRUST AS
PROVIDED IN SECTION 2.04) AN AMOUNT OF MONEY (IN IMMEDIATELY AVAILABLE FUNDS),
SUFFICIENT TO PAY THE AGGREGATE FUNDAMENTAL CHANGE PURCHASE PRICE OF ALL THE
SECURITIES OR PORTIONS THEREOF THAT ARE TO BE PURCHASED AS OF SUCH FUNDAMENTAL
CHANGE PURCHASE DATE.


 


(B)                                 IF A PAYING AGENT OR THE TRUSTEE HOLDS, IN
ACCORDANCE WITH THE TERMS HEREOF, MONEY SUFFICIENT TO PAY THE FUNDAMENTAL CHANGE
PURCHASE PRICE OF ANY SECURITY FOR WHICH A FUNDAMENTAL CHANGE PURCHASE NOTICE
HAS BEEN TENDERED AND NOT WITHDRAWN IN ACCORDANCE WITH THIS INDENTURE THEN, ON
IMMEDIATELY AFTER THE APPLICABLE FUNDAMENTAL CHANGE PURCHASE DATE, SUCH SECURITY
WILL CEASE TO BE OUTSTANDING, WHETHER OR NOT THE SECURITY IS DELIVERED TO THE
PAYING AGENT OR THE TRUSTEE, AND INTEREST AND ADDITIONAL INTEREST, IF ANY, SHALL
CEASE TO ACCRUE, AND THE RIGHTS OF THE HOLDER IN RESPECT OF THE SECURITY SHALL
TERMINATE (OTHER THAN THE RIGHT TO RECEIVE THE FUNDAMENTAL CHANGE PURCHASE PRICE
AS AFORESAID).  THE COMPANY SHALL PUBLICLY ANNOUNCE THE PRINCIPAL AMOUNT OF
SECURITIES REPURCHASED ON OR AS SOON AS PRACTICABLE AFTER THE FUNDAMENTAL CHANGE
PURCHASE DATE.


 


(C)                                  THE PAYING AGENT WILL PROMPTLY RETURN TO
THE RESPECTIVE HOLDERS THEREOF ANY SECURITIES WITH RESPECT TO WHICH A
FUNDAMENTAL CHANGE PURCHASE NOTICE HAS BEEN WITHDRAWN IN COMPLIANCE WITH THIS
INDENTURE.


 


(D)                                 IF A FUNDAMENTAL CHANGE PURCHASE DATE FALLS
AFTER A REGULAR RECORD DATE AND ON OR BEFORE THE RELATED INTEREST PAYMENT DATE,
THEN INTEREST ON THE SECURITIES PAYABLE ON SUCH INTEREST PAYMENT DATE WILL BE
PAYABLE TO THE HOLDERS IN WHOSE NAMES THE SECURITIES ARE REGISTERED AT THE CLOSE
OF BUSINESS ON SUCH REGULAR RECORD DATE.


 


SECTION 3.04  REPAYMENT TO THE COMPANY.


 

To the extent that the aggregate amount of cash deposited by the Company
pursuant to Section 3.03 exceeds the aggregate Fundamental Change Purchase Price
of the Securities or portions thereof that the Company is obligated to purchase,
then promptly after the Fundamental Change Purchase Date the Trustee or a Paying
Agent, as the case may be, shall return any such excess cash to the Company.

 


SECTION 3.05  SECURITIES PURCHASED IN PART.


 

Any Security that is to be purchased only in part shall be surrendered at the
office of a Paying Agent, and promptly after the Fundamental Change Purchase
Date, the Company shall execute and the Trustee shall authenticate and deliver
to the Holder of such Security, without service charge, a new Security or
Securities, of such authorized denomination or denominations as may be requested
by such Holder (which must be equal to $1,000 principal amount or any integral
thereof), in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Security so surrendered that is not
purchased.

 


SECTION 3.06  COMPLIANCE WITH SECURITIES LAWS UPON PURCHASE OF SECURITIES. IN
CONNECTION WITH ANY OFFER TO PURCHASE OF SECURITIES UNDER SECTION 3.01, THE
COMPANY SHALL (A) COMPLY WITH RULE 13E-4 AND


 

23

--------------------------------------------------------------------------------


 


RULE 14E-1 (OR ANY SUCCESSOR TO EITHER SUCH RULE), AND ANY OTHER TENDER OFFER
RULES, IF APPLICABLE, UNDER THE EXCHANGE ACT, (B) FILE THE RELATED SCHEDULE TO
(OR ANY SUCCESSOR OR SIMILAR SCHEDULE, FORM OR REPORT) IF REQUIRED UNDER THE
EXCHANGE ACT, AND (C) OTHERWISE COMPLY WITH ALL FEDERAL AND STATE SECURITIES
LAWS IN CONNECTION WITH SUCH OFFER TO PURCHASE OR PURCHASE OF SECURITIES, ALL SO
AS TO PERMIT THE RIGHTS OF THE HOLDERS AND OBLIGATIONS OF THE COMPANY UNDER
SECTIONS 3.01 THROUGH 3.04 TO BE EXERCISED IN THE TIME AND IN THE MANNER
SPECIFIED THEREIN.  TO THE EXTENT THAT COMPLIANCE WITH ANY SUCH LAWS, RULES AND
REGULATIONS WOULD RESULT IN A CONFLICT WITH ANY OF THE TERMS HEREOF, THIS
INDENTURE IS HEREBY MODIFIED TO THE EXTENT REQUIRED FOR THE COMPANY TO COMPLY
WITH SUCH LAWS, RULES AND REGULATIONS.

 


SECTION 3.07  PURCHASE OF SECURITIES IN OPEN MARKET.  THE COMPANY (A) ON OR
PRIOR TO THE DATE THAT IS TWO YEARS FROM THE LATEST ISSUANCE OF ANY SECURITIES
AND IN ACCORDANCE WITH SECTION 2.11, SHALL SURRENDER ANY SECURITY PURCHASED BY
THE COMPANY PURSUANT TO THIS ARTICLE 3 TO THE TRUSTEE FOR CANCELLATION, AND
(B) AFTER SUCH DATE AND IN ACCORDANCE WITH SECTION 2.11, MAY SURRENDER SUCH
SECURITY TO THE TRUSTEE FOR CANCELLATION.  ANY SECURITIES SURRENDERED TO THE
TRUSTEE FOR CANCELLATION MAY NOT BE REISSUED OR RESOLD BY THE COMPANY AND WILL
BE CANCELED PROMPTLY IN ACCORDANCE WITH SECTION 2.11.  THE COMPANY MAY
REPURCHASE SECURITIES IN THE OPEN MARKET, BY TENDER AT ANY PRICE OR BY
NEGOTIATED TRANSACTIONS AND SUCH SECURITIES MAY BE REISSUED OR RESOLD, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, OR MAY BE SURRENDERED TO THE TRUSTEE FOR
CANCELLATION.

 

24

--------------------------------------------------------------------------------



 


ARTICLE 4

CONVERSION


 


SECTION 4.01  CONVERSION PRIVILEGE AND CONVERSION RATE.


 


(A)                                  SUBJECT TO THE OBLIGATION AND THE RIGHT OF
THE COMPANY TO PAY SOME OR ALL OF THE CONVERSION CONSIDERATION IN CASH IN
ACCORDANCE WITH SECTION 4.13, AND UPON COMPLIANCE WITH THE PROVISIONS OF THIS
ARTICLE 4, AT THE OPTION OF THE HOLDER THEREOF, ANY SECURITY OR PORTION THEREOF
THAT IS AN INTEGRAL MULTIPLE OF $1,000 PRINCIPAL AMOUNT MAY BE CONVERTED INTO
FULLY PAID AND NONASSESSABLE SHARES (CALCULATED AS TO EACH CONVERSION TO THE
NEAREST 1/100TH OF A SHARE) OF COMMON STOCK PRIOR TO THE CLOSE OF BUSINESS ON
THE BUSINESS DAY IMMEDIATELY PRECEDING THE FINAL MATURITY DATE OR SUCH EARLIER
DATE SET FORTH IN THIS ARTICLE 4, UNLESS PREVIOUSLY PURCHASED BY THE COMPANY AT
THE HOLDER’S OPTION UPON THE OCCURRENCE OF A FUNDAMENTAL CHANGE, AT THE
CONVERSION RATE IN EFFECT AT SUCH TIME, DETERMINED AS HEREINAFTER PROVIDED AND
SUBJECT TO THE ADJUSTMENTS DESCRIBED BELOW, ONLY UNDER THE FOLLOWING
CIRCUMSTANCES:


 

(1)                                  DURING ANY CALENDAR QUARTER BEGINNING AFTER
JUNE 30, 2006, AND ONLY DURING SUCH CALENDAR QUARTER, IF, AS OF THE LAST DAY OF
THE IMMEDIATELY PRECEDING CALENDAR QUARTER, THE CLOSING PRICE PER SHARE OF THE
COMMON STOCK FOR AT LEAST 20 TRADING DAYS IN THE PERIOD OF THE 30 CONSECUTIVE
TRADING DAYS ENDING ON THE LAST TRADING DAY OF SUCH PRECEDING CALENDAR QUARTER
WAS MORE THAN 120% OF THE CONVERSION PRICE (THE “CONVERSION TRIGGER PRICE”);

 

(2)                                  IF THE COMPANY DISTRIBUTES TO ALL HOLDERS
OF COMMON STOCK RIGHTS (INCLUDING RIGHTS UNDER A STOCKHOLDER RIGHTS AGREEMENT)
OR WARRANTS ENTITLING THEM TO PURCHASE, FOR A PERIOD EXPIRING WITHIN 45 DAYS OF
THE DATE OF ISSUANCE, COMMON STOCK AT LESS THAN THE CURRENT MARKET PRICE OF THE
COMMON STOCK ON THE DAY OF ISSUANCE;

 

(3)                                  IF THE COMPANY DISTRIBUTES TO ALL HOLDERS
OF COMMON STOCK, ASSETS, DEBT SECURITIES OR RIGHTS TO PURCHASE THE COMPANY’S
SECURITIES, WHICH DISTRIBUTION HAS A PER SHARE VALUE EXCEEDING 7.5% OF THE
CLOSING PRICE OF THE COMMON STOCK ON THE BUSINESS DAY PRECEDING THE DECLARATION
DATE FOR SUCH DISTRIBUTION;

 

(4)                                  IF A FUNDAMENTAL CHANGE OCCURS;

 

(5)                                  AT ANY TIME DURING THE PERIOD BEGINNING ON
FEBRUARY 1, 2011 AND ENDING AT THE CLOSE OF BUSINESS ON THE BUSINESS DAY
IMMEDIATELY PRECEDING THE FINAL MATURITY DATE; OR

 

(6)                                  DURING ANY FIVE BUSINESS DAY PERIOD AFTER
ANY FIVE CONSECUTIVE TRADING DAY PERIOD IN WHICH THE TRADING PRICE PER $1,000
PRINCIPAL AMOUNT OF SECURITIES, AS DETERMINED FOLLOWING A REQUEST BY A HOLDER IN
ACCORDANCE WITH THE PROCEDURES DESCRIBED BELOW IN SECTION 4.01(E)(II), FOR EACH
DAY OF THAT PERIOD WAS LESS THAN 98% OF THE PRODUCT OF THE CLOSING PRICE OF THE
COMMON STOCK FOR EACH DAY IN THAT PERIOD AND THE CONVERSION RATE PER $1,000
PRINCIPAL AMOUNT OF SECURITIES.

 


(B)                                 IN THE CASE OF A DISTRIBUTION CONTEMPLATED
BY CLAUSES (2) AND (3) OF SECTION 4.01(A), THE COMPANY SHALL NOTIFY HOLDERS AT
LEAST 20 DAYS PRIOR TO THE EX-DIVIDEND DATE FOR SUCH DISTRIBUTION (THE
“DISTRIBUTION NOTICE”); PROVIDED THAT IF THE COMPANY DISTRIBUTES RIGHTS PURSUANT
TO A STOCKHOLDER RIGHTS AGREEMENT, IT WILL NOTIFY THE HOLDERS OF THE SECURITIES
ON THE BUSINESS DAY AFTER THE COMPANY IS REQUIRED TO GIVE NOTICE GENERALLY TO
ITS STOCKHOLDERS PURSUANT TO SUCH STOCKHOLDER RIGHTS AGREEMENT IF SUCH DATE IS
LESS THAN 20 DAYS PRIOR TO THE DATE OF SUCH DISTRIBUTION.  ONCE THE COMPANY HAS
GIVEN THE DISTRIBUTION NOTICE, HOLDERS MAY SURRENDER THEIR SECURITIES FOR
CONVERSION AT ANY TIME UNTIL THE EARLIER OF THE CLOSE OF


 

25

--------------------------------------------------------------------------------


 


BUSINESS ON THE LAST BUSINESS DAY PRECEDING THE EX-DIVIDEND DATE OR THE
COMPANY’S ANNOUNCEMENT THAT SUCH DISTRIBUTION WILL NOT TAKE PLACE.  IN THE EVENT
OF A DISTRIBUTION CONTEMPLATED BY CLAUSES (2) AND (3) OF SECTION 4.01(A),
HOLDERS MAY NOT CONVERT THE SECURITIES IF THE HOLDERS WILL OTHERWISE PARTICIPATE
IN SUCH DISTRIBUTION WITHOUT CONVERTING THEIR SECURITIES.  THE COMPANY WILL
PROVIDE WRITTEN NOTICE TO THE CONVERSION AGENT AS SOON AS REASONABLY PRACTICABLE
OF ANY ANTICIPATED OR ACTUAL EVENT OR TRANSACTION THAT WILL CAUSE OR CAUSES THE
SECURITIES TO BECOME CONVERTIBLE PURSUANT TO CLAUSES (2) OR (3) OF
SECTION 4.01(A).


 


(C)                                  [INTENTIONALLY OMITTED]


 


(D)                                 IN THE CASE OF A TRANSACTION CONTEMPLATED BY
CLAUSE (4) OF SECTION 4.01(A), THE COMPANY WILL NOTIFY THE HOLDERS AND TRUSTEE
AT LEAST 10 TRADING DAYS PRIOR TO THE ANTICIPATED FUNDAMENTAL CHANGE EFFECTIVE
DATE OF ANY FUNDAMENTAL CHANGE THAT THE COMPANY KNOWS OR REASONABLY SHOULD KNOW
WILL OCCUR.  IF THE COMPANY DOES NOT KNOW, AND SHOULD NOT REASONABLY KNOW, THAT
A FUNDAMENTAL CHANGE WILL OCCUR UNTIL A DATE THAT IS WITHIN 10 TRADING DAYS
BEFORE THE ANTICIPATED FUNDAMENTAL CHANGE EFFECTIVE DATE, THE COMPANY WILL
NOTIFY THE HOLDERS AND THE TRUSTEE PROMPTLY AFTER THE COMPANY HAS KNOWLEDGE OF
SUCH FUNDAMENTAL CHANGE.  HOLDERS MAY SURRENDER SECURITIES FOR CONVERSION AT ANY
TIME BEGINNING 10 TRADING DAYS BEFORE THE ANTICIPATED FUNDAMENTAL CHANGE
EFFECTIVE DATE OF A FUNDAMENTAL CHANGE AND UNTIL THE LAST TRADING DAY PRECEDING
THE FUNDAMENTAL CHANGE PURCHASE DATE.


 


(E)                                  (I)  FOR EACH CALENDAR QUARTER OF THE
COMPANY, BEGINNING WITH THE CALENDAR QUARTER ENDING JUNE 30, 2006, THE
CONVERSION AGENT, ON BEHALF OF THE COMPANY, WILL DETERMINE, ON THE FIRST
BUSINESS DAY FOLLOWING THE LAST TRADING DAY OF SUCH CALENDAR QUARTER, WHETHER
THE SECURITIES ARE CONVERTIBLE PURSUANT TO CLAUSE (1) OF SECTION 4.01(A), AND,
IF SO, WILL NOTIFY THE TRUSTEE AND THE COMPANY IN WRITING.  UPON REQUEST OF THE
CONVERSION AGENT, THE COMPANY SHALL PROVIDE, OR CAUSE TO BE PROVIDED TO, THE
CONVERSION AGENT THE CLOSING PRICE PER SHARE OF COMMON STOCK FOR THE 30
CONSECUTIVE TRADING DAYS ENDING ON THE LAST TRADING DAY OF THE PRECEDING
CALENDAR QUARTER.


 

(II)                                  THE TRUSTEE SHALL HAVE NO OBLIGATION TO
DETERMINE THE TRADING PRICE OF THE SECURITIES AND WHETHER THE SECURITIES ARE
CONVERTIBLE PURSUANT TO CLAUSE (6) OF SECTION 4.01(A) UNLESS THE COMPANY HAS
REQUESTED SUCH DETERMINATION IN WRITING; AND THE COMPANY SHALL HAVE NO
OBLIGATION TO MAKE SUCH REQUEST UNLESS A HOLDER OF SECURITIES PROVIDES THE
COMPANY WITH REASONABLE EVIDENCE THAT THE TRADING PRICE PER $1,000 PRINCIPAL
AMOUNT OF SECURITIES WOULD BE LESS THAN 98% OF THE PRODUCT OF THE CLOSING PRICE
OF THE COMMON STOCK AND THE CONVERSION RATE PER $1,000 PRINCIPAL AMOUNT OF
SECURITIES.  AT SUCH TIME, THE COMPANY SHALL INSTRUCT THE TRUSTEE TO DETERMINE
THE TRADING PRICE OF THE SECURITIES BEGINNING ON THE NEXT TRADING DAY AND ON
EACH SUCCESSIVE TRADING DAY UNTIL THE TRADING PRICE PER $1,000 PRINCIPAL AMOUNT
OF THE SECURITIES IS GREATER THAN 98% OF THE PRODUCT OF THE CLOSING PRICE OF THE
COMMON STOCK AND THE CONVERSION RATE PER $1,000 PRINCIPAL AMOUNT OF THE
SECURITIES.

 


(F)                                    THE CONVERSION RIGHTS PURSUANT TO THIS
ARTICLE 4 SHALL COMMENCE ON THE INITIAL ISSUANCE DATE OF THE SECURITIES AND
EXPIRE AT THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE
FINAL MATURITY DATE, BUT SHALL BE EXERCISABLE ONLY DURING THE TIME PERIODS
SPECIFIED WITH RESPECT TO EACH CIRCUMSTANCE PURSUANT TO WHICH THE SECURITIES
BECOME CONVERTIBLE, SUBJECT, IN THE CASE OF CONVERSION OF ANY GLOBAL SECURITY,
TO ANY APPLICABLE PROCEDURES.  IF A SECURITY IS SUBMITTED OR PRESENTED FOR
PURCHASE UPON A FUNDAMENTAL CHANGE PURSUANT TO ARTICLE 3, SUCH CONVERSION RIGHT
SHALL TERMINATE AT THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE FUNDAMENTAL CHANGE PURCHASE DATE FOR SUCH SECURITY (UNLESS THE
COMPANY SHALL FAIL TO MAKE THE FUNDAMENTAL CHANGE PURCHASE PRICE PAYMENT WHEN
DUE IN ACCORDANCE WITH ARTICLE 3, IN WHICH CASE THE CONVERSION RIGHT SHALL
TERMINATE AT THE CLOSE OF BUSINESS ON THE DATE SUCH FAILURE IS CURED AND SUCH
SECURITY IS REDEEMED OR PURCHASED, AS THE CASE MAY BE).  IF A SECURITY IS
CONVERTIBLE AS A RESULT OF A FUNDAMENTAL CHANGE, SUCH CONVERSION RIGHT SHALL
COMMENCE AND TERMINATE AS SET FORTH IN SECTION 4.01(D).  SECURITIES IN RESPECT
OF WHICH A FUNDAMENTAL CHANGE PURCHASE NOTICE HAS BEEN DELIVERED MAY NOT BE
SURRENDERED FOR CONVERSION PURSUANT TO THIS


 

26

--------------------------------------------------------------------------------


 


ARTICLE 4 PRIOR TO A VALID WITHDRAWAL OF SUCH FUNDAMENTAL CHANGE NOTICE IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE 3.


 


(G)                                 PROVISIONS OF THIS INDENTURE THAT APPLY TO
CONVERSION OF ALL OF A SECURITY ALSO APPLY TO CONVERSION OF A PORTION OF A
SECURITY.


 


(H)                                 A HOLDER OF SECURITIES IS NOT ENTITLED TO
ANY RIGHTS OF A HOLDER OF COMMON STOCK UNTIL SUCH HOLDER HAS CONVERTED ITS
SECURITIES INTO COMMON STOCK, AND ONLY TO THE EXTENT SUCH SECURITIES ARE DEEMED
TO HAVE BEEN CONVERTED INTO COMMON STOCK PURSUANT TO THIS ARTICLE 4.


 


(I)                                     THE CONVERSION RATE SHALL BE ADJUSTED IN
CERTAIN INSTANCES AS PROVIDED IN SECTIONS 4.01(J) AND SECTION 4.06.


 


(J)                                     IF THERE SHALL HAVE OCCURRED A
FUNDAMENTAL CHANGE, THEN THE CONVERSION RATE PER $1,000 PRINCIPAL AMOUNT OF
SECURITIES OTHERWISE IN EFFECT IN RESPECT OF SECURITIES THAT ARE CONVERTED
DURING THE PERIOD BEGINNING 10 TRADING DAYS BEFORE THE ANTICIPATED FUNDAMENTAL
CHANGE EFFECTIVE DATE AND ENDING AT THE CLOSE OF BUSINESS ON THE TRADING DAY
IMMEDIATELY PRECEDING THE FUNDAMENTAL CHANGE PURCHASE DATE SHALL BE INCREASED BY
THE AMOUNT, IF ANY,  DETERMINED BY REFERENCE TO THE TABLE BELOW, BASED ON THE
FUNDAMENTAL CHANGE EFFECTIVE DATE AND THE STOCK PRICE OF SUCH FUNDAMENTAL
CHANGE; PROVIDED THAT IF THE STOCK PRICE OR FUNDAMENTAL CHANGE EFFECTIVE DATE
ARE NOT SET FORTH ON THE TABLE:  (I) IF THE ACTUAL STOCK PRICE ON THE
FUNDAMENTAL CHANGE EFFECTIVE DATE IS BETWEEN TWO STOCK PRICES ON THE TABLE OR
THE ACTUAL FUNDAMENTAL CHANGE EFFECTIVE DATE IS BETWEEN TWO FUNDAMENTAL CHANGE
EFFECTIVE DATES ON THE TABLE, THE AMOUNT OF THE CONVERSION RATE ADJUSTMENT WILL
BE DETERMINED BY A STRAIGHT-LINE INTERPOLATION BETWEEN THE ADJUSTMENT AMOUNTS
SET FORTH FOR THE TWO STOCK PRICES AND THE TWO FUNDAMENTAL CHANGE EFFECTIVE
DATES ON THE TABLE BASED ON A 365-DAY YEAR, AS APPLICABLE, (II) IF THE STOCK
PRICE ON THE FUNDAMENTAL CHANGE EFFECTIVE DATE EXCEEDS $120.00 PER SHARE,
SUBJECT TO ADJUSTMENT AS SET FORTH HEREIN, NO ADJUSTMENT TO THE APPLICABLE
CONVERSION RATE WILL BE MADE, AND (III) IF THE STOCK PRICE ON THE FUNDAMENTAL
CHANGE EFFECTIVE DATE IS LESS THAN $29.44 PER SHARE, SUBJECT TO ADJUSTMENT AS
SET FORTH HEREIN, NO ADJUSTMENT TO THE APPLICABLE CONVERSION RATE WILL BE MADE. 
IF HOLDERS OF THE COMMON STOCK RECEIVE ONLY CASH IN THE FUNDAMENTAL CHANGE, THE
STOCK PRICE SHALL BE THE CASH AMOUNT PAID PER SHARE OF THE COMMON STOCK IN
CONNECTION WITH THE FUNDAMENTAL CHANGE.  OTHERWISE, THE STOCK PRICE SHALL BE
EQUAL TO THE AVERAGE CLOSING PRICES OF THE COMMON STOCK FOR EACH OF THE 10
TRADING DAYS IMMEDIATELY PRECEDING, BUT NOT INCLUDING, THE APPLICABLE
FUNDAMENTAL CHANGE EFFECTIVE DATE.


 

The following table shows the amount, if any, by which the applicable Conversion
Rate will increase for each hypothetical Stock Price and Fundamental Change
Effective Date set forth below:

 

Make Whole Premium Upon a Fundamental Change (Increase in Applicable Conversion
Rate)

 

Stock Price on
Effective Date

 

3/13/
2006

 

3/1
2007

 

3/1
2008

 

3/1
2009

 

3/1
2010

 

3/1
2011

 

$

29.44

 

7.83

 

7.83

 

7.83

 

7.83

 

7.83

 

0.00

 

35.00

 

5.62

 

5.31

 

4.92

 

4.43

 

3.72

 

0.00

 

40.00

 

4.38

 

3.99

 

3.54

 

2.95

 

2.09

 

0.00

 

45.00

 

3.53

 

3.15

 

2.68

 

2.08

 

1.25

 

0.00

 

50.00

 

2.94

 

2.57

 

2.12

 

1.56

 

0.82

 

0.00

 

60.00

 

2.19

 

1.86

 

1.47

 

1.02

 

0.49

 

0.00

 

80.00

 

1.46

 

1.22

 

0.95

 

0.64

 

0.32

 

0.00

 

100.00

 

1.13

 

0.94

 

0.73

 

0.50

 

0.26

 

0.00

 

120.00

 

0.93

 

0.77

 

0.60

 

0.41

 

0.21

 

0.00

 

 

27

--------------------------------------------------------------------------------


 

The Stock Prices set forth in the first column of the table above will be
adjusted as of any date on which the Conversion Rate of the Securities is
adjusted, other than as a result of an adjustment of the Conversion Rate by
virtue of the provisions of this Section 4.01(j).  The adjusted Stock Prices
will equal the Stock Prices applicable immediately prior to such adjustment
multiplied by a fraction, the numerator of which is the Conversion Rate
immediately prior to the adjustment giving rise to the Stock Price adjustment
and the denominator of which is the Conversion Rate as so adjusted.  The
Conversion Rate adjustment amounts set forth in the table above will be adjusted
in the same manner as the Conversion Rate as set forth in Section 4.06 hereof.

 

Notwithstanding the foregoing paragraph, in no event will the Conversion Rate
exceed 33.9673 per $1,000 principal amount of Securities, subject to adjustment
in the manner set forth in clauses (1) through (4) of Section 4.06(a) hereof.

 


(K)                                  EXCEPT AS SET FORTH IN SECTION 4.02(C), BY
DELIVERING THE AMOUNT OF CASH AND/OR THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE ON CONVERSION TO THE TRUSTEE, THE COMPANY WILL BE DEEMED TO HAVE
SATISFIED ITS OBLIGATION TO PAY THE PRINCIPAL AMOUNT OF THE SECURITIES SO
CONVERTED AND ITS OBLIGATION TO PAY ACCRUED AND UNPAID INTEREST, AND ADDITIONAL
INTEREST IF ANY, ATTRIBUTABLE TO THE PERIOD FROM THE MOST RECENT INTEREST
PAYMENT DATE THROUGH THE CONVERSION DATE (WHICH AMOUNT WILL BE DEEMED PAID IN
FULL RATHER THAN CANCELLED, EXTINGUISHED OR FORFEITED).


 


(L)                                     NOTWITHSTANDING ANYTHING ELSE CONTAINED
HEREIN, THE SECURITIES SHALL NOT BECOME SUBJECT TO CONVERSION BY REASON OF A
MERGER, CONSOLIDATION, OR OTHER TRANSACTION EFFECTED WITH ONE OF THE COMPANY’S
DIRECT OR INDIRECT SUBSIDIARIES FOR THE PURPOSE OF CHANGING THE COMPANY’S STATE
OF INCORPORATION TO ANY OTHER STATE WITHIN THE UNITED STATES OR THE DISTRICT OF
COLUMBIA.


 


SECTION 4.02  CONVERSION PROCEDURE.


 


(A)                                  TO CONVERT A SECURITY, A HOLDER MUST
(1) COMPLETE AND MANUALLY SIGN THE CONVERSION NOTICE ON THE BACK OF THE SECURITY
AND DELIVER SUCH NOTICE TO A CONVERSION AGENT, (2) SURRENDER THE SECURITY TO A
CONVERSION AGENT, (3) FURNISH APPROPRIATE ENDORSEMENTS AND TRANSFER DOCUMENTS IF
REQUIRED BY A REGISTRAR OR A CONVERSION AGENT, AND (4) PAY ALL TRANSFER OR
SIMILAR TAXES, IF REQUIRED PURSUANT TO SECTION 4.04.  THE DATE ON WHICH THE
HOLDER SATISFIES ALL OF THOSE REQUIREMENTS IS THE “CONVERSION DATE.”  UPON THE
CONVERSION OF A SECURITY, THE COMPANY WILL PAY THE CASH AND DELIVER THE SHARES
OF COMMON STOCK, AS APPLICABLE, AS PROMPTLY AS PRACTICABLE AFTER THE LATER OF
THE CONVERSION DATE AND THE DATE THAT ALL CALCULATIONS NECESSARY TO MAKE SUCH
PAYMENT AND DELIVERY HAVE BEEN MADE, BUT IN NO EVENT LATER THAN FIVE BUSINESS
DAYS AFTER THE LATER OF THOSE DATES.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, IN THE CASE OF GLOBAL SECURITIES, CONVERSION NOTICES MAY BE
DELIVERED AND SUCH SECURITIES MAY BE SURRENDERED FOR CONVERSION IN ACCORDANCE
WITH THE APPLICABLE PROCEDURES AS IN EFFECT FROM TIME TO TIME.


 


(B)                                 THE PERSON IN WHOSE NAME THE SHARES OF
COMMON STOCK ARE ISSUABLE UPON CONVERSION SHALL BE DEEMED TO BE A HOLDER OF
RECORD OF SUCH COMMON STOCK ON THE LATER OF (I) THE CONVERSION DATE, (II) THE
EXPIRATION OF THE PERIOD IN WHICH THE COMPANY MAY ELECT TO DELIVER CASH IN LIEU
OF SHARES OF COMMON STOCK, OR (III) IF THE COMPANY ELECTS TO DELIVER CASH IN
LIEU OF SOME, BUT NOT ALL, OF SUCH SHARES OF COMMON STOCK, THE DATE ON WHICH THE
AMOUNT OF CASH ISSUABLE PER SECURITY HAS BEEN DETERMINED; PROVIDED, HOWEVER,
THAT NO SURRENDER OF A SECURITY ON ANY CONVERSION DATE WHEN THE STOCK TRANSFER
BOOKS OF THE COMPANY SHALL BE CLOSED SHALL BE EFFECTIVE TO CONSTITUTE THE PERSON
OR PERSONS ENTITLED TO RECEIVE THE SHARES OF COMMON STOCK UPON CONVERSION AS THE
RECORD HOLDER OR HOLDERS OF SUCH SHARES OF COMMON STOCK ON SUCH DATE, BUT SUCH
SURRENDER SHALL BE EFFECTIVE TO CONSTITUTE THE PERSON OR PERSONS ENTITLED TO
RECEIVE SUCH SHARES OF COMMON STOCK AS THE RECORD HOLDER OR HOLDERS THEREOF FOR
ALL PURPOSES AT THE CLOSE OF BUSINESS ON THE NEXT SUCCEEDING DAY ON WHICH SUCH
STOCK TRANSFER BOOKS ARE OPEN; PROVIDED FURTHER THAT


 

28

--------------------------------------------------------------------------------


 


SUCH CONVERSION SHALL BE AT THE CONVERSION RATE IN EFFECT ON THE CONVERSION DATE
AS IF THE STOCK TRANSFER BOOKS OF THE COMPANY HAD NOT BEEN CLOSED.  UPON
CONVERSION OF A SECURITY, SUCH PERSON SHALL NO LONGER BE A HOLDER OF SUCH
SECURITY.  EXCEPT AS SET FORTH IN THIS INDENTURE, NO PAYMENT OR ADJUSTMENT WILL
BE MADE FOR DIVIDENDS OR DISTRIBUTIONS DECLARED OR MADE ON SHARES OF COMMON
STOCK ISSUED UPON CONVERSION OF A SECURITY PRIOR TO THE ISSUANCE OF SUCH SHARES.


 


(C)                                  HOLDERS OF SECURITIES SURRENDERED FOR
CONVERSION (IN WHOLE OR IN PART) DURING THE PERIOD FROM THE CLOSE OF BUSINESS ON
ANY REGULAR RECORD DATE TO THE OPENING OF BUSINESS ON THE NEXT SUCCEEDING
INTEREST PAYMENT DATE WILL RECEIVE THE SEMI-ANNUAL INTEREST PAYABLE ON SUCH
SECURITIES ON THE CORRESPONDING INTEREST PAYMENT DATE NOTWITHSTANDING THE
CONVERSION.  UPON SURRENDER OF ANY SUCH SECURITIES FOR CONVERSION, UNLESS SUCH
SECURITIES HAVE BEEN SURRENDERED FOR CONVERSION FOLLOWING THE REGULAR RECORD
DATE IMMEDIATELY PRECEDING THE FINAL INTEREST PAYMENT DATE (MARCH 1, 2011), SUCH
SECURITIES SHALL ALSO BE ACCOMPANIED BY PAYMENT IN FUNDS ACCEPTABLE TO THE
COMPANY OF AN AMOUNT EQUAL TO THE INTEREST PAYABLE ON SUCH CORRESPONDING
INTEREST PAYMENT DATE.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 4.02(C), NO
PAYMENT OR ADJUSTMENT WILL BE MADE FOR ACCRUED INTEREST ON A CONVERTED SECURITY.


 


(D)                                 SUBJECT TO SECTION 4.02(C), NOTHING IN THIS
SECTION SHALL AFFECT THE RIGHT OF A HOLDER IN WHOSE NAME ANY SECURITY IS
REGISTERED AT THE CLOSE OF BUSINESS ON A REGULAR RECORD DATE TO RECEIVE THE
INTEREST PAYABLE ON SUCH SECURITY ON THE RELATED INTEREST PAYMENT DATE IN
ACCORDANCE WITH THE TERMS OF THIS INDENTURE, THE SECURITIES AND THE REGISTRATION
RIGHTS AGREEMENT.  IF A HOLDER CONVERTS MORE THAN ONE SECURITY AT THE SAME TIME,
THE AMOUNT OF CASH TO BE PAID AND THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UPON THE CONVERSION, IF ANY (AND THE AMOUNT OF ANY CASH IN LIEU OF FRACTIONAL
SHARES PURSUANT TO SECTION 4.03), SHALL BE BASED ON THE AGGREGATE PRINCIPAL
AMOUNT OF ALL SECURITIES SO CONVERTED.


 


(E)                                  IN THE CASE OF ANY SECURITY WHICH IS
CONVERTED IN PART ONLY, UPON SUCH CONVERSION THE COMPANY SHALL EXECUTE AND THE
TRUSTEE SHALL AUTHENTICATE AND DELIVER TO THE HOLDER THEREOF, WITHOUT SERVICE
CHARGE, A NEW SECURITY OR SECURITIES OF AUTHORIZED DENOMINATIONS IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO, AND IN EXCHANGE FOR, THE UNCONVERTED PORTION OF THE
PRINCIPAL AMOUNT OF SUCH SECURITY.  A SECURITY MAY BE CONVERTED IN PART, BUT
ONLY IF THE PRINCIPAL AMOUNT OF SUCH PART IS AN INTEGRAL MULTIPLE OF $1,000 AND
THE PRINCIPAL AMOUNT OF SUCH SECURITY TO REMAIN OUTSTANDING AFTER SUCH
CONVERSION IS EQUAL TO $1,000 OR ANY INTEGRAL MULTIPLE OF $1,000 IN EXCESS
THEREOF.


 


(F)                                    UPON THE COMPANY’S DETERMINATION THAT A
HOLDER IS OR WILL BE ENTITLED TO CONVERT THEIR SECURITIES INTO SHARES OF COMMON
STOCK PURSUANT TO THIS ARTICLE 4, THE COMPANY WILL PROMPTLY AFTER MAKING SUCH
DETERMINATION ISSUE A PRESS RELEASE AND USE ITS REASONABLE EFFORTS TO POST SUCH
INFORMATION ON THE COMPANY’S WEBSITE OR OTHERWISE PUBLICLY DISCLOSE SUCH
INFORMATION.


 


SECTION 4.03  FRACTIONAL SHARES.


 

The Company will not issue fractional shares of Common Stock upon conversion of
Securities.  If more than one Security shall be surrendered for conversion at
one time by the same Holder, the number of full shares that shall be issuable
upon conversion shall be computed on the basis of the aggregate principal amount
of the Securities (or specified portions thereof to the extent permitted hereby)
so surrendered.  In lieu of any fractional shares, the Company will pay an
amount in cash for the current market value of the fractional shares.  The
current market value of a fractional share shall be determined (calculated to
the nearest 1/100th of a share) by multiplying the arithmetic average of the
Volume Weighted Average Price of the Common Stock for each of the ten
consecutive Trading Days of the Conversion Reference Period by such fractional
share and rounding the product to the nearest whole cent.

 

29

--------------------------------------------------------------------------------


 


SECTION 4.04  TAXES ON CONVERSION.  IF A HOLDER CONVERTS A SECURITY, THE COMPANY
SHALL PAY ANY TRANSFER, STAMP OR SIMILAR TAXES OR DUTIES RELATED TO THE ISSUE OR
DELIVERY OF SHARES OF COMMON STOCK UPON SUCH CONVERSION.  THE COMPANY SHALL ALSO
PAY ANY SUCH TAX WITH RESPECT TO CASH RECEIVED IN LIEU OF FRACTIONAL SHARES. 
THE HOLDER SHALL PAY ANY SUCH TAX WHICH IS DUE BECAUSE THE HOLDER REQUESTS THE
SHARES TO BE ISSUED IN A NAME OTHER THAN THE HOLDER’S NAME.  THE CONVERSION
AGENT MAY REFUSE TO DELIVER THE CERTIFICATE REPRESENTING THE COMMON STOCK BEING
ISSUED IN A NAME OTHER THAN THE HOLDER’S NAME UNTIL THE CONVERSION AGENT
RECEIVES A SUM SUFFICIENT TO PAY ANY TAX WHICH WILL BE DUE BECAUSE THE SHARES
ARE TO BE ISSUED IN A NAME OTHER THAN THE HOLDER’S NAME.  NOTHING HEREIN SHALL
PRECLUDE ANY TAX WITHHOLDING REQUIRED BY LAW OR REGULATION.

 


SECTION 4.05  COMPANY TO PROVIDE STOCK.


 


(A)                                  THE COMPANY SHALL, PRIOR TO ISSUANCE OF ANY
SECURITIES HEREUNDER, AND FROM TIME TO TIME AS MAY BE NECESSARY, RESERVE, OUT OF
ITS AUTHORIZED BUT UNISSUED COMMON STOCK, A SUFFICIENT NUMBER OF SHARES OF
COMMON STOCK TO PERMIT THE CONVERSION OF ALL OUTSTANDING SECURITIES INTO SHARES
OF COMMON STOCK.


 


(B)                                 ALL SHARES OF COMMON STOCK DELIVERED UPON
CONVERSION OF THE SECURITIES SHALL BE NEWLY ISSUED SHARES, SHALL BE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND SHALL BE FREE FROM
PREEMPTIVE OR SIMILAR RIGHTS AND FREE OF ANY LIEN OR ADVERSE CLAIM AS THE RESULT
OF ANY ACTION BY THE COMPANY.


 


(C)                                  THE COMPANY WILL ENDEAVOR PROMPTLY TO
COMPLY WITH ALL FEDERAL AND STATE SECURITIES LAWS REGULATING THE OFFER AND
DELIVERY OF SHARES OF COMMON STOCK UPON CONVERSION OF SECURITIES.


 


SECTION 4.06  ADJUSTMENT OF CONVERSION RATE.


 


(A)                                  THE CONVERSION RATE SHALL BE ADJUSTED FROM
TIME TO TIME BY THE COMPANY AS FOLLOWS:


 

(1)                                  IF THE COMPANY SHALL PAY A DIVIDEND OR MAKE
A DISTRIBUTION TO ALL HOLDERS OF OUTSTANDING COMMON STOCK IN SHARES OF COMMON
STOCK, THE CONVERSION RATE IN EFFECT IMMEDIATELY PRIOR TO THE RECORD DATE FOR
THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR OTHER
DISTRIBUTION SHALL BE INCREASED SO THAT THE SAME SHALL EQUAL THE RATE DETERMINED
BY MULTIPLYING THE CONVERSION RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH RECORD
DATE BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE SUM OF THE NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON SUCH RECORD DATE
PLUS THE TOTAL NUMBER OF SHARES OF COMMON STOCK CONSTITUTING SUCH DIVIDEND OR
OTHER DISTRIBUTION AND OF WHICH THE DENOMINATOR SHALL BE THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON SUCH RECORD DATE.  SUCH
ADJUSTMENT SHALL BE MADE SUCCESSIVELY WHENEVER ANY SUCH DIVIDEND OR DISTRIBUTION
IS MADE AND SHALL BECOME EFFECTIVE IMMEDIATELY AFTER SUCH RECORD DATE.  FOR THE
PURPOSE OF THIS CLAUSE (1), THE NUMBER OF SHARES OF COMMON STOCK AT ANY TIME
OUTSTANDING SHALL NOT INCLUDE SHARES HELD IN THE TREASURY OF THE COMPANY.  THE
COMPANY WILL NOT PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON COMMON STOCK HELD
IN THE TREASURY OF THE COMPANY.  IF ANY DIVIDEND OR DISTRIBUTION OF THE TYPE
DESCRIBED IN THIS CLAUSE IS DECLARED BUT NOT SO PAID OR MADE, THE CONVERSION
RATE SHALL AGAIN BE ADJUSTED TO THE CONVERSION RATE THAT WOULD THEN BE IN EFFECT
IF SUCH DIVIDEND OR DISTRIBUTION HAD NOT BEEN DECLARED.

 

(2)                                  IF THE COMPANY SHALL SUBDIVIDE ITS
OUTSTANDING COMMON STOCK INTO A GREATER NUMBER OF SHARES, OR COMBINE ITS
OUTSTANDING COMMON STOCK INTO A SMALLER NUMBER OF SHARES, THE CONVERSION RATE IN
EFFECT IMMEDIATELY PRIOR TO THE DAY UPON WHICH SUCH SUBDIVISION OR COMBINATION
BECOMES EFFECTIVE SHALL BE, IN THE CASE OF A SUBDIVISION OF COMMON STOCK,

 

30

--------------------------------------------------------------------------------


 

PROPORTIONATELY INCREASED AND, IN THE CASE OF A COMBINATION OF COMMON STOCK,
PROPORTIONATELY REDUCED.  SUCH ADJUSTMENT SHALL BE MADE SUCCESSIVELY WHENEVER
ANY SUCH SUBDIVISION OR COMBINATION OF THE COMMON STOCK OCCURS AND SHALL BECOME
EFFECTIVE IMMEDIATELY AFTER THE DATE UPON WHICH SUCH SUBDIVISION OR COMBINATION
BECOMES EFFECTIVE.

 

(3)                                  IF THE COMPANY SHALL ISSUE RIGHTS OR
WARRANTS TO ALL HOLDERS OF ITS OUTSTANDING COMMON STOCK ENTITLING THEM (FOR A
PERIOD EXPIRING WITHIN 45 DAYS AFTER SUCH ISSUANCE) TO SUBSCRIBE FOR OR PURCHASE
SHARES OF COMMON STOCK (OR SECURITIES CONVERTIBLE INTO COMMON STOCK) AT A PRICE
PER SHARE (OR HAVING A CONVERSION PRICE PER SHARE) LESS THAN THE CURRENT MARKET
PRICE PER SHARE OF COMMON STOCK (AS DETERMINED IN ACCORDANCE WITH CLAUSE (9) OF
THIS SECTION 4.06(A)) ON THE RECORD DATE FOR THE DETERMINATION OF STOCKHOLDERS
ENTITLED TO RECEIVE SUCH RIGHTS OR WARRANTS, THE CONVERSION RATE IN EFFECT
IMMEDIATELY PRIOR THERETO SHALL BE ADJUSTED SO THAT THE SAME SHALL EQUAL THE
RATE DETERMINED BY MULTIPLYING THE CONVERSION RATE IN EFFECT IMMEDIATELY PRIOR
TO SUCH RECORD DATE BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON SUCH RECORD DATE
PLUS THE NUMBER OF ADDITIONAL SHARES OF COMMON STOCK THAT SUCH RIGHTS OR
WARRANTS ENTITLE HOLDERS THEREOF TO SUBSCRIBE FOR OR PURCHASE (OR INTO WHICH
SUCH CONVERTIBLE SECURITIES ARE CONVERTIBLE) AND OF WHICH THE DENOMINATOR SHALL
BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON
SUCH RECORD DATE PLUS THE NUMBER OF SHARES WHICH THE AGGREGATE OFFERING PRICE OF
THE TOTAL NUMBER OF SHARES OF COMMON STOCK SO OFFERED FOR SUBSCRIPTION OR
PURCHASE (OR THE AGGREGATE CONVERSION PRICE OF THE CONVERTIBLE SECURITIES SO
OFFERED FOR SUBSCRIPTION OR PURCHASE, WHICH SHALL BE DETERMINED BY MULTIPLYING
THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH
CONVERTIBLE SECURITIES BY THE CONVERSION PRICE PER SHARE OF COMMON STOCK
PURSUANT TO THE TERMS OF SUCH CONVERTIBLE SECURITIES) WOULD PURCHASE AT THE
CURRENT MARKET PRICE PER SHARE OF COMMON STOCK ON SUCH RECORD DATE.  SUCH
ADJUSTMENT SHALL BE MADE SUCCESSIVELY WHENEVER ANY SUCH RIGHTS OR WARRANTS (OR
CONVERTIBLE SECURITIES) ARE ISSUED, AND SHALL BECOME EFFECTIVE IMMEDIATELY AFTER
SUCH RECORD DATE.  TO THE EXTENT THAT SHARES OF COMMON STOCK (OR SECURITIES
CONVERTIBLE INTO COMMON STOCK) ARE NOT DELIVERED AFTER THE EXPIRATION OF SUCH
RIGHTS OR WARRANTS, THE CONVERSION RATE SHALL BE READJUSTED TO THE CONVERSION
RATE THAT WOULD THEN BE IN EFFECT HAD THE ADJUSTMENTS MADE UPON THE ISSUANCE OF
SUCH RIGHTS OR WARRANTS BEEN MADE ON THE BASIS OF DELIVERY OF ONLY THE NUMBER OF
SHARES OF COMMON STOCK (OR SECURITIES CONVERTIBLE INTO COMMON STOCK) ACTUALLY
DELIVERED.  IF SUCH RIGHTS OR WARRANTS ARE NOT SO ISSUED, THE CONVERSION RATE
SHALL AGAIN BE ADJUSTED TO BE THE CONVERSION RATE THAT WOULD THEN BE IN EFFECT
IF THE RECORD DATE FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE
SUCH RIGHTS OR WARRANTS HAD NOT BEEN FIXED.  IN DETERMINING WHETHER ANY RIGHTS
OR WARRANTS ENTITLE THE STOCKHOLDERS TO SUBSCRIBE FOR OR PURCHASE SHARES OF
COMMON STOCK AT A PRICE LESS THAN THE CURRENT MARKET PRICE PER SHARE OF COMMON
STOCK AND IN DETERMINING THE AGGREGATE OFFERING PRICE OF THE TOTAL NUMBER OF
SHARES OF COMMON STOCK SO OFFERED, THERE SHALL BE TAKEN INTO ACCOUNT ANY
CONSIDERATION RECEIVED BY THE COMPANY FOR SUCH RIGHTS OR WARRANTS AND ANY AMOUNT
PAYABLE ON EXERCISE OR CONVERSION THEREOF, THE VALUE OF SUCH CONSIDERATION, IF
OTHER THAN CASH, TO BE DETERMINED BY THE BOARD OF DIRECTORS.

 

(4)                                  IF THE COMPANY SHALL MAKE A DIVIDEND OR
OTHER DISTRIBUTION TO ALL HOLDERS OF ITS COMMON STOCK OF CAPITAL STOCK, OTHER
THAN COMMON STOCK, OR EVIDENCES OF INDEBTEDNESS OR OTHER ASSETS OF THE COMPANY
(EXCLUDING (X) ANY ISSUANCE OF RIGHTS OR WARRANTS FOR WHICH AN ADJUSTMENT WAS
MADE PURSUANT TO SECTION 4.06(A)(3), (Y) DIVIDENDS OR DISTRIBUTIONS IN
CONNECTION WITH A RECLASSIFICATION, CHANGE, CONSOLIDATION, MERGER, COMBINATION,
LIQUIDATION, DISSOLUTION, WINDING UP, SALE OR CONVEYANCE RESULTING IN A CHANGE
IN THE CONVERSION CONSIDERATION, OR PURSUANT TO ANY SHAREHOLDER RIGHTS PLAN OR
(Z) ANY DIVIDEND OR DISTRIBUTION PAID EXCLUSIVELY IN CASH FOR WHICH AN
ADJUSTMENT WAS MADE PURSUANT TO SECTION 4.06(A)(6)) (THE “DISTRIBUTED
SECURITIES”), THEN IN EACH SUCH CASE (UNLESS THE COMPANY DISTRIBUTES SUCH
DISTRIBUTED SECURITIES FOR DISTRIBUTION TO THE HOLDERS OF SECURITIES ON SUCH
DIVIDEND OR DISTRIBUTION DATE AS IF EACH HOLDER HAD CONVERTED

 

31

--------------------------------------------------------------------------------


 

SUCH SECURITY INTO COMMON STOCK IMMEDIATELY PRIOR TO THE RECORD DATE WITH
RESPECT TO SUCH DISTRIBUTION) THE CONVERSION RATE IN EFFECT IMMEDIATELY PRIOR TO
THE RECORD DATE FIXED FOR THE DETERMINATION OF SHAREHOLDERS ENTITLED TO RECEIVE
SUCH DIVIDEND OR DISTRIBUTION SHALL BE ADJUSTED SO THAT THE SAME SHALL EQUAL THE
RATE DETERMINED BY MULTIPLYING THE CONVERSION RATE IN EFFECT IMMEDIATELY PRIOR
TO SUCH RECORD DATE BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE CURRENT
MARKET PRICE PER SHARE OF THE COMMON STOCK ON SUCH RECORD DATE AND OF WHICH THE
DENOMINATOR SHALL BE CURRENT MARKET PRICE PER SHARE ON SUCH RECORD DATE LESS THE
FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS, WHOSE
DETERMINATION SHALL BE CONCLUSIVE EVIDENCE OF SUCH FAIR MARKET VALUE AND WHICH
SHALL BE EVIDENCED BY AN OFFICERS’ CERTIFICATE DELIVERED TO THE TRUSTEE) ON SUCH
RECORD DATE OF THE PORTION OF THE DISTRIBUTED SECURITIES SO DISTRIBUTED
APPLICABLE TO ONE SHARE OF COMMON STOCK (DETERMINED ON THE BASIS OF THE NUMBER
OF SHARES OF COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON SUCH RECORD
DATE).  SUCH ADJUSTMENT SHALL BE MADE SUCCESSIVELY WHENEVER ANY SUCH
DISTRIBUTION IS MADE AND SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD
DATE FOR THE DETERMINATION OF SHAREHOLDERS ENTITLED TO RECEIVE SUCH
DISTRIBUTION.  IN THE EVENT THAT SUCH DIVIDEND OR DISTRIBUTION IS NOT SO PAID OR
MADE, THE CONVERSION RATE SHALL AGAIN BE ADJUSTED TO BE THE CONVERSION RATE THAT
WOULD THEN BE IN EFFECT IF SUCH DIVIDEND OR DISTRIBUTION HAD NOT BEEN DECLARED.

 

If the fair market value (as so determined) of the portion of the Distributed
Securities so distributed applicable to one share of Common Stock is equal to or
greater than the Current Market Price per share of the Common Stock on such
record date, in lieu of the foregoing adjustment, adequate provision shall be
made so that each holder of a Security shall have the right to receive upon
conversion the amount of Distributed Securities so distributed that such Holder
would have received had such Holder converted each Security on such record
date.  If the Board of Directors determines the fair market value of any
distribution for purposes of this Section 4.06(a)(4) by reference to the actual
or when issued trading market for any securities, it must in doing so consider
the prices in such market over the same period used in computing the Current
Market Price of the Common Stock.

 

Notwithstanding the foregoing, if the securities distributed by the Company to
all holders of its Common Stock consist of Capital Stock of, or similar equity
interests in, a Subsidiary or other business unit of the Company (the “Spinoff
Securities”), the Conversion Rate shall be adjusted, unless the Company makes an
equivalent distribution to the Holders of the Securities, so that the same shall
be equal to the rate determined by multiplying the Conversion Rate in effect on
the record date fixed for the determination of shareholders entitled to receive
such distribution by a fraction, the numerator of which shall be the sum of
(A) the average Closing Price of one share of Common Stock over the ten
consecutive Trading Day period (the “Spinoff Valuation Period”) commencing on
and including the fifth Trading Day after the date on which ex-dividend trading
commences for such distribution on the Nasdaq National Market or such other U.S.
national or regional exchange or market on which the Common Stock is then listed
or quoted and (B) the average of the Closing Prices over the Spinoff Valuation
Period of the Spinoff Securities multiplied by the number of Spinoff Securities
distributed in respect of one share of Common Stock and the denominator of which
shall be the average Closing Price of one share of Common Stock over the Spinoff
Valuation Period, such adjustment to become effective immediately prior to the
opening of business on the fifteenth Trading Day after the date on which
ex-dividend trading commences; provided, however, that the Company may in lieu
of the foregoing adjustment elect to make adequate provision so that each Holder
of Securities shall have the right to receive upon conversion thereof the amount
of such Spinoff Securities that such Holder of Securities would have received if
such Securities had been converted on the record date with respect to such
distribution.

 

32

--------------------------------------------------------------------------------


 

(5)                                  WITH RESPECT TO ANY RIGHTS OR WARRANTS (THE
“RIGHTS”) THAT MAY BE ISSUED OR DISTRIBUTED PURSUANT TO ANY RIGHTS PLAN THAT THE
COMPANY IMPLEMENTS AFTER THE DATE OF THIS INDENTURE (A “RIGHTS PLAN”), OR IF THE
COMPANY’S CURRENT RIGHTS PLAN IS STILL IN EFFECT, IN LIEU OF ANY ADJUSTMENT
REQUIRED BY ANY OTHER PROVISION OF THIS SECTION 4.06 UPON CONVERSION OF THE
SECURITIES INTO COMMON STOCK, TO THE EXTENT THAT SUCH RIGHTS PLAN IS IN EFFECT
UPON SUCH CONVERSION, THE HOLDERS OF SECURITIES WILL RECEIVE, WITH RESPECT TO
THE SHARES OF COMMON STOCK ISSUED UPON CONVERSION, THE RIGHTS DESCRIBED THEREIN
(WHETHER OR NOT THE RIGHTS HAVE SEPARATED FROM THE COMMON STOCK AT THE TIME OF
CONVERSION), SUBJECT TO THE LIMITATIONS SET FORTH IN AND IN ACCORDANCE WITH ANY
SUCH RIGHTS PLAN; PROVIDED THAT IN THE CASE OF THE COMPANY’S CURRENT RIGHTS PLAN
OR A FUTURE RIGHTS PLAN TO THE EXTENT APPLICABLE, IF, AT THE TIME OF CONVERSION,
HOWEVER, THE RIGHTS HAVE SEPARATED FROM THE SHARES OF COMMON STOCK IN ACCORDANCE
WITH THE PROVISIONS OF THE RIGHTS PLAN SO THAT HOLDERS WOULD NOT BE ENTITLED TO
RECEIVE ANY RIGHTS IN RESPECT OF THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THE SECURITIES AS A RESULT OF THE TIMING OF THE CONVERSION DATE,
THE CONVERSION RATE WILL BE ADJUSTED AS IF THE COMPANY DISTRIBUTED TO ALL
HOLDERS OF COMMON STOCK DISTRIBUTED SECURITIES CONSTITUTING SUCH RIGHTS AS
PROVIDED IN THE FIRST PARAGRAPH OF CLAUSE (4) OF THIS SECTION 4.06(A), SUBJECT
TO APPROPRIATE READJUSTMENT IN THE EVENT OF THE EXPIRATION, TERMINATION,
REPURCHASE OR REDEMPTION OF THE RIGHTS.  ANY DISTRIBUTION OF RIGHTS OR WARRANTS
PURSUANT TO A RIGHTS PLAN COMPLYING WITH THE REQUIREMENTS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE OF THIS PARAGRAPH SHALL NOT CONSTITUTE A
DISTRIBUTION OF RIGHTS OR WARRANTS PURSUANT TO THIS SECTION 4.06(A).  OTHER THAN
AS SPECIFIED IN THIS CLAUSE (5) OF THIS SECTION 4.06(A), THERE WILL NOT BE ANY
ADJUSTMENT TO THE CONVERSION RATE AS THE RESULT OF THE ISSUANCE OF ANY RIGHTS,
THE DISTRIBUTION OF SEPARATE CERTIFICATES REPRESENTING SUCH RIGHTS, THE EXERCISE
OR REDEMPTION OF SUCH RIGHTS IN ACCORDANCE WITH ANY RIGHTS PLAN OR THE
TERMINATION OR INVALIDATION OF ANY RIGHTS.

 

(6)                                  IF THE COMPANY SHALL, BY DIVIDEND OR
OTHERWISE, AT ANY TIME DISTRIBUTE (A “TRIGGERING DISTRIBUTION”) TO ALL HOLDERS
OF ITS COMMON STOCK A PAYMENT CONSISTING EXCLUSIVELY OF CASH (EXCLUDING ANY
DIVIDEND OR DISTRIBUTION IN CONNECTION WITH THE LIQUIDATION, DISSOLUTION OR
WINDING UP OF THE COMPANY, WHETHER VOLUNTARY OR INVOLUNTARY) THE CONVERSION RATE
SHALL BE INCREASED SO THAT THE SAME SHALL EQUAL THE RATE DETERMINED BY
MULTIPLYING SUCH CONVERSION RATE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSE OF
BUSINESS ON THE RECORD DATE FOR SUCH TRIGGERING DISTRIBUTION (A “DETERMINATION
DATE”) BY A FRACTION OF WHICH THE NUMERATOR SHALL BE SUCH CURRENT MARKET PRICE
PER SHARE OF THE COMMON STOCK ON THE DETERMINATION DATE AND THE DENOMINATOR OF
WHICH SHALL BE THE CURRENT MARKET PRICE PER SHARE OF THE COMMON STOCK ON THE
DETERMINATION DATE LESS THE AMOUNT OF SUCH CASH DIVIDEND OR DISTRIBUTION
APPLICABLE TO ONE SHARE OF COMMON STOCK (DETERMINED ON THE BASIS OF THE NUMBER
OF SHARES OF COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE
DETERMINATION DATE), SUCH INCREASE TO BECOME EFFECTIVE IMMEDIATELY PRIOR TO THE
OPENING OF BUSINESS ON THE DAY FOLLOWING THE DATE ON WHICH THE TRIGGERING
DISTRIBUTION IS PAID.  IF THE AMOUNT OF CASH DIVIDEND OR DISTRIBUTION APPLICABLE
TO ONE SHARE OF COMMON STOCK IS EQUAL TO OR GREATER THAN THE CURRENT MARKET
PRICE PER SHARE OF THE COMMON STOCK ON THE DETERMINATION DATE, IN LIEU OF THE
FOREGOING ADJUSTMENT, ADEQUATE PROVISION SHALL BE MADE SO THAT EACH HOLDER OF A
SECURITY SHALL HAVE THE RIGHT TO RECEIVE UPON CONVERSION THE AMOUNT OF CASH SO
DISTRIBUTED THAT SUCH HOLDER WOULD HAVE RECEIVED HAD SUCH HOLDER CONVERTED EACH
SECURITY ON SUCH DETERMINATION DATE.  IN THE EVENT THAT SUCH DIVIDEND OR
DISTRIBUTION IS NOT SO PAID OR MADE, THE CONVERSION RATE SHALL AGAIN BE ADJUSTED
TO BE THE CONVERSION RATE THAT WOULD THEN BE IN EFFECT IF SUCH DIVIDED OR
DISTRIBUTION HAD NOT BEEN DECLARED.

 

(7)                                  IF ANY TENDER OFFER MADE BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES FOR ALL OR ANY PORTION OF COMMON STOCK SHALL EXPIRE,
THEN, IF THE TENDER OFFER SHALL REQUIRE THE PAYMENT TO SHAREHOLDERS OF
CONSIDERATION PER SHARE OF COMMON STOCK HAVING A FAIR MARKET VALUE (DETERMINED
AS PROVIDED BELOW) THAT EXCEEDS THE CLOSING PRICE PER SHARE OF COMMON STOCK ON
THE TRADING

 

33

--------------------------------------------------------------------------------


 

DAY NEXT SUCCEEDING THE LAST DATE (THE “EXPIRATION DATE”) TENDERS COULD HAVE
BEEN MADE PURSUANT TO SUCH TENDER OFFER (AS IT MAY BE AMENDED) (THE LAST TIME AT
WHICH SUCH TENDERS COULD HAVE BEEN MADE ON THE EXPIRATION DATE IS HEREINAFTER
SOMETIMES CALLED THE “EXPIRATION TIME”), THE CONVERSION RATE SHALL BE INCREASED
SO THAT THE SAME SHALL EQUAL THE RATE DETERMINED BY MULTIPLYING THE CONVERSION
RATE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE EXPIRATION DATE
BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE SUM OF (A) THE FAIR MARKET
VALUE OF THE AGGREGATE CONSIDERATION (THE FAIR MARKET VALUE AS DETERMINED IN
GOOD FAITH BY THE BOARD OF DIRECTORS, WHOSE DETERMINATION SHALL BE CONCLUSIVE
EVIDENCE OF SUCH FAIR MARKET VALUE AND WHICH SHALL BE EVIDENCED BY AN OFFICERS’
CERTIFICATE DELIVERED TO THE TRUSTEE) PAYABLE TO SHAREHOLDERS BASED ON THE
ACCEPTANCE (UP TO ANY MAXIMUM SPECIFIED IN THE TERMS OF THE TENDER OFFER) OF ALL
SHARES VALIDLY TENDERED AND NOT WITHDRAWN AS OF THE EXPIRATION TIME (THE SHARES
DEEMED SO ACCEPTED, UP TO ANY SUCH MAXIMUM, BEING REFERRED TO AS THE “PURCHASED
SHARES”) AND (B) THE PRODUCT OF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING
(LESS ANY PURCHASED SHARES AND EXCLUDING ANY SHARES HELD IN THE TREASURY OF THE
COMPANY) AT THE EXPIRATION TIME AND THE CLOSING PRICE PER SHARE OF COMMON STOCK
ON THE TRADING DAY NEXT SUCCEEDING THE EXPIRATION DATE AND THE DENOMINATOR OF
WHICH SHALL BE THE PRODUCT OF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING
(INCLUDING PURCHASED SHARES BUT EXCLUDING ANY SHARES HELD IN THE TREASURY OF THE
COMPANY) AT THE EXPIRATION TIME MULTIPLIED BY THE CLOSING PRICE PER SHARE OF THE
COMMON STOCK ON THE TRADING DAY NEXT SUCCEEDING THE EXPIRATION DATE, SUCH
INCREASE TO BECOME EFFECTIVE IMMEDIATELY PRIOR TO THE OPENING OF BUSINESS ON THE
DAY FOLLOWING THE EXPIRATION DATE.  IN THE EVENT THAT THE COMPANY IS OBLIGATED
TO PURCHASE SHARES PURSUANT TO ANY SUCH TENDER OFFER, BUT THE COMPANY IS
PERMANENTLY PREVENTED BY APPLICABLE LAW FROM EFFECTING ANY OR ALL SUCH PURCHASES
OR ANY OR ALL SUCH PURCHASES ARE RESCINDED, THE CONVERSION RATE SHALL AGAIN BE
ADJUSTED TO BE THE CONVERSION RATE WHICH WOULD HAVE BEEN IN EFFECT BASED UPON
THE NUMBER OF SHARES ACTUALLY PURCHASED, IF ANY.  IF THE APPLICATION OF THIS
CLAUSE (7) OF SECTION 4.06(A) TO ANY TENDER OFFER WOULD RESULT IN A DECREASE IN
THE CONVERSION RATE, NO ADJUSTMENT SHALL BE MADE FOR SUCH TENDER OFFER UNDER
THIS CLAUSE (7).

 

(8)                                  FOR PURPOSES OF THIS SECTION 4.06, THE TERM
“TENDER OFFER” SHALL MEAN AND INCLUDE BOTH TENDER OFFERS AND EXCHANGE OFFERS,
ALL REFERENCES TO “PURCHASES” OF SHARES IN TENDER OFFERS (AND ALL SIMILAR
REFERENCES) SHALL MEAN AND INCLUDE BOTH THE PURCHASE OF SHARES IN TENDER OFFERS
AND THE ACQUISITION OF SHARES PURSUANT TO EXCHANGE OFFERS, AND ALL REFERENCES TO
“TENDERED SHARES” (AND ALL SIMILAR REFERENCES) SHALL MEAN AND INCLUDE SHARES
TENDERED IN BOTH TENDER OFFERS AND EXCHANGE OFFERS.

 

(9)                                  FOR PURPOSES OF ANY COMPUTATION UNDER THIS
SECTION 4.06, “CURRENT MARKET PRICE” SHALL MEAN THE AVERAGE OF THE DAILY CLOSING
PRICES PER SHARE OF COMMON STOCK FOR EACH OF THE TEN CONSECUTIVE TRADING DAYS
IMMEDIATELY PRIOR TO THE DATE IN QUESTION; PROVIDED, HOWEVER, THAT IF

 

(A)                              THE “EX” DATE (AS HEREINAFTER DEFINED) FOR ANY
EVENT (OTHER THAN THE ISSUANCE OR DISTRIBUTION REQUIRING SUCH COMPUTATION) THAT
REQUIRES AN ADJUSTMENT TO THE CONVERSION RATE PURSUANT TO SECTION 4.06(A) (1),
(2), (3), (4), (5), (6) OR (7) OCCURS DURING SUCH TEN CONSECUTIVE TRADING DAYS,
THE CLOSING PRICE FOR EACH TRADING DAY PRIOR TO THE “EX” DATE FOR SUCH OTHER
EVENT SHALL BE ADJUSTED BY DIVIDING SUCH CLOSING PRICE BY THE SAME FRACTION BY
WHICH THE CONVERSION RATE IS SO REQUIRED TO BE ADJUSTED AS A RESULT OF SUCH
OTHER EVENT;

 

(B)                                THE “EX” DATE FOR ANY EVENT (OTHER THAN THE
ISSUANCE OR DISTRIBUTION REQUIRING SUCH COMPUTATION) THAT REQUIRES AN ADJUSTMENT
TO THE CONVERSION RATE PURSUANT TO SECTION 4.06(A) (1), (2), (3), (4), (5),
(6) OR (7) OCCURS ON OR AFTER THE “EX” DATE FOR THE ISSUANCE OR DISTRIBUTION
REQUIRING SUCH COMPUTATION AND PRIOR TO THE DAY IN QUESTION, THE

 

34

--------------------------------------------------------------------------------


 

CLOSING PRICE FOR EACH TRADING DAY ON AND AFTER THE “EX” DATE FOR SUCH OTHER
EVENT SHALL BE ADJUSTED BY DIVIDING SUCH CLOSING PRICE BY THE RECIPROCAL OF THE
FRACTION BY WHICH THE CONVERSION RATE IS SO REQUIRED TO BE ADJUSTED AS A RESULT
OF SUCH OTHER EVENT; AND

 

(C)                                THE “EX” DATE FOR THE ISSUANCE OR
DISTRIBUTION REQUIRING SUCH COMPUTATION IS PRIOR TO THE DAY IN QUESTION, AFTER
TAKING INTO ACCOUNT ANY ADJUSTMENT REQUIRED PURSUANT TO THE IMMEDIATELY
PRECEDING CLAUSE (A) OR (B) OF THIS SECTION 4.06(A)(9), THE CLOSING PRICE FOR
EACH TRADING DAY ON OR AFTER SUCH “EX” DATE SHALL BE ADJUSTED BY ADDING THERETO
THE AMOUNT OF ANY CASH AND THE FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY
THE BOARD OF DIRECTORS IN A MANNER CONSISTENT WITH ANY DETERMINATION OF SUCH
VALUE FOR PURPOSES OF SECTION 4.06(A)(4) OR (7), WHOSE DETERMINATION SHALL BE
CONCLUSIVE AND SET FORTH IN A BOARD RESOLUTION) OF THE EVIDENCES OF
INDEBTEDNESS, SHARES OF CAPITAL STOCK OR ASSETS BEING DISTRIBUTED APPLICABLE TO
ONE SHARE OF COMMON STOCK AS OF THE CLOSE OF BUSINESS ON THE DAY BEFORE SUCH
“EX” DATE.

 

For purposes of any computation under Section 4.06(a)(7), if the “ex” date for
any event (other than the tender offer that is the subject of the adjustment
pursuant to Section 4.06(a)(7)) that requires an adjustment to the Conversion
Rate pursuant to Section 4.06(a)(1), (2), (3), (4), (5) or (6) occurs on the
date of the Expiration Time for the tender or exchange offer requiring such
computation or on the Trading Day next following the Expiration Time, the
Closing Price for each Trading Day on and after the “ex” date for such other
event shall be adjusted by dividing such Closing Price by the reciprocal of the
fraction by which the Conversion Rate is so required to be adjusted as a result
of such other event.  For purposes of this Section 4.06(a)(9) the term “ex”
date, when used:

 

(A)                              WITH RESPECT TO ANY ISSUANCE OR DISTRIBUTION,
MEANS THE FIRST DATE ON WHICH THE COMMON STOCK TRADES REGULAR WAY ON THE
RELEVANT EXCHANGE OR IN THE RELEVANT MARKET FROM WHICH THE CLOSING PRICE WAS
OBTAINED WITHOUT THE RIGHT TO RECEIVE SUCH ISSUANCE OR DISTRIBUTION;

 

(B)                                WITH RESPECT TO ANY SUBDIVISION OR
COMBINATION OF SHARES OF COMMON STOCK, MEANS THE FIRST DATE ON WHICH THE COMMON
STOCK TRADES REGULAR WAY ON SUCH EXCHANGE OR IN SUCH MARKET AFTER THE TIME AT
WHICH SUCH SUBDIVISION OR COMBINATION BECOMES EFFECTIVE, AND

 

(C)                                WITH RESPECT TO ANY TENDER OR EXCHANGE OFFER,
MEANS THE FIRST DATE ON WHICH THE COMMON STOCK TRADES REGULAR WAY ON SUCH
EXCHANGE OR IN SUCH MARKET AFTER THE EXPIRATION TIME OF SUCH OFFER.

 

Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Rate are called for pursuant to this Section 4.06, such adjustments shall be
made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 4.06 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.

 


(B)                                 IN ANY CASE IN WHICH THIS SECTION 4.06 SHALL
REQUIRE THAT AN ADJUSTMENT BE MADE FOLLOWING A RECORD DATE, A DETERMINATION DATE
OR EXPIRATION DATE, AS THE CASE MAY BE, ESTABLISHED FOR THE PURPOSES SPECIFIED
IN THIS SECTION 4.06, THE COMPANY MAY ELECT TO DEFER (BUT ONLY UNTIL FIVE
BUSINESS DAYS FOLLOWING THE FILING BY THE COMPANY WITH THE TRUSTEE OF THE
CERTIFICATE DESCRIBED IN SECTION 4.08) ISSUING TO THE HOLDER OF ANY SECURITY
CONVERTED AFTER SUCH RECORD DATE, DETERMINATION DATE OR EXPIRATION DATE THE
SHARES OF COMMON STOCK AND OTHER CAPITAL STOCK OF THE COMPANY ISSUABLE UPON SUCH
CONVERSION OVER AND ABOVE THE SHARES OF COMMON STOCK AND OTHER CAPITAL STOCK OF
THE COMPANY (OR OTHER CASH, PROPERTY


 

35

--------------------------------------------------------------------------------


 


OR SECURITIES, AS APPLICABLE) ISSUABLE UPON SUCH CONVERSION ONLY ON THE BASIS OF
THE CONVERSION RATE PRIOR TO ADJUSTMENT; AND, IN LIEU OF ANY CASH, PROPERTY OR
SECURITIES THE ISSUANCE OF WHICH IS SO DEFERRED, THE COMPANY SHALL ISSUE OR
CAUSE ITS TRANSFER AGENTS TO ISSUE DUE BILLS OR OTHER APPROPRIATE EVIDENCE
PREPARED BY THE COMPANY OF THE RIGHT TO RECEIVE SUCH CASH, PROPERTY OR
SECURITIES.  IF ANY DISTRIBUTION IN RESPECT OF WHICH AN ADJUSTMENT TO THE
CONVERSION RATE IS REQUIRED TO BE MADE AS OF THE RECORD DATE, DETERMINATION DATE
OR EXPIRATION DATE THEREFORE IS NOT THEREAFTER MADE OR PAID BY THE COMPANY FOR
ANY REASON, THE CONVERSION RATE SHALL BE READJUSTED TO THE CONVERSION RATE WHICH
WOULD THEN BE IN EFFECT IF SUCH RECORD DATE HAD NOT BEEN FIXED OR SUCH RECORD
DATE, DETERMINATION DATE OR EXPIRATION DATE HAD NOT OCCURRED.


 


(C)                                  FOR PURPOSES OF THIS SECTION 4.06, “RECORD
DATE” SHALL MEAN, WITH RESPECT TO ANY DIVIDEND, DISTRIBUTION OR OTHER
TRANSACTION OR EVENT IN WHICH THE HOLDERS OF COMMON STOCK HAVE THE RIGHT TO
RECEIVE ANY CASH, SECURITIES OR OTHER PROPERTY OR IN WHICH THE COMMON STOCK (OR
OTHER APPLICABLE SECURITY) IS EXCHANGED OR CONVERTED INTO ANY COMBINATION OF
CASH, SECURITIES OR OTHER PROPERTY, THE DATE FIXED FOR DETERMINATION OF
SHAREHOLDERS ENTITLED TO RECEIVE SUCH CASH, SECURITY OR OTHER PROPERTY (WHETHER
OR NOT SUCH DATE IS FIXED BY THE BOARD OF DIRECTORS OR BY STATUTE, CONTRACT OR
OTHERWISE).


 


(D)                                 IF ONE OR MORE EVENT OCCURS REQUIRING AN
ADJUSTMENT BE MADE TO THE CONVERSION RATE FOR A PARTICULAR PERIOD, ADJUSTMENTS
TO THE CONVERSION RATE SHALL BE DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS
TO REFLECT THE COMBINED IMPACT OF SUCH CONVERSION RATE ADJUSTMENT EVENTS, AS SET
OUT IN THIS SECTION 4.06, DURING SUCH PERIOD.


 


(E)                                  NOTWITHSTANDING THE PROVISIONS SET FORTH IN
SECTION 4.06(A), IN NO EVENT SHALL THE CONVERSION RATE EXCEED 33.9673 PER $1,000
PRINCIPAL AMOUNT OF SECURITIES, SUBJECT TO ADJUSTMENT IN THE MANNER SET FORTH IN
CLAUSES (1) THROUGH (4) OF SECTION 4.06(A).


 


SECTION 4.07  NO ADJUSTMENT.  NO ADJUSTMENT IN THE CONVERSION RATE SHALL BE
REQUIRED IF HOLDERS MAY PARTICIPATE IN THE TRANSACTIONS SET FORTH IN
SECTION 4.06 ABOVE (TO THE SAME EXTENT AS IF THE SECURITIES HAD BEEN CONVERTED
INTO COMMON STOCK IMMEDIATELY PRIOR TO SUCH TRANSACTIONS) WITHOUT CONVERTING THE
SECURITIES HELD BY SUCH HOLDERS.


 


(A)                                  NO ADJUSTMENT IN THE CONVERSION RATE SHALL
BE REQUIRED UNLESS SUCH ADJUSTMENT WOULD REQUIRE AN INCREASE OR DECREASE OF AT
LEAST 1% IN THE CONVERSION RATE AS LAST ADJUSTED; PROVIDED, HOWEVER, THAT ANY
ADJUSTMENTS WHICH WOULD BE REQUIRED TO BE MADE BUT FOR THIS
SECTION 4.07(B) SHALL BE CARRIED FORWARD AND TAKEN INTO ACCOUNT IN ANY
SUBSEQUENT ADJUSTMENT.  ALL CALCULATIONS UNDER THIS ARTICLE 4 SHALL BE MADE TO
THE NEAREST CENT OR TO THE NEAREST ONE-TEN THOUSANDTH OF A SHARE, AS THE CASE
MAY BE, WITH ONE HALF CENT AND 0.00005 OF A SHARE, RESPECTIVELY, BEING ROUNDED
UPWARD.


 


(B)                                 NO ADJUSTMENT IN THE CONVERSION RATE SHALL
BE REQUIRED FOR ISSUANCES OF COMMON STOCK PURSUANT TO A COMPANY PLAN FOR
REINVESTMENT OF DIVIDENDS OR INTEREST OR FOR A CHANGE IN THE PAR VALUE OR A
CHANGE TO NO PAR VALUE OF THE COMMON STOCK.


 


(C)                                  TO THE EXTENT THAT THE SECURITIES BECOME
CONVERTIBLE INTO THE RIGHT TO RECEIVE CASH, NO ADJUSTMENT NEED BE MADE
THEREAFTER AS TO THE CASH.

 

36

--------------------------------------------------------------------------------


 


SECTION 4.08  NOTICE OF ADJUSTMENT.


 

Whenever the Conversion Rate or conversion privilege is required to be adjusted
pursuant to this Indenture, the Company shall promptly mail to Holders a notice
of the adjustment and file with the Trustee an Officers’ Certificate briefly
stating the facts requiring the adjustment and the manner of computing it. 
Failure to mail such notice or any defect therein shall not affect the validity
of any such adjustment.  Unless and until the Trustee shall receive an Officers’
Certificate setting forth an adjustment of the Conversion Rate, the Trustee may
assume without inquiry that the Conversion Rate has not been adjusted and that
the last Conversion Rate of which it has knowledge remains in effect.

 


SECTION 4.09  NOTICE OF CERTAIN TRANSACTIONS.


 

In the event that there is a dissolution or liquidation of the Company, the
Company shall mail to Holders and file with the Trustee a notice stating the
proposed effective date.  The Company shall mail such notice at least 10 days
before such proposed effective date.  Failure to mail such notice or any defect
therein shall not affect the validity of any transaction referred to in this
Section 4.09.

 


SECTION 4.10  EFFECT OF RECAPITALIZATION, RECLASSIFICATION, CONSOLIDATION,
MERGER OR SALE.


 

If any of following events occur (each, a “Business Combination”):

 

(1)                                  ANY RECAPITALIZATION, RECLASSIFICATION OR
CHANGE OF THE COMMON STOCK, OTHER THAN CHANGES RESULTING FROM A SUBDIVISION OR A
COMBINATION,

 

(2)                                  A CONSOLIDATION, MERGER OR COMBINATION
INVOLVING THE COMPANY,

 

(3)                                  A SALE, CONVEYANCE OR LEASE TO ANOTHER
CORPORATION OF ALL OR SUBSTANTIALLY ALL OF THE PROPERTY AND ASSETS OF THE
COMPANY, OTHER THAN ONE OR MORE OF THE COMPANY’S SUBSIDIARIES, OR

 

(4)                                  ANY STATUTORY SHARE EXCHANGE,

 

in each case as a result of which holders of Common Stock are entitled to
receive stock, other securities, other property or assets (including cash or any
combination thereof) with respect to or in exchange for Common Stock, the
Company or the successor or purchasing corporation, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
TIA as in force at the date of execution of such supplemental indenture if such
supplemental indenture is then required to so comply) providing that the Holders
of the Securities then outstanding will be entitled thereafter to convert such
Securities into the kind and amount of shares of stock, other securities or
other property or assets (including cash or any combination thereof) which they
would have owned or been entitled to receive upon such Business Combination had
such Securities been converted into Common Stock (assuming for such purpose such
conversion were settled entirely in the Company’s Common Stock and without
giving effect to any adjustment to the conversion rate with respect to a
Business Combination constituting a Fundamental Change) immediately prior to
such Business Combination, except that such Holders will not receive the Make
Whole Premium if such Holder does not convert its Securities “in connection
with” the relevant Fundamental Change.  A conversion of the Securities by a
Holder will be deemed for these purposes to be “in connection with” a
Fundamental Change if the notice of such conversion is provided in compliance
with Section 4.02(a) to the Conversion Agent on or subsequent to the date 10
Trading Days prior to the date announced by the Company as the anticipated
Fundamental Change Effective Date but before the close of business on the
Business Day immediately preceding the related Fundamental Change Purchase
Date.  In the event holders of Common Stock have the opportunity to elect the
form of consideration to be received in such Business Combination, the Company
shall make adequate provision

 

37

--------------------------------------------------------------------------------


 

whereby the Securities shall be convertible from and after the effective date of
such Business Combination into the form of consideration elected by a majority
of the Company’s stockholders in such Business Combination.  Appropriate
provisions will be made, as determined in good faith by the Company’s Board of
Directors, to preserve the settlement provisions in Section 4.13 following such
Business Combination to the extent feasible.  The Company may not become a party
to any such transaction unless its terms are consistent with this Section 4.10. 
Such supplemental indenture shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Article 4.  If, in the case of any such Business Combination, the stock or other
securities and assets receivable thereupon by a holder of shares of Common Stock
includes shares of stock or other securities and assets of a corporation other
than the successor or purchasing corporation, as the case may be, in such
Business Combination, then such supplemental indenture shall also be executed by
such other corporation and shall contain such additional provisions to protect
the interests of the Holders of the Securities as the Board of Directors shall
reasonably consider necessary by reason of the foregoing, including to the
extent practicable the provisions providing for the repurchase rights set forth
in Article 3 hereof.  Notwithstanding anything contained in this Section, and
for the avoidance of doubt, this Section shall not affect the right of a Holder
to convert its Securities into shares of Common Stock prior to the effective
date of the Business Combination.

 


SECTION 4.11  TRUSTEE’S DISCLAIMER.


 


(A)                                  THE TRUSTEE SHALL HAVE NO DUTY TO DETERMINE
WHEN AN ADJUSTMENT UNDER THIS ARTICLE 4 SHOULD BE MADE, HOW IT SHOULD BE MADE OR
WHAT SUCH ADJUSTMENT SHOULD BE, BUT MAY ACCEPT AS CONCLUSIVE EVIDENCE OF THAT
FACT OR THE CORRECTNESS OF ANY SUCH ADJUSTMENT, AND SHALL BE PROTECTED IN
RELYING UPON, AN OFFICERS’ CERTIFICATE, INCLUDING THE OFFICERS’ CERTIFICATE WITH
RESPECT THERETO WHICH THE COMPANY IS OBLIGATED TO FILE WITH THE TRUSTEE PURSUANT
TO SECTION 4.08.  THE TRUSTEE MAKES NO REPRESENTATION AS TO THE VALIDITY OR
VALUE OF ANY SECURITIES OR ASSETS ISSUED UPON CONVERSION OF SECURITIES, AND THE
TRUSTEE SHALL NOT BE RESPONSIBLE FOR THE COMPANY’S FAILURE TO COMPLY WITH ANY
PROVISIONS OF THIS ARTICLE 4.


 


(B)                                 THE TRUSTEE SHALL NOT BE UNDER ANY
RESPONSIBILITY TO DETERMINE THE CORRECTNESS OF ANY PROVISIONS CONTAINED IN ANY
SUPPLEMENTAL INDENTURE EXECUTED PURSUANT TO SECTION 4.10, BUT MAY ACCEPT AS
CONCLUSIVE EVIDENCE OF THE CORRECTNESS THEREOF, AND SHALL BE FULLY PROTECTED IN
RELYING UPON, THE OFFICERS’ CERTIFICATE, WITH RESPECT THERETO WHICH THE COMPANY
IS OBLIGATED TO FILE WITH THE TRUSTEE PURSUANT TO SECTION 12.04.


 


SECTION 4.12  VOLUNTARY INCREASE.  THE COMPANY FROM TIME TO TIME MAY INCREASE
THE CONVERSION RATE, TO THE EXTENT PERMITTED BY LAW, BY ANY AMOUNT FOR ANY
PERIOD OF TIME IF THE PERIOD IS AT LEAST 20 DAYS, AND THE COMPANY PROVIDES 15
DAYS’ PRIOR WRITTEN NOTICE TO ANY INCREASE IN THE CONVERSION RATE TO THE TRUSTEE
AND HOLDERS.  THE COMPANY MAY ALSO MAKE SUCH AN INCREASE TO THE CONVERSION RATE
AS THE BOARD OF DIRECTORS DETERMINES WOULD AVOID OR DIMINISH U.S. FEDERAL INCOME
TAX TO HOLDERS OF SHARES OF COMMON STOCK IN CONNECTION WITH A DIVIDEND OR
DISTRIBUTION OF STOCK (OR RIGHTS TO ACQUIRE STOCK) OR FROM ANY EVENT TREATED AS
SUCH FOR U.S. FEDERAL INCOME TAX PURPOSES.

 

Notwithstanding the foregoing paragraph, in no event will the Conversion Rate
exceed 33.9673 per $1,000 principal amount of Securities, subject to adjustment
in the manner as set forth in clauses (1) through (4) of Section 4.06(a) hereof.

 


SECTION 4.13  PAYMENT OF CASH IN LIEU OF COMMON STOCK.


 


(A)                                  IN LIEU OF DELIVERY OF SOME OR ALL OF THE
SHARES OF COMMON STOCK OTHERWISE ISSUABLE UPON NOTICE OF CONVERSION OF ANY
SECURITIES, HOLDERS SURRENDERING SECURITIES FOR CONVERSION SHALL RECEIVE FOR
EACH $1,000 PRINCIPAL AMOUNT OF SECURITIES SURRENDERED FOR CONVERSION:  (A) CASH
IN AN AMOUNT EQUAL TO


 

38

--------------------------------------------------------------------------------


 


THE LESSER OF (1) $1,000 AND (2) THE CONVERSION VALUE; AND (B) IF THE CONVERSION
VALUE IS GREATER THAN $1,000, A NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE
SUM OF THE DAILY SHARE AMOUNTS FOR EACH OF THE TEN CONSECUTIVE TRADING DAYS IN
THE CONVERSION REFERENCE PERIOD, APPROPRIATELY ADJUSTED TO REFLECT STOCK SPLITS,
STOCK DIVIDENDS, COMBINATIONS OR SIMILAR EVENTS OCCURRING DURING THE CONVERSION
REFERENCE PERIOD, SUBJECT TO THE COMPANY’S RIGHT TO DELIVER CASH IN LIEU OF ALL
OR A PORTION OF SUCH SHARES AS SET FORTH IN SECTION 4.13(B); PROVIDED THAT IN NO
EVENT SHALL THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED PURSUANT
TO THE FOREGOING CLAUSE (B), PER $1,000 PRINCIPAL AMOUNT OF SECURITIES, EXCEED
THE AGGREGATE SHARE CAP, WITHOUT TAKING INTO ACCOUNT ANY ELECTION BY THE COMPANY
TO DELIVER CASH IN LIEU OF ALL OR A PORTION OF THE SHARES OF COMMON STOCK
OTHERWISE DELIVERABLE AS SET FORTH IN SECTION 4.13(B).  THE COMPANY WILL DELIVER
SUCH CASH AND ANY SHARES OF COMMON STOCK, TOGETHER WITH ANY CASH PAYABLE FOR
FRACTIONAL SHARES, TO SUCH HOLDER IN ACCORDANCE WITH SECTION 4.02(A).


 


(B)                                 THE COMPANY MAY ELECT TO PAY CASH TO THE
HOLDERS OF SECURITIES SURRENDERED FOR CONVERSION IN LIEU OF ALL OR A PORTION OF
THE COMMON STOCK OTHERWISE ISSUABLE PURSUANT TO SECTION 4.13(A).  IN SUCH EVENT,
ON ANY DAY PRIOR TO THE FIRST TRADING DAY OF THE APPLICABLE CONVERSION REFERENCE
PERIOD, THE COMPANY WILL SPECIFY A PERCENTAGE OF THE DAILY SHARE AMOUNT THAT
WILL BE SETTLED IN CASH (THE “CASH PERCENTAGE”) AND THE AMOUNT OF CASH THAT THE
COMPANY WILL PAY IN RESPECT OF EACH TRADING DAY IN THE APPLICABLE CONVERSION
REFERENCE PERIOD WILL EQUAL THE PRODUCT OF:  (1) THE CASH PERCENTAGE, (2) THE
DAILY SHARE AMOUNT FOR SUCH TRADING DAY AND (3) THE VOLUME WEIGHTED AVERAGE
PRICE OF THE COMMON STOCK FOR SUCH TRADING DAY (PROVIDED THAT AFTER THE
CONSUMMATION OF A FUNDAMENTAL CHANGE IN WHICH THE CONSIDERATION IS COMPRISED
ENTIRELY OF CASH, THE AMOUNT USED IN THIS CLAUSE (3) WILL BE THE CASH PRICE PER
SHARE RECEIVED BY HOLDERS OF THE COMMON STOCK IN SUCH FUNDAMENTAL CHANGE).  THE
NUMBER OF SHARES THAT THE COMPANY SHALL DELIVER IN RESPECT OF EACH TRADING DAY
IN THE APPLICABLE CONVERSION REFERENCE PERIOD WILL BE A PERCENTAGE OF THE DAILY
SHARE AMOUNT EQUAL TO 100% MINUS THE CASH PERCENTAGE.  UPON MAKING A
DETERMINATION THAT A PERCENTAGE OF THE DAILY SHARE AMOUNT WILL BE SETTLED IN
CASH, THE COMPANY SHALL PROMPTLY ISSUE A PRESS RELEASE AND DISCLOSE SUCH
INFORMATION ON ITS WEBSITE PRIOR TO THE FIRST TRADING DAY OF THE APPLICABLE
CONVERSION REFERENCE PERIOD.  IF THE COMPANY DOES NOT SPECIFY A CASH PERCENTAGE
BY THE START OF THE APPLICABLE CONVERSION REFERENCE PERIOD, THE COMPANY SHALL
SETTLE 100% OF THE DAILY SHARE AMOUNT FOR EACH TRADING DAY IN THE APPLICABLE
CONVERSION REFERENCE PERIOD WITH SHARES OF COMMON STOCK; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL PAY CASH IN LIEU OF FRACTIONAL SHARES OTHERWISE ISSUABLE UPON
CONVERSION OF SECURITIES.


 


(C)                                  FOR THE PURPOSES OF SECTIONS 4.13(A) AND
(B), IN THE EVENT THAT ANY OF CONVERSION VALUE, DAILY SHARE AMOUNTS OR VOLUME
WEIGHTED AVERAGE PRICE CANNOT BE DETERMINED FOR ALL PORTIONS OF THE CONVERSION
REFERENCE PERIOD, THE COMPANY’S BOARD OF DIRECTORS SHALL IN GOOD FAITH DETERMINE
THE VALUES NECESSARY TO CALCULATE THE CONVERSION VALUE, DAILY SHARE AMOUNTS AND
VOLUME WEIGHTED AVERAGE PRICE, AS APPLICABLE.

 

39

--------------------------------------------------------------------------------


 


ARTICLE 5
COVENANTS


 


SECTION 5.01  PAYMENT OF SECURITIES.


 


(A)                                  THE COMPANY SHALL PROMPTLY MAKE ALL
PAYMENTS IN RESPECT OF THE SECURITIES ON THE DATES AND IN THE MANNER PROVIDED IN
THE SECURITIES AND THIS INDENTURE.  A PAYMENT OF PRINCIPAL OR INTEREST OR
ADDITIONAL INTEREST, IF ANY, SHALL BE CONSIDERED PAID ON THE DATE IT IS DUE IF
THE PAYING AGENT (OTHER THAN THE COMPANY) HOLDS BY 12:00 P.M. (NOON), NEW YORK
CITY TIME, ON THAT DATE MONEY, DEPOSITED BY OR ON BEHALF OF THE COMPANY
SUFFICIENT TO MAKE THE PAYMENT.  SUBJECT TO SECTION 4.02, ACCRUED AND UNPAID
INTEREST ON ANY SECURITY THAT IS PAYABLE, AND IS PUNCTUALLY PAID OR DULY
PROVIDED FOR, ON ANY INTEREST PAYMENT DATE SHALL BE PAID TO THE PERSON IN WHOSE
NAME THAT SECURITY IS REGISTERED AT THE CLOSE OF BUSINESS ON THE REGULAR RECORD
DATE FOR SUCH INTEREST AT THE OFFICE OR AGENCY OF THE COMPANY MAINTAINED FOR
SUCH PURPOSE.  PRINCIPAL, INTEREST, FUNDAMENTAL CHANGE PURCHASE PRICE AND
ADDITIONAL INTEREST, IF ANY, IN EACH CASE IF PAYABLE, SHALL BE CONSIDERED PAID
ON THE APPLICABLE DATE DUE IF ON SUCH DATE THE TRUSTEE OR THE PAYING AGENT
HOLDS, IN ACCORDANCE WITH THIS INDENTURE, MONEY SUFFICIENT TO PAY ALL SUCH
AMOUNTS THEN DUE.  THE COMPANY SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW,
PAY INTEREST IN IMMEDIATELY AVAILABLE FUNDS ON OVERDUE PRINCIPAL AMOUNT AND
INTEREST AT THE ANNUAL RATE BORNE BY THE SECURITIES COMPOUNDED SEMIANNUALLY,
WHICH INTEREST SHALL ACCRUE FROM THE DATE SUCH OVERDUE AMOUNT WAS ORIGINALLY DUE
TO THE DATE PAYMENT OF SUCH AMOUNT, INCLUDING INTEREST THEREON, HAS BEEN MADE OR
DULY PROVIDED FOR.  ALL SUCH INTEREST SHALL BE PAYABLE ON DEMAND.


 


(B)                                 PAYMENT OF THE PRINCIPAL OF AND INTEREST, IF
ANY, ON THE SECURITIES SHALL BE MADE AT THE OFFICE OR AGENCY OF THE COMPANY
MAINTAINED FOR THAT PURPOSE IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK
(WHICH SHALL INITIALLY BE AT THE ADDRESS SET FORTH IN SECTION 2.03(C)) OR AT THE
CORPORATE TRUST OFFICE OF THE TRUSTEE IN SUCH COIN OR CURRENCY OF THE UNITED
STATES OF AMERICA AS AT THE TIME OF PAYMENT IS LEGAL TENDER FOR PAYMENT OF
PUBLIC AND PRIVATE DEBTS; PROVIDED, HOWEVER, THAT AT THE OPTION OF THE COMPANY
PAYMENT OF INTEREST MAY BE MADE BY CHECK MAILED TO THE ADDRESS OF THE PERSON
ENTITLED THERETO AS SUCH ADDRESS APPEARS IN THE REGISTER; PROVIDED FURTHER THAT
A HOLDER WITH AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF $2,000,000 WILL BE PAID
BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS AT THE ELECTION OF SUCH HOLDER
IF SUCH HOLDER HAS PROVIDED WIRE TRANSFER INSTRUCTIONS TO THE TRUSTEE AT LEAST
10 BUSINESS DAYS PRIOR TO THE PAYMENT DATE.  ANY WIRE TRANSFER INSTRUCTIONS
RECEIVED BY THE TRUSTEE WILL REMAIN IN EFFECT UNTIL REVOKED BY THE HOLDER.


 


SECTION 5.02  SEC AND OTHER REPORTS.


 


(A)                                  THE COMPANY SHALL FILE ALL REPORTS AND
OTHER INFORMATION AND DOCUMENTS WHICH IT IS REQUIRED TO FILE WITH THE SEC
PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT, AND WITHIN 15 DAYS AFTER IT
FILES THEM WITH THE SEC, THE COMPANY SHALL FILE COPIES OF ALL SUCH REPORTS,
INFORMATION AND OTHER DOCUMENTS WITH THE TRUSTEE; PROVIDED THAT ANY SUCH
REPORTS, INFORMATION AND DOCUMENTS FILED WITH THE SEC PURSUANT TO ITS ELECTRONIC
DATA GATHERING, ANALYSIS AND RETRIEVAL (OR EDGAR) SYSTEM SHALL BE DEEMED TO BE
FILED WITH THE TRUSTEE.  THE COMPANY ALSO SHALL COMPLY WITH THE PROVISIONS OF
TIA SECTION 314(A).


 


(B)                                 DELIVERY OF SUCH REPORTS, INFORMATION AND
DOCUMENTS TO THE TRUSTEE IS FOR INFORMATIONAL PURPOSES ONLY AND THE TRUSTEE’S
RECEIPT OF SUCH SHALL NOT CONSTITUTE CONSTRUCTIVE NOTICE OF ANY INFORMATION
CONTAINED THEREIN OR DETERMINABLE FROM INFORMATION CONTAINED THEREIN, INCLUDING
THE COMPANY’S COMPLIANCE WITH ANY OF ITS COVENANTS HEREUNDER (AS TO WHICH THE
TRUSTEE IS ENTITLED TO RELY EXCLUSIVELY ON OFFICERS’ CERTIFICATES).

 

40

--------------------------------------------------------------------------------


 


SECTION 5.03  COMPLIANCE CERTIFICATES.


 

The Company shall deliver to the Trustee, within 120 days after the end of each
fiscal year of the Company (beginning with the fiscal year ending October 1,
2006), an Officers’ Certificate as to the signer’s knowledge of the Company’s
compliance with all conditions and covenants on its part contained in this
Indenture and stating whether or not the signer knows of any Default or Event of
Default.  If such signer knows of such a Default or Event of Default, the
Officers’ Certificate shall describe the Default or Event of Default and the
efforts to remedy the same.  For the purposes of this Section 5.03, compliance
shall be determined without regard to any grace period or requirement of notice
provided pursuant to the terms of this Indenture.

 


SECTION 5.04  FURTHER INSTRUMENTS AND ACTS.


 

Upon request of the Trustee, the Company will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purposes of this Indenture.

 


SECTION 5.05  MAINTENANCE OF CORPORATE EXISTENCE.


 

Subject to Article 6, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence.

 


SECTION 5.06  RULE 144A INFORMATION REQUIREMENT.


 

During the period prior to the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision), the Company covenants and agrees that it shall, during any period in
which it is not subject to Section 13 or 15(d) under the Exchange Act, upon the
request of any Holder or beneficial holder of the Securities make available to
such Holder or beneficial holder of Securities or any Common Stock issued upon
conversion thereof which continue to be Restricted Securities in connection with
any sale thereof and any prospective purchaser of Securities or such Common
Stock designated by such Holder or beneficial holder, the information required
pursuant to Rule 144A(d)(4) under the Securities Act and it will take such
further action as any Holder or beneficial holder of such Securities or such
Common Stock may reasonably request, all to the extent required from time to
time to enable such Holder or beneficial holder to sell its Securities or Common
Stock without registration under the Securities Act within the limitation of the
exemption provided by Rule 144A, as such Rule may be amended from time to time. 
Whether a person is a beneficial holder shall be determined by the Company.

 


SECTION 5.07  STAY, EXTENSION AND USURY LAWS.


 

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or accrued but unpaid interest or Additional Interest, if any, on
the Securities as contemplated herein, wherever enacted, now or at any time
hereafter in force, or which may affect the covenants or the performance of this
Indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

 

41

--------------------------------------------------------------------------------


 


SECTION 5.08  PAYMENT OF ADDITIONAL INTEREST.


 

If Additional Interest is payable by the Company pursuant to the Registration
Rights Agreement, the Company shall deliver to the Trustee an Officers’
Certificate to that effect stating (i) the amount of such Additional Interest
that is payable, (ii) the reason why such Additional Interest is payable and
(iii) the date on which such Additional Interest is payable.  Unless and until a
Trust Officer of the Trustee receives such a certificate, the Trustee may assume
without inquiry that no such Additional Interest is payable.  If the Company has
paid Additional Interest directly to the Persons entitled to such Additional
Interest, the Company shall deliver to the Trustee a certificate setting forth
the particulars of such payment.

 


SECTION 5.09  MAINTENANCE OF OFFICE OR AGENCY.


 

The Company will maintain an office or agency of the Trustee, Registrar and
Paying Agent where securities may be presented or surrendered for payment, where
Securities may be surrendered for registration of transfer, purchase or
redemption and where notices and demands to or upon the Company in respect of
the Securities and this Indenture may be served.  The Corporate Trust Office
shall initially be one such office or agency for all of the aforesaid purposes. 
The Company shall give prompt written notice to the Trustee of the location, and
of any change in the location, of any such office or agency (other than a change
in the location of the office of the Trustee).  If at any time the Company shall
fail to maintain any such required office or agency or shall fail to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the address of the Trustee set forth in
Section 12.02.

 

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency.

 

42

--------------------------------------------------------------------------------


 


ARTICLE 6

CONSOLIDATION; MERGER; CONVEYANCE; TRANSFER OR LEASE


 


SECTION 6.01  COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS.


 

The Company may not consolidate with or merge into any Person (unless the
Company is the surviving corporation) or convey, transfer or lease the property
and assets, substantially as an entity, of the Company to another Person, other
than to one or more of the Company’s wholly-owned subsidiaries, unless:

 

(1)                                  THE PERSON (IF OTHER THAN THE COMPANY)
FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE COMPANY IS MERGED, OR THE PERSON
WHICH ACQUIRES BY CONVEYANCE, TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES AND ASSETS OF THE COMPANY, SHALL (I) BE A CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP, TRUST OR OTHER BUSINESS ENTITY ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF OR
THE DISTRICT OF COLUMBIA AND (II) SUCH PERSON (IF OTHER THAN THE COMPANY)
EXPRESSLY ASSUMES, BY AN INDENTURE SUPPLEMENTAL HERETO, EXECUTED AND DELIVERED
TO THE TRUSTEE, IN FORM SATISFACTORY TO THE TRUSTEE, THE OBLIGATIONS OF THE
COMPANY UNDER THE SECURITIES AND THIS INDENTURE AND THE PERFORMANCE OR
OBSERVANCE OF EVERY COVENANT AND PROVISION OF THIS INDENTURE AND THE SECURITIES
REQUIRED ON THE PART OF THE COMPANY TO BE PERFORMED OR OBSERVED AND THE
CONVERSION RIGHTS SHALL BE PROVIDED FOR IN ACCORDANCE WITH ARTICLE 4, BY
SUPPLEMENTAL INDENTURE SATISFACTORY IN FORM TO THE TRUSTEE, EXECUTED AND
DELIVERED TO THE TRUSTEE, BY THE PERSON (IF OTHER THAN THE COMPANY) FORMED BY
SUCH CONSOLIDATION OR INTO WHICH THE COMPANY SHALL HAVE BEEN MERGED OR BY THE
PERSON WHICH SHALL HAVE ACQUIRED THE COMPANY’S ASSETS;

 

(2)                                  AFTER GIVING EFFECT TO SUCH TRANSACTION, NO
EVENT OF DEFAULT, AND NO EVENT WHICH, AFTER NOTICE OR LAPSE OF TIME OR BOTH,
WOULD BECOME AN EVENT OF DEFAULT, SHALL HAVE OCCURRED AND BE CONTINUING; AND

 

(3)                                  IF THE COMPANY WILL NOT BE THE RESULTING OR
SURVIVING CORPORATION, THE COMPANY SHALL HAVE, AT OR PRIOR TO THE EFFECTIVE DATE
OF SUCH CONSOLIDATION, MERGER OR TRANSFER, DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH CONSOLIDATION,
MERGER OR TRANSFER COMPLIES WITH THIS ARTICLE 6.01 AND, IF A SUPPLEMENTAL
INDENTURE IS REQUIRED IN CONNECTION WITH SUCH TRANSACTION, SUCH SUPPLEMENTAL
INDENTURE COMPLIES WITH THIS ARTICLE, AND THAT ALL CONDITIONS PRECEDENT HEREIN
PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH.

 


SECTION 6.02  SUCCESSOR SUBSTITUTED.


 

Upon any consolidation of the Company with, or merger of the Company into, any
other Person or any conveyance, transfer or lease substantially as an entity, of
the properties and assets of the Company and its Subsidiaries, taken as a whole,
in accordance with Section 6.01, the successor Person formed by such
consolidation or into which the Company is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Indenture with the
same effect as if such successor Person had been named as the Company herein,
and thereafter, except in the case of a lease, and except for obligations the
predecessor Person may have under a supplemental indenture, the predecessor
Person shall be relieved of all obligations and covenants under this Indenture
and the Securities.

 

43

--------------------------------------------------------------------------------


 


ARTICLE 7

DEFAULT AND REMEDIES


 


SECTION 7.01  EVENTS OF DEFAULT.


 


(A)                                  AN “EVENT OF DEFAULT” SHALL OCCUR IF:


 

(1)                                  THE COMPANY SHALL FAIL TO PAY WHEN DUE THE
PRINCIPAL OR FUNDAMENTAL CHANGE PURCHASE PRICE OF ANY SECURITY, WHEN THE SAME
BECOMES DUE AND PAYABLE WHETHER AT THE FINAL MATURITY DATE, UPON REPURCHASE,
ACCELERATION OR OTHERWISE, AND REGARDLESS OF WHETHER SUCH PAYMENT IS PERMITTED
PURSUANT TO THE SUBORDINATION PROVISIONS UNDER ARTICLE 11; OR

 

(2)                                  THE COMPANY SHALL FAIL TO PAY AN
INSTALLMENT OF CASH INTEREST OR ADDITIONAL INTEREST, IF ANY, ON ANY OF THE
SECURITIES, WHICH FAILURE CONTINUES FOR 30 DAYS AFTER THE DATE WHEN DUE,
REGARDLESS OF WHETHER SUCH PAYMENT IS PERMITTED PURSUANT TO THE SUBORDINATION
PROVISIONS UNDER ARTICLE 11; OR

 

(3)                                  THE COMPANY SHALL FAIL TO DELIVER WHEN DUE
ALL CASH AND SHARES OF COMMON STOCK, IF ANY, DELIVERABLE UPON CONVERSION OF THE
SECURITIES, WHICH FAILURE CONTINUES FOR 15 DAYS, REGARDLESS OF WHETHER SUCH
PAYMENT IS PERMITTED PURSUANT TO THE SUBORDINATION PROVISIONS UNDER ARTICLE 11;
OR

 

(4)                                  THE COMPANY SHALL FAIL TO PERFORM OR
OBSERVE (OR OBTAIN A WAIVER WITH RESPECT TO) ANY OTHER TERM, COVENANT OR
AGREEMENT CONTAINED IN THE SECURITIES OR THIS INDENTURE FOR A PERIOD OF 60 DAYS
AFTER RECEIPT BY THE COMPANY OF A NOTICE OF DEFAULT SPECIFYING SUCH FAILURE; OR

 

(5)                                  DEFAULT IN THE PAYMENT OF PRINCIPAL BY THE
END OF ANY APPLICABLE GRACE PERIOD OR RESULTING IN ACCELERATION OF OTHER
INDEBTEDNESS OF THE COMPANY FOR BORROWED MONEY WHERE THE AGGREGATE PRINCIPAL
AMOUNT WITH RESPECT TO WHICH THE DEFAULT OR ACCELERATION HAS OCCURRED EXCEEDS
$25 MILLION AND SUCH ACCELERATION HAS NOT BEEN RESCINDED OR ANNULLED OR SUCH
INDEBTEDNESS REPAID WITHIN A PERIOD OF 30 DAYS AFTER RECEIPT OF A NOTICE OF
DEFAULT, PROVIDED THAT IF ANY SUCH DEFAULT IS CURED, WAIVED, RESCINDED OR
ANNULLED, THEN THE EVENT OF DEFAULT BY REASON THEREOF WOULD NOT BE DEEMED TO
HAVE OCCURRED; OR

 

(6)                                  THE COMPANY, OR ANY SIGNIFICANT SUBSIDIARY
OF THE COMPANY, PURSUANT TO OR WITHIN THE MEANING OF ANY BANKRUPTCY LAW:

 

(A)                              COMMENCES AS A DEBTOR A VOLUNTARY CASE OR
PROCEEDING; OR

 

(B)                                CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF
AGAINST IT IN AN INVOLUNTARY CASE OR PROCEEDING OR THE COMMENCEMENT OF ANY CASE
AGAINST IT;

 

(C)                                CONSENTS TO THE APPOINTMENT OF A RECEIVER OF
IT OR FOR ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY; OR

 

(D)                               MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF
ITS CREDITORS;

 

(E)                                 FILES A PETITION IN BANKRUPTCY OR ANSWER OR
CONSENT SEEKING REORGANIZATION OR RELIEF; OR

 

44

--------------------------------------------------------------------------------


 

(F)                                 CONSENTS TO THE FILING OF SUCH A PETITION OR
THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER; OR

 

(7)                                  A COURT OF COMPETENT JURISDICTION ENTERS AN
ORDER OR DECREE UNDER ANY BANKRUPTCY LAW THAT:

 

(A)                              GRANTS RELIEF AGAINST THE COMPANY OR ANY
SIGNIFICANT SUBSIDIARY OF THE COMPANY IN AN INVOLUNTARY CASE OR PROCEEDING OR
ADJUDICATES THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY INSOLVENT
OR BANKRUPT;

 

(B)                                APPOINTS A RECEIVER OF THE COMPANY OR ANY
SIGNIFICANT SUBSIDIARY OF THE COMPANY OR FOR ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY; OR

 

(C)                                ORDERS THE WINDING UP OR LIQUIDATION OF THE
COMPANY OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY;

 

and in each case the order or decree remains unstayed and in effect for 60
consecutive days.

 

The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors.  The term “Receiver” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.

 


(B)                                 NOTWITHSTANDING SECTION 7.01(A), NO EVENT OF
DEFAULT UNDER CLAUSES (4) OR (5) OF SECTION 7.01(A) SHALL OCCUR UNTIL THE
TRUSTEE NOTIFIES THE COMPANY IN WRITING, OR THE HOLDERS OF AT LEAST 25% IN
AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES THEN OUTSTANDING NOTIFY THE COMPANY
AND THE TRUSTEE IN WRITING, OF THE DEFAULT (A “NOTICE OF DEFAULT”), AND THE
COMPANY DOES NOT CURE THE DEFAULT WITHIN THE TIME SPECIFIED IN CLAUSE (4) OR
(5) OF SECTION 7.01(A), AS APPLICABLE, AFTER RECEIPT OF SUCH NOTICE.  A NOTICE
GIVEN PURSUANT TO THIS SECTION 7.01 SHALL BE GIVEN BY REGISTERED OR CERTIFIED
MAIL, MUST SPECIFY THE DEFAULT, DEMAND THAT IT BE REMEDIED AND STATE THAT THE
NOTICE IS A NOTICE OF DEFAULT.  WHEN ANY DEFAULT UNDER THIS SECTION 7.01 IS
CURED, IT CEASES.


 


(C)                                  THE COMPANY WILL DELIVER TO THE TRUSTEE,
WITHIN FIVE BUSINESS DAYS AFTER BECOMING AWARE OF THE OCCURRENCE OF A DEFAULT OR
EVENT OF DEFAULT, WRITTEN NOTICE THEREOF.


 

The Trustee shall not be charged with knowledge of any Event of Default unless
written notice thereof shall have been given to a Trust Officer with
responsibility for this Indenture at the Corporate Trust Office of the Trustee
by the Company, a Paying Agent, any Holder or any agent of any Holder or unless
a Trust Officer with responsibility for this Indenture acquires actual knowledge
of such Event of Default in the course of performing other duties pursuant to
this Indenture.

 


SECTION 7.02  ACCELERATION.


 

If an Event of Default (other than an Event of Default specified in clause
(6) or (7) of Section 7.01(a)) occurs and is continuing with respect to the
Company, the Trustee may, by notice to the Company, or the Holders of at least
25% in aggregate principal amount of the Securities then outstanding may, by
notice to the Company and the Trustee, declare the principal amount and accrued
and unpaid interest, if any, and accrued and unpaid Additional Interest, if any,
through the date of declaration on all the Securities to be immediately due and
payable.  Upon such a declaration, such principal amount and such accrued and
unpaid interest, if any, and such accrued and unpaid Additional Interest, if
any, shall be due and payable immediately.  If an Event of Default specified in
Section 7.01(a)(6) or (7) occurs in

 

45

--------------------------------------------------------------------------------


 

respect of the Company and is continuing, the principal amount and accrued but
unpaid interest, if any, and accrued and unpaid Additional Interest, if any, on
all the Securities shall become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders of
Securities.  The Holders of a majority in aggregate principal amount of the
Securities then outstanding by notice to the Trustee may rescind an acceleration
and its consequences if (a) all existing Events of Default, other than the
nonpayment of the principal of the Securities which have become due solely by
such declaration of acceleration, have been cured or waived; (b) to the extent
the payment of such interest is lawful, interest (calculated at the rate per
annum borne by the Securities) on overdue installments of interest and overdue
principal, which has become due otherwise than by such declaration of
acceleration, has been paid; (c) the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction; and (d) all payments
due to the Trustee and any predecessor Trustee under Section 8.07 have been
made.  No such rescission shall affect any subsequent Default or impair any
right consequent thereto.

 


SECTION 7.03  OTHER REMEDIES.


 


(A)                                  IF AN EVENT OF DEFAULT OCCURS AND IS
CONTINUING, THE TRUSTEE MAY, BUT SHALL NOT BE OBLIGATED TO, PURSUE ANY AVAILABLE
REMEDY BY PROCEEDING AT LAW OR IN EQUITY TO COLLECT PAYMENT OF THE PRINCIPAL
AMOUNT AND ACCRUED AND UNPAID INTEREST, IF ANY, AND ACCRUED AND UNPAID
ADDITIONAL INTEREST, IF ANY, ON THE SECURITIES OR TO ENFORCE THE PERFORMANCE OF
ANY PROVISION OF THE SECURITIES OR THIS INDENTURE.


 


(B)                                 THE TRUSTEE MAY MAINTAIN A PROCEEDING EVEN
IF IT DOES NOT POSSESS ANY OF THE SECURITIES OR DOES NOT PRODUCE ANY OF THEM IN
THE PROCEEDING.  A DELAY OR OMISSION BY THE TRUSTEE OR ANY HOLDER IN EXERCISING
ANY RIGHT OR REMEDY ACCRUING UPON AN EVENT OF DEFAULT SHALL NOT IMPAIR THE RIGHT
OR REMEDY OR CONSTITUTE A WAIVER OF OR ACQUIESCENCE IN THE EVENT OF DEFAULT.  NO
REMEDY IS EXCLUSIVE OF ANY OTHER REMEDY.  ALL AVAILABLE REMEDIES ARE CUMULATIVE
TO THE EXTENT PERMITTED BY APPLICABLE LAW.


 


SECTION 7.04  WAIVER OF DEFAULTS AND EVENTS OF DEFAULT.


 

Subject to Sections 7.07 and 10.02, the Holders of a majority in aggregate
principal amount of the Securities then outstanding by notice to the Trustee may
waive an existing Default or Event of Default and its consequences, except an
uncured Default or Event of Default in the payment of the principal of, premium,
if any, or any accrued but unpaid interest on any Security, an uncured failure
by the Company to convert any Securities into Common Stock and cash, as
applicable, or any Default or Event of Default in respect of any provision of
this Indenture or the Securities which, under Section 10.02, cannot be modified
or amended without the consent of the Holder of each Security affected.  When a
Default or Event of Default is waived, it is cured and ceases to exist.

 


SECTION 7.05  CONTROL BY MAJORITY.


 

The Holders of a majority in aggregate principal amount of the Securities then
outstanding may direct the time method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on it.  However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture, that the Trustee determines may be unduly
prejudicial to the rights of another Holder or the Trustee, or that may involve
the Trustee in personal liability unless the Trustee is offered security or
indemnity satisfactory to it; provided, however, that the Trustee may take any
other action deemed proper by the Trustee which is not inconsistent with such
direction.

 

46

--------------------------------------------------------------------------------


 


SECTION 7.06  LIMITATIONS ON SUITS.


 


(A)                                  A HOLDER MAY NOT PURSUE ANY REMEDY WITH
RESPECT TO THIS INDENTURE OR THE SECURITIES (EXCEPT ACTIONS FOR PAYMENT OF
OVERDUE PRINCIPAL, PREMIUM, IF ANY, OR INTEREST OR FOR THE CONVERSION OF THE
SECURITIES PURSUANT TO ARTICLE 4) UNLESS:


 

(1)                                  THE HOLDER GIVES TO THE TRUSTEE WRITTEN
NOTICE OF A CONTINUING EVENT OF DEFAULT;

 

(2)                                  THE HOLDERS OF AT LEAST 25% IN AGGREGATE
PRINCIPAL AMOUNT OF THE THEN OUTSTANDING SECURITIES MAKE A WRITTEN REQUEST TO
THE TRUSTEE TO PURSUE THE REMEDY;

 

(3)                                  SUCH HOLDER OR HOLDERS OFFER TO THE TRUSTEE
REASONABLE SECURITY OR INDEMNITY TO THE TRUSTEE AGAINST ANY LOSS, LIABILITY OR
EXPENSE;

 

(4)                                  THE TRUSTEE DOES NOT COMPLY WITH THE
REQUEST WITHIN 60 DAYS AFTER RECEIPT OF THE REQUEST AND THE OFFER OF SECURITY OR
INDEMNITY; AND

 

(5)                                  NO DIRECTION INCONSISTENT WITH SUCH WRITTEN
REQUEST HAS BEEN GIVEN TO THE TRUSTEE DURING SUCH 60-DAY PERIOD BY THE HOLDERS
OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES THEN OUTSTANDING.

 


(B)                                 NO HOLDER OF A SECURITY SHALL HAVE ANY RIGHT
UNDER ANY PROVISION OF THIS INDENTURE OR THE SECURITIES TO AFFECT, DISTURB, OR
PREJUDICE THE RIGHTS OF ANOTHER HOLDER OF A SECURITY OR TO OBTAIN A PREFERENCE
OR PRIORITY OVER ANOTHER HOLDER OF A SECURITY.


 


SECTION 7.07  RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT.


 

Notwithstanding any other provision of this Indenture but subject to the
provisions of Article 11 hereof, the right of any Holder of a Security to
receive payment of the principal amount, interest, Fundamental Change Purchase
Price, if any, or Additional Interest, if any, in respect of the Securities held
by such Holder, on or after the respective due dates expressed in the Securities
and this Indenture (whether upon repurchase or otherwise), and to convert such
Security in accordance with Article 4, and to bring suit for the enforcement of
any such payment on or after such respective due dates or for the right to
convert in accordance with Article 4, is absolute and unconditional and shall
not be impaired or affected without the consent of the Holder.

 


SECTION 7.08  COLLECTION SUIT BY TRUSTEE.


 

If an Event of Default described in clause (1) or (2) of Section 7.01(a) occurs
and is continuing, the Trustee may recover judgment in its own name and as
trustee of an express trust against the Company or another obligor on the
Securities for the whole amount owing with respect to the Securities and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

 


SECTION 7.09  TRUSTEE MAY FILE PROOFS OF CLAIM.


 

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relative to the Company (or any other obligor on the Securities),
its creditors or its property and shall be entitled and empowered to collect and
receive any money or other property payable or deliverable on any such claims
and to distribute the same, and any Receiver in any such judicial proceeding is
hereby authorized by each Holder to make such payments to the Trustee and, in
the

 

47

--------------------------------------------------------------------------------


 

event that the Trustee shall consent to the making of such payments directly to
the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 8.07, and to
the extent that such payment of the reasonable compensation, expenses,
disbursements and advances in any such proceedings shall be denied for any
reason, payment of the same shall be secured by a lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other property
which the Holders may be entitled to receive in such proceedings, whether in
liquidation or under any plan of reorganization or arrangement or otherwise. 
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to, or, on behalf of any Holder, to authorize, accept or adopt any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

 


SECTION 7.10  PRIORITIES.


 


(A)                                  IF THE TRUSTEE COLLECTS ANY MONEY PURSUANT
TO THIS ARTICLE 7, IT SHALL PAY OUT THE MONEY IN THE FOLLOWING ORDER:


 

(1)                                  FIRST, TO THE TRUSTEE FOR AMOUNTS DUE UNDER
SECTION 8.07;

 

(2)                                  SECOND, TO THE HOLDERS OF SENIOR
INDEBTEDNESS TO THE EXTENT REQUIRED BY ARTICLE 11;

 

(3)                                  THIRD, TO HOLDERS FOR AMOUNTS DUE AND
UNPAID ON THE SECURITIES FOR THE PRINCIPAL AMOUNT, INTEREST, AND ADDITIONAL
INTEREST, AS APPLICABLE, RATABLY, WITHOUT PREFERENCE OR PRIORITY OF ANY KIND,
ACCORDING TO SUCH RESPECTIVE AMOUNTS DUE AND PAYABLE ON THE HOLDERS’ SECURITIES;

 

(4)                                  FOURTH, TO SUCH OTHER PERSON OR PERSONS, IF
ANY, TO THE EXTENT ENTITLED THERETO; AND

 

(5)                                  FIFTH, THE BALANCE, IF ANY, TO THE COMPANY.

 


(B)                                 THE TRUSTEE MAY FIX A RECORD DATE AND
PAYMENT DATE FOR ANY PAYMENT TO HOLDERS PURSUANT TO THIS SECTION 7.10.


 


SECTION 7.11  UNDERTAKING FOR COSTS.


 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. 
This Section 7.11 does not apply to a suit made by the Trustee, a suit by a
Holder pursuant to Section 7.07, or a suit by Holders of more than 10% in
aggregate principal amount of the Securities then outstanding.  This
Section 7.11 shall be in lieu of Section 315(e) of the TIA and such
Section 315(e) is hereby expressly excluded from this Indenture, as permitted by
the TIA.

 

48

--------------------------------------------------------------------------------


 


ARTICLE 8

TRUSTEE


 


SECTION 8.01  OBLIGATIONS OF TRUSTEE.


 


(A)                                  IF AN EVENT OF DEFAULT OF WHICH A
RESPONSIBLE OFFICER OF THE TRUSTEE SHALL HAVE ACTUAL KNOWLEDGE HAS OCCURRED AND
IS CONTINUING, THE TRUSTEE SHALL EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED
IN IT BY THIS INDENTURE AND USE THE SAME DEGREE OF CARE AND SKILL IN ITS
EXERCISE AS A PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN
THE CONDUCT OF HIS OR HER OWN AFFAIRS.


 


(B)                                 EXCEPT DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT OF WHICH A RESPONSIBLE OFFICER OF THE TRUSTEE SHALL HAVE ACTUAL
KNOWLEDGE:


 

(1)                                  THE TRUSTEE NEED PERFORM ONLY THOSE DUTIES
AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO OTHERS; AND

 

(2)                                  IN THE ABSENCE OF BAD FAITH ON ITS PART,
THE TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS
FURNISHED TO THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE. 
THE TRUSTEE, HOWEVER, SHALL EXAMINE ANY CERTIFICATES AND OPINIONS WHICH BY ANY
PROVISION HEREOF ARE SPECIFICALLY REQUIRED TO BE DELIVERED TO THE TRUSTEE TO
DETERMINE WHETHER OR NOT THEY CONFORM TO THE REQUIREMENTS OF THIS INDENTURE, BUT
NEED NOT CONFIRM OR INVESTIGATE THE ACCURACY OF MATHEMATICAL CALCULATIONS OR
OTHER FACTS STATED THEREIN.

 

This Section 8.01(b) shall be in lieu of Section 315(a) of the TIA and such
Section 315(a) is hereby expressly excluded from this Indenture, as permitted by
the TIA.

 


(C)                                  THE TRUSTEE MAY NOT BE RELIEVED FROM
LIABILITY FOR ITS OWN GROSS NEGLIGENT ACTION, ITS OWN GROSS NEGLIGENT FAILURE TO
ACT, OR ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT:


 

(1)                                  THIS PARAGRAPH DOES NOT LIMIT THE EFFECT OF
SECTION 8.01(B);

 

(2)                                  THE TRUSTEE SHALL NOT BE LIABLE IN ITS
INDIVIDUAL CAPACITY FOR ANY ERROR OF JUDGMENT MADE IN GOOD FAITH BY A
RESPONSIBLE OFFICER, UNLESS IT IS PROVED THAT THE TRUSTEE WAS GROSSLY NEGLIGENT
IN ASCERTAINING THE PERTINENT FACTS; AND

 

(3)                                  THE TRUSTEE SHALL NOT BE LIABLE IN ITS
INDIVIDUAL CAPACITY WITH RESPECT TO ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD
FAITH IN ACCORDANCE WITH THIS INDENTURE OR A DIRECTION RECEIVED BY IT PURSUANT
TO SECTION 7.05.

 

This Section 8.01(c) shall be in lieu of Sections 315(d)(1), 315(d)(2) and
315(d)(3) of the TIA and such Sections are hereby expressly excluded from this
Indenture as permitted by the TIA.

 


(D)                                 NO PROVISION OF THIS INDENTURE SHALL REQUIRE
THE TRUSTEE TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL
LIABILITY IN THE PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER OR IN THE EXERCISE
OF ANY OF ITS RIGHTS OR POWERS UNLESS THE TRUSTEE SHALL HAVE RECEIVED ADEQUATE
SECURITY OR INDEMNITY IN ITS OPINION AGAINST POTENTIAL COSTS AND LIABILITIES
INCURRED BY IT RELATING THERETO.

 

49

--------------------------------------------------------------------------------


 


(E)                                  EVERY PROVISION OF THIS INDENTURE THAT IN
ANY WAY RELATES TO THE TRUSTEE IS SUBJECT TO SUBSECTIONS (A), (B), (C) AND
(D) OF THIS SECTION 8.01.


 


(F)                                    THE TRUSTEE SHALL NOT BE LIABLE FOR
INTEREST ON ANY MONEY RECEIVED BY IT EXCEPT AS THE TRUSTEE MAY AGREE IN WRITING
WITH THE COMPANY.  MONEY HELD IN TRUST BY THE TRUSTEE NEED NOT BE SEGREGATED
FROM OTHER FUNDS EXCEPT TO THE EXTENT REQUIRED BY LAW.


 


SECTION 8.02  RIGHTS OF TRUSTEE.


 


(A)                                  SUBJECT TO SECTION 8.01:


 

(1)                                  THE TRUSTEE MAY RELY CONCLUSIVELY AND SHALL
BE PROTECTED IN ACTING OR REFRAINING FROM ACTING UPON ON ANY DOCUMENT BELIEVED
BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PERSON. 
THE TRUSTEE NEED NOT INVESTIGATE ANY FACT OR MATTER STATED IN THE DOCUMENT.

 

(2)                                  BEFORE THE TRUSTEE ACTS OR REFRAINS FROM
ACTING, IT MAY REQUIRE AN OFFICERS’ CERTIFICATE OR AN OPINION OF COUNSEL, WHICH
SHALL CONFORM TO SECTION 12.04(B).  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN RELIANCE ON SUCH OFFICERS’
CERTIFICATE OR OPINION OF COUNSEL.

 

(3)                                  THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS
OR POWERS HEREUNDER OR PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR
THROUGH AGENTS, ATTORNEYS OR CUSTODIANS, AND THE TRUSTEE SHALL NOT BE
RESPONSIBLE FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY SUCH AGENT,
ATTORNEY OR CUSTODIAN APPOINTED BY THE TRUSTEE WITH DUE CARE.

 

(4)                                  THE TRUSTEE SHALL NOT BE PERSONALLY LIABLE
FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH WHICH IT BELIEVES TO BE
AUTHORIZED OR WITHIN ITS RIGHTS OR POWERS.

 

(5)                                  THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS
SELECTION, AND THE ADVICE OR OPINION OF SUCH COUNSEL AS TO MATTERS OF LAW SHALL
BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN RESPECT OF ANY SUCH ACTION
TAKEN, OMITTED OR SUFFERED BY IT HEREUNDER IN GOOD FAITH AND IN ACCORDANCE WITH
THE ADVICE OR OPINION OF SUCH COUNSEL.

 

(6)                                  THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO
EXERCISE ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE OR TO
INSTITUTE, CONDUCT OR DEFEND ANY LITIGATION HEREUNDER OR IN RELATION HERETO AT
THE REQUEST OR DIRECTION OF ANY OF THE HOLDERS PURSUANT TO THIS INDENTURE,
UNLESS SUCH HOLDERS SHALL HAVE OFFERED TO THE TRUSTEE SECURITY OR INDEMNITY
SATISFACTORY TO THE TRUSTEE AGAINST THE COSTS, EXPENSES AND LIABILITIES WHICH
MIGHT BE INCURRED BY IT IN COMPLIANCE WITH SUCH REQUEST OR DIRECTION.

 

(7)                                  THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY
INVESTIGATION INTO THE FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE,
STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT,
ORDER, BOND, DEBENTURE, NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR
DOCUMENT, BUT THE TRUSTEE, IN ITS DISCRETION, MAY MAKE SUCH FURTHER INQUIRY OR
INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY SEE FIT, AND, IF THE TRUSTEE
SHALL DETERMINE TO MAKE SUCH FURTHER INQUIRY OR INVESTIGATION, IT SHALL BE
ENTITLED TO EXAMINE THE BOOKS, RECORDS AND PREMISES OF THE COMPANY, PERSONALLY
OR BY AGENT OR ATTORNEY AT THE SOLE COST OF THE COMPANY, AND SHALL INCUR NO
LIABILITY OR ADDITIONAL LIABILITY OF ANY KIND BY REASON OF SUCH INQUIRY OR
INVESTIGATION.  THE

 

50

--------------------------------------------------------------------------------


 

REASONABLE EXPENSE OF EVERY SUCH EXAMINATION SHALL BE PAID BY THE COMPANY OR, IF
PAID BY THE TRUSTEE, SHALL BE REPAID BY THE COMPANY UPON DEMAND FROM THE
COMPANY’S OWN FUNDS.

 

(8)                                  THE TRUSTEE SHALL NOT BE DEEMED TO HAVE
NOTICE OR KNOWLEDGE OF ANY DEFAULT, EVENT OF DEFAULT, OR FUNDAMENTAL CHANGE
UNLESS A RESPONSIBLE OFFICER OF THE TRUSTEE HAS ACTUAL KNOWLEDGE THEREOF OR
UNLESS WRITTEN NOTICE OF ANY EVENT WHICH IS IN FACT SUCH A DEFAULT IS RECEIVED
BY THE TRUSTEE AT THE CORPORATE TRUST OFFICE, AND SUCH NOTICE REFERENCES THE
SECURITIES AND THIS INDENTURE.  IN THE ABSENCE OF RECEIPT OF SUCH NOTICE OR
ACTUAL KNOWLEDGE, THE TRUSTEE MAY CONCLUSIVELY ASSUME THAT THERE IS NO DEFAULT,
EVENT OF DEFAULT, OR FUNDAMENTAL CHANGE.

 

(9)                                  THE RIGHTS, PRIVILEGES, PROTECTIONS,
IMMUNITIES AND BENEFITS GIVEN TO THE TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS
RIGHT TO BE INDEMNIFIED, ARE EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE
TRUSTEE IN EACH OF ITS CAPACITIES HEREUNDER, INCLUDING, WITHOUT LIMITATION AS
PAYING AGENT, REGISTRAR AND CONVERSION AGENT, AND TO EACH AGENT, CUSTODIAN AND
OTHER PERSON EMPLOYED TO ACT HEREUNDER.

 

(10)                            THE RIGHT OF THE TRUSTEE TO PERFORM ANY
DISCRETIONARY ACT ENUMERATED IN THIS INDENTURE SHALL NOT BE CONSTRUED AS A DUTY,
AND THE TRUSTEE SHALL NOT BE ANSWERABLE FOR OTHER THAN ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT IN THE PERFORMANCE OF SUCH ACT.

 


SECTION 8.03  INDIVIDUAL RIGHTS OF TRUSTEE.


 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or an Affiliate of
the Company with the same rights it would have if it were not Trustee.  Any
Agent may do the same with like rights.  However, the Trustee is subject to
Sections 8.10 and 8.11.

 


SECTION 8.04  TRUSTEE’S DISCLAIMER.


 

The Trustee makes no representation as to the validity or adequacy of this
Indenture or the Securities and the Trustee assumes no responsibility for their
correctness.  It shall not be accountable for the Company’s use of the proceeds
from the Securities and it shall not be responsible for any statement in the
Securities other than its certificate of authentication.

 


SECTION 8.05  NOTICE OF DEFAULT OR EVENTS OF DEFAULT.


 

If a Default or an Event of Default occurs and is continuing and if it is known
to the Trustee, the Trustee shall mail to each Holder of a Security notice of
all uncured Defaults or Events of Default known to it within 90 days after it
occurs or, if later, within 15 days after it becomes known to the Trustee. 
However, the Trustee may withhold the notice if and for so long as a committee
of its Trust Officers in good faith determines that withholding notice is in the
interests of Holders of Securities, except in the case of a Default or an Event
of Default in payment of the principal of, or premium, if any, or interest on
any Security when due or in the payment of any redemption or purchase
obligation, or the Company’s failure to convert Securities when obligated to
convert them.  This Section 8.05 is in lieu of section 315(b) of the TIA and
such provision is expressly excluded from this Indenture as permitted by the
TIA.

 


SECTION 8.06  REPORTS BY TRUSTEE TO HOLDERS.


 


(A)                                  IF A REPORT IS REQUIRED BY TIA SECTION 313,
WITHIN 60 DAYS AFTER EACH MAY 15, BEGINNING WITH THE MAY 15 FOLLOWING THE DATE
OF THIS INDENTURE, THE TRUSTEE SHALL MAIL TO EACH HOLDER OF SECURITIES A


 

51

--------------------------------------------------------------------------------


 


BRIEF REPORT DATED AS OF SUCH MAY 15 THAT COMPLIES WITH TIA SECTION 313(A).  IF
REQUIRED BY TIA SECTION 313, THE TRUSTEE ALSO SHALL COMPLY WITH TIA SECTIONS
313(B)(2) AND (C).


 


(B)                                 A COPY OF EACH REPORT AT THE TIME OF ITS
MAILING TO HOLDERS OF SECURITIES SHALL BE MAILED TO THE COMPANY AND, TO THE
EXTENT REQUIRED BY THE TIA, FILED WITH THE SEC, AND EACH STOCK EXCHANGE, IF ANY,
ON WHICH THE SECURITIES ARE LISTED.  THE COMPANY SHALL NOTIFY THE TRUSTEE
WHENEVER THE SECURITIES BECOME LISTED ON ANY STOCK EXCHANGE OR LISTED OR
ADMITTED TO TRADING ON ANY QUOTATION SYSTEM AND ANY CHANGES IN THE STOCK
EXCHANGES OR QUOTATION SYSTEMS ON WHICH THE SECURITIES ARE LISTED OR ADMITTED TO
TRADING AND OF ANY DELISTING THEREOF.


 


SECTION 8.07  COMPENSATION AND INDEMNITY.


 


(A)                                  THE COMPANY SHALL PAY TO THE TRUSTEE FROM
TIME TO TIME SUCH COMPENSATION (AS AGREED TO FROM TIME TO TIME BY THE COMPANY
AND THE TRUSTEE IN WRITING) FOR ITS SERVICES (WHICH COMPENSATION SHALL NOT BE
LIMITED BY ANY PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF AN
EXPRESS TRUST).  THE COMPANY SHALL REIMBURSE THE TRUSTEE UPON REQUEST FOR ALL
REASONABLE DISBURSEMENTS, EXPENSES AND ADVANCES INCURRED OR MADE BY IT.  SUCH
EXPENSES MAY INCLUDE THE REASONABLE COMPENSATION, DISBURSEMENTS AND EXPENSES OF
THE TRUSTEE’S AGENTS AND COUNSEL.


 


(B)                                 THE COMPANY SHALL INDEMNIFY THE TRUSTEE OR
ANY PREDECESSOR TRUSTEE (WHICH FOR PURPOSES OF THIS SECTION 8.07 SHALL INCLUDE
ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS) FOR, AND HOLD IT HARMLESS
AGAINST, ANY AND ALL LOSS, LIABILITY OR EXPENSE INCLUDING TAXES (OTHER THAN
FRANCHISE TAXES AND TAXES BASED UPON, MEASURED BY OR DETERMINED BY THE INCOME OF
THE TRUSTEE), INCURRED BY IT IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION
OF ITS DUTIES UNDER THIS INDENTURE OR ANY ACTION OR FAILURE TO ACT AS AUTHORIZED
OR WITHIN THE DISCRETION OR RIGHTS OR POWERS CONFERRED UPON THE TRUSTEE
HEREUNDER INCLUDING THE REASONABLE COSTS AND EXPENSES OF THE TRUSTEE AND ITS
COUNSEL IN DEFENDING (INCLUDING REASONABLE LEGAL FEES AND EXPENSES) ITSELF
AGAINST ANY CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF
ANY OF ITS POWERS OR DUTIES HEREUNDER.  THE TRUSTEE SHALL NOTIFY THE COMPANY
PROMPTLY OF ANY CLAIM ASSERTED AGAINST THE TRUSTEE FOR WHICH IT MAY SEEK
INDEMNITY.  THE COMPANY NEED NOT PAY FOR ANY SETTLEMENT EFFECTED WITHOUT ITS
PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD.  ANYTHING IN
THIS INDENTURE TO THE CONTRARY NOTWITHSTANDING, IN NO EVENT SHALL THE TRUSTEE BE
LIABLE FOR SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND
WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF THE TRUSTEE HAS
BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM
OF ACTION.


 


(C)                                  THE COMPANY NEED NOT REIMBURSE THE TRUSTEE
FOR ANY EXPENSE OR INDEMNIFY IT AGAINST ANY LOSS OR LIABILITY INCURRED BY IT
RESULTING FROM ITS GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH.


 


(D)                                 THE TRUSTEE SHALL HAVE A SENIOR CLAIM TO
WHICH THE SECURITIES ARE HEREBY MADE SUBORDINATE ON ALL MONEY OR PROPERTY HELD
OR COLLECTED BY THE TRUSTEE.  THE OBLIGATIONS OF THE COMPANY UNDER THIS
SECTION 8.07 SHALL SURVIVE THE SATISFACTION AND DISCHARGE OF THIS INDENTURE OR
THE RESIGNATION OR REMOVAL OF THE TRUSTEE.


 


(E)                                  WHEN THE TRUSTEE INCURS EXPENSES OR RENDERS
SERVICES AFTER AN EVENT OF DEFAULT SPECIFIED IN CLAUSE (6) OR (7) OF
SECTION 7.01(A) OCCURS, THE EXPENSES AND THE COMPENSATION FOR THE SERVICES ARE
INTENDED TO CONSTITUTE EXPENSES OF ADMINISTRATION UNDER ANY BANKRUPTCY LAW.  THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS INDENTURE.

 

52

--------------------------------------------------------------------------------


 


SECTION 8.08  REPLACEMENT OF TRUSTEE.


 


(A)                                  THE TRUSTEE MAY RESIGN BY SO NOTIFYING THE
COMPANY.  THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
SECURITIES THEN OUTSTANDING MAY REMOVE THE TRUSTEE BY SO NOTIFYING THE TRUSTEE
AND THE COMPANY AND MAY, WITH THE COMPANY’S WRITTEN CONSENT, APPOINT A SUCCESSOR
TRUSTEE.  THE COMPANY MAY REMOVE THE TRUSTEE AT ANY TIME, SO LONG AS NO DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND APPOINT A SUCCESSOR
TRUSTEE IN ACCORDANCE WITH THIS SECTION 8.08.


 


(B)                                 IF THE TRUSTEE RESIGNS OR IS REMOVED OR IF A
VACANCY EXISTS IN THE OFFICE OF TRUSTEE FOR ANY REASON, THE COMPANY SHALL
PROMPTLY APPOINT A SUCCESSOR TRUSTEE.  IF THE COMPANY FAILS TO PROMPTLY APPOINT
A SUCCESSOR TRUSTEE, THE TRUSTEE SHALL HAVE THE RIGHT TO CHOOSE A QUALIFIED
TRUSTEE AS SUCCESSOR, AND THE COMPANY SHALL APPOINT SUCH SUCCESSOR AS TRUSTEE. 
THE RESIGNATION OR REMOVAL OF A TRUSTEE SHALL NOT BE EFFECTIVE UNTIL A SUCCESSOR
TRUSTEE SHALL HAVE DELIVERED THE WRITTEN ACCEPTANCE OF ITS APPOINTMENT AS
DESCRIBED BELOW.


 


(C)                                  IF A SUCCESSOR TRUSTEE DOES NOT TAKE OFFICE
WITHIN 30 DAYS AFTER THE RETIRING TRUSTEE RESIGNS OR IS REMOVED, THE RETIRING
TRUSTEE, THE COMPANY OR THE HOLDERS OF 10% IN PRINCIPAL AMOUNT OF THE SECURITIES
THEN OUTSTANDING MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE
APPOINTMENT OF A SUCCESSOR TRUSTEE AT THE EXPENSE OF THE COMPANY.


 


(D)                                 IF THE TRUSTEE FAILS TO COMPLY WITH
SECTION 8.10, ANY HOLDER MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR
THE REMOVAL OF THE TRUSTEE AND THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


(E)                                  A SUCCESSOR TRUSTEE SHALL DELIVER A WRITTEN
ACCEPTANCE OF ITS APPOINTMENT TO THE RETIRING TRUSTEE AND TO THE COMPANY. 
IMMEDIATELY AFTER THAT, THE RETIRING TRUSTEE SHALL TRANSFER ALL PROPERTY HELD BY
IT AS TRUSTEE TO THE SUCCESSOR TRUSTEE AND BE RELEASED FROM ITS OBLIGATIONS
(EXCLUSIVE OF ANY LIABILITIES THAT THE RETIRING TRUSTEE MAY HAVE INCURRED WHILE
ACTING AS TRUSTEE) HEREUNDER, THE RESIGNATION OR REMOVAL OF THE RETIRING TRUSTEE
SHALL BECOME EFFECTIVE, AND THE SUCCESSOR TRUSTEE SHALL HAVE ALL THE RIGHTS,
POWERS AND DUTIES OF THE TRUSTEE UNDER THIS INDENTURE.  A SUCCESSOR TRUSTEE
SHALL MAIL NOTICE OF ITS SUCCESSION TO EACH HOLDER.


 


(F)                                    A RETIRING TRUSTEE SHALL NOT BE LIABLE
FOR THE ACTS OR OMISSIONS OF ANY SUCCESSOR TRUSTEE AFTER ITS SUCCESSION.


 


(G)                                 NOTWITHSTANDING REPLACEMENT OF THE TRUSTEE
PURSUANT TO THIS SECTION 8.08, THE COMPANY’S OBLIGATIONS UNDER SECTION 8.07
SHALL CONTINUE FOR THE BENEFIT OF THE RETIRING TRUSTEE.


 


SECTION 8.09  SUCCESSOR TRUSTEE BY MERGER, ETC.


 

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business (including the administration
of this Indenture) to, another corporation, the resulting, surviving or
transferee corporation, without any further act, shall be the successor Trustee;
provided such transferee corporation shall qualify and be eligible under
Section 8.10.  Such successor Trustee shall promptly mail notice of its
succession to the Company and each Holder.

 


SECTION 8.10  ELIGIBILITY; DISQUALIFICATION.


 

The Trustee shall always satisfy the requirements of paragraphs (1), (2) and
(5) of TIA Section 310(a).  The Trustee (or its parent holding company) shall
have a combined capital and surplus of at least $50,000,000 as set forth in its
most recent published annual report of condition.  If at any time the Trustee
shall cease to satisfy any such requirements, it shall resign immediately in the
manner and with the effect

 

53

--------------------------------------------------------------------------------


 

specified in this Article 8.  The Trustee shall be subject to the provisions of
TIA Section 310(b).  Nothing herein shall prevent the Trustee from filing with
the SEC the application referred to in the penultimate paragraph of TIA
Section 310(b).

 


SECTION 8.11  PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.


 

The Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b).  A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.

 


ARTICLE 9

SATISFACTION AND DISCHARGE OF INDENTURE


 


SECTION 9.01  SATISFACTION AND DISCHARGE OF INDENTURE.


 


(A)                                  THIS INDENTURE SHALL CEASE TO BE OF FURTHER
FORCE AND EFFECT (EXCEPT AS TO ANY SURVIVING RIGHTS OF CONVERSION, REGISTRATION
OF TRANSFER OR EXCHANGE OF SECURITIES HEREIN EXPRESSLY PROVIDED FOR AND EXCEPT
AS FURTHER PROVIDED BELOW), AND THE TRUSTEE, ON DEMAND OF AND AT THE EXPENSE OF
THE COMPANY, SHALL EXECUTE PROPER INSTRUMENTS ACKNOWLEDGING SATISFACTION AND
DISCHARGE OF THIS INDENTURE, WHEN EITHER:


 

(A)                              ALL SECURITIES THERETOFORE AUTHENTICATED AND
DELIVERED (OTHER THAN (I) SECURITIES WHICH HAVE BEEN DESTROYED, LOST OR STOLEN
AND WHICH HAVE BEEN REPLACED OR PAID AS PROVIDED IN SECTION 2.07 AND
(II) SECURITIES FOR WHOSE PAYMENT MONEY HAS THERETOFORE BEEN DEPOSITED IN TRUST
AND THEREAFTER REPAID TO THE COMPANY AS PROVIDED IN SECTION 9.03) HAVE BEEN
DELIVERED TO THE TRUSTEE FOR CANCELLATION; OR

 

(B)                                ALL SUCH SECURITIES NOT THERETOFORE DELIVERED
TO THE TRUSTEE FOR CANCELLATION HAVE BECOME DUE AND PAYABLE,

 

provided, that

 

(1)                                  THE COMPANY HAS DEPOSITED WITH THE TRUSTEE
OR A PAYING AGENT (OTHER THAN THE COMPANY OR ANY OF ITS AFFILIATES) IMMEDIATELY
AVAILABLE FUNDS IN TRUST FOR THE PURPOSE OF AND IN AN AMOUNT SUFFICIENT TO PAY
AND DISCHARGE ALL INDEBTEDNESS RELATED TO SUCH SECURITIES NOT THERETOFORE
DELIVERED TO THE TRUSTEE FOR CANCELLATION, FOR PRINCIPAL AND INTEREST TO THE
DATE OF SUCH DEPOSIT;

 

(2)                                  THE COMPANY HAS PAID OR CAUSED TO BE PAID
ALL OTHER SUMS PAYABLE HEREUNDER BY THE COMPANY; AND

 

(3)                                  THE COMPANY HAS DELIVERED TO THE TRUSTEE AN
OFFICERS’ CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL
CONDITIONS PRECEDENT HEREIN RELATING TO THE SATISFACTION AND DISCHARGE OF THIS
INDENTURE HAVE BEEN COMPLIED WITH.

 


(B)                                 NOTWITHSTANDING THE SATISFACTION AND
DISCHARGE OF THIS INDENTURE, THE OBLIGATIONS OF THE COMPANY WITH RESPECT TO THE
CONVERSION PRIVILEGE AND THE CONVERSION RATE OF THE SECURITIES PURSUANT TO
ARTICLE 4, THE OBLIGATIONS OF THE COMPANY TO THE TRUSTEE UNDER SECTION 8.07 AND,
IF MONEY SHALL HAVE BEEN DEPOSITED WITH THE TRUSTEE PURSUANT TO CLAUSE (2) OF
SECTION 9.01(A), THE PROVISIONS OF SECTIONS 2.03, 2.04, 2.05, 2.06, 2.07, 2.12,
5.01 AND 12.05, ARTICLE 4, AND THIS ARTICLE 9, SHALL SURVIVE UNTIL THE
SECURITIES HAVE BEEN PAID IN FULL.

 

54

--------------------------------------------------------------------------------


 


SECTION 9.02  APPLICATION OF TRUST MONEY.  SUBJECT TO THE PROVISIONS OF
SECTION 9.03, THE TRUSTEE OR A PAYING AGENT SHALL HOLD IN TRUST, FOR THE BENEFIT
OF THE HOLDERS, ALL MONEY DEPOSITED WITH IT PURSUANT TO SECTION 9.01 AND SHALL
APPLY THE DEPOSITED MONEY IN ACCORDANCE WITH THIS INDENTURE AND THE SECURITIES
TO THE PAYMENT OF THE PRINCIPAL OF AND INTEREST ON THE SECURITIES.

 


SECTION 9.03  REPAYMENT TO COMPANY.  THE TRUSTEE AND EACH PAYING AGENT SHALL
PROMPTLY PAY TO THE COMPANY UPON REQUEST ANY EXCESS MONEY (1) DEPOSITED WITH
THEM PURSUANT TO SECTION 9.01 AND (2) HELD BY THEM AT ANY TIME.


 


(B)                                 THE TRUSTEE AND EACH PAYING AGENT SHALL,
SUBJECT TO APPLICABLE ABANDONMENT PROPERTY LAWS, PAY TO THE COMPANY UPON REQUEST
ANY MONEY HELD BY THEM FOR THE PAYMENT OF PRINCIPAL OR INTEREST THAT REMAINS
UNCLAIMED FOR TWO YEARS AFTER A RIGHT TO SUCH MONEY HAS MATURED; PROVIDED,
HOWEVER, THAT THE TRUSTEE OR SUCH PAYING AGENT, BEFORE BEING REQUIRED TO MAKE
ANY SUCH PAYMENT, MAY AT THE EXPENSE OF THE COMPANY CAUSE TO BE MAILED TO EACH
HOLDER ENTITLED TO SUCH MONEY NOTICE THAT SUCH MONEY REMAINS UNCLAIMED AND THAT
AFTER A DATE SPECIFIED THEREIN, WHICH SHALL BE AT LEAST 30 DAYS FROM THE DATE OF
SUCH MAILING, ANY UNCLAIMED BALANCE OF SUCH MONEY THEN REMAINING WILL BE REPAID
TO THE COMPANY.  AFTER PAYMENT TO THE COMPANY, HOLDERS ENTITLED TO MONEY MUST
LOOK TO THE COMPANY FOR PAYMENT AS GENERAL CREDITORS UNLESS AN APPLICABLE
ABANDONED PROPERTY LAW DESIGNATES ANOTHER PERSON.


 


SECTION 9.04  REINSTATEMENT.  IF THE TRUSTEE OR ANY PAYING AGENT IS UNABLE TO
APPLY ANY MONEY IN ACCORDANCE WITH SECTION 9.02 BY REASON OF ANY LEGAL
PROCEEDING OR BY REASON OF ANY ORDER OR JUDGMENT OF ANY COURT OR GOVERNMENTAL
AUTHORITY ENJOINING, RESTRAINING OR OTHERWISE PROHIBITING SUCH APPLICATION, THEN
THE COMPANY’S OBLIGATIONS UNDER THIS INDENTURE AND THE SECURITIES SHALL BE
REVIVED AND REINSTATED AS THOUGH NO DEPOSIT HAD OCCURRED PURSUANT TO
SECTION 9.01 UNTIL SUCH TIME AS THE TRUSTEE OR SUCH PAYING AGENT IS PERMITTED TO
APPLY ALL SUCH MONEY IN ACCORDANCE WITH SECTION 9.02; PROVIDED, HOWEVER, THAT IF
THE COMPANY HAS MADE ANY PAYMENT OF THE PRINCIPAL OF OR INTEREST ON ANY
SECURITIES BECAUSE OF THE REINSTATEMENT OF ITS OBLIGATIONS, THE COMPANY SHALL BE
SUBROGATED TO THE RIGHTS OF THE HOLDERS OF SUCH SECURITIES TO RECEIVE ANY SUCH
PAYMENT FROM THE MONEY HELD BY THE TRUSTEE OR SUCH PAYING AGENT.


 


ARTICLE 10

AMENDMENTS; SUPPLEMENTS AND WAIVERS


 


SECTION 10.01  WITHOUT CONSENT OF HOLDERS. 


 


(A)                                  THE COMPANY AND THE TRUSTEE MAY AMEND OR
SUPPLEMENT THIS INDENTURE OR THE SECURITIES WITHOUT NOTICE TO OR CONSENT OF ANY
HOLDER OF A SECURITY FOR THE PURPOSE OF:


 

(1)                                  EVIDENCING A SUCCESSOR TO THE COMPANY AND
THE ASSUMPTION BY THAT SUCCESSOR OF THE COMPANY’S OBLIGATIONS UNDER THIS
INDENTURE AND THE SECURITIES;

 

(2)                                  ADDING TO THE COMPANY’S COVENANTS FOR THE
BENEFIT OF THE HOLDERS OR SURRENDERING ANY RIGHT OR POWER CONFERRED UPON THE
COMPANY;

 

(3)                                  SECURING THE COMPANY’S OBLIGATIONS IN
RESPECT OF THE SECURITIES;

 

(4)                                  EVIDENCING AND PROVIDING FOR THE ACCEPTANCE
OF THE APPOINTMENT OF A SUCCESSOR TRUSTEE IN ACCORDANCE WITH ARTICLE 8;

 

55

--------------------------------------------------------------------------------


 

(5)                                  COMPLYING WITH THE REQUIREMENTS OF THE SEC
IN ORDER TO EFFECT OR MAINTAIN THE QUALIFICATION OF THIS INDENTURE UNDER THE
TIA, AS CONTEMPLATED BY THIS INDENTURE OR OTHERWISE;

 

(6)                                  CURING ANY AMBIGUITY, OMISSION,
INCONSISTENCY OR CORRECTING OR SUPPLEMENTING ANY DEFECTIVE PROVISION CONTAINED
IN THIS INDENTURE; OR

 

(7)                                  MODIFYING ANY OTHER PROVISIONS OF THIS
INDENTURE IN ANY MANNER THAT WILL NOT ADVERSELY AFFECT THE RIGHTS OF THE HOLDERS
IN ANY MATERIAL RESPECT.

 


SECTION 10.02  WITH CONSENT OF HOLDERS.  THE COMPANY AND THE TRUSTEE MAY AMEND
OR SUPPLEMENT THIS INDENTURE OR THE SECURITIES WITH THE WRITTEN CONSENT OF THE
HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES
THEN OUTSTANDING.  HOWEVER, SUBJECT TO SECTION 10.04, WITHOUT THE WRITTEN
CONSENT OF EACH HOLDER AFFECTED, AN AMENDMENT, SUPPLEMENT OR WAIVER MAY NOT:


 

(1)                                  ALTER THE MANNER OF CALCULATION OR RATE OF
ACCRUAL OF INTEREST ON ANY SECURITY OR CHANGE THE TIME OF PAYMENT OF ANY
INSTALLMENT OF INTEREST ON, OR ANY ADDITIONAL INTEREST WITH RESPECT TO, ANY
SECURITY;

 

(2)                                  MAKE ANY OF THE SECURITIES PAYABLE IN MONEY
OR SECURITIES OTHER THAN THAT STATED IN THE SECURITIES;

 

(3)                                  CHANGE THE STATED MATURITY OF ANY SECURITY;

 

(4)                                  REDUCE THE PRINCIPAL AMOUNT OR FUNDAMENTAL
CHANGE PURCHASE PRICE (INCLUDING ANY MAKE WHOLE PREMIUM PAYABLE) (AS APPLICABLE)
WITH RESPECT TO ANY OF THE SECURITIES, OR ANY ADDITIONAL INTEREST, OR PURCHASE
PURSUANT TO ARTICLE 3, WITH RESPECT TO ANY SECURITY;

 

(5)                                  MAKE ANY CHANGE THAT ADVERSELY AFFECTS THE
CONVERSION RIGHTS OF A HOLDER IN ANY MATERIAL RESPECT OTHER THAN AS PROVIDED
HEREIN;

 

(6)                                  MAKE ANY CHANGE THAT ADVERSELY AFFECTS THE
RIGHTS OF HOLDERS TO REQUIRE THE COMPANY TO PURCHASE SECURITIES AT THE OPTION OF
HOLDERS;

 

(7)                                  IMPAIR THE RIGHT TO INSTITUTE SUIT FOR THE
ENFORCEMENT OF ANY PAYMENT ON OR WITH RESPECT TO ANY SECURITY OR WITH RESPECT TO
THE CONVERSION OF ANY SECURITY;

 

(8)                                  CHANGE THE CURRENCY OF PAYMENT OF PRINCIPAL
OF, OR INTEREST ON, THE SECURITIES;

 

(9)                                  EXCEPT AS OTHERWISE PERMITTED OR
CONTEMPLATED BY SECTION 4.10, ADVERSELY AFFECT THE CONVERSION RIGHTS OF THE
SECURITIES; OR

 

(10)                            REDUCE THE PERCENTAGE IN AGGREGATE PRINCIPAL
AMOUNT OF SECURITIES OUTSTANDING NECESSARY TO MODIFY OR AMEND THIS INDENTURE OR
TO WAIVE ANY PAST DEFAULT OR OTHERWISE CHANGE THE PROVISIONS IN THIS INDENTURE
THAT RELATE TO MODIFYING OR AMENDING THIS INDENTURE.

 


(B)                                 WITHOUT LIMITING THE PROVISIONS OF
SECTION 10.02(A) HEREOF, THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE
SECURITIES THEN OUTSTANDING MAY, ON BEHALF OF ALL THE HOLDERS OF ALL SECURITIES,
(I) WAIVE COMPLIANCE BY THE COMPANY WITH THE RESTRICTIVE PROVISIONS OF THIS
INDENTURE, AND (II) WAIVE ANY PAST DEFAULT OF EVENT OF DEFAULT UNDER THIS
INDENTURE AND ITS CONSEQUENCES, EXCEPT AN UNCURED FAILURE TO PAY WHEN DUE THE
PRINCIPAL AMOUNT, ACCRUED AND UNPAID INTEREST, ACCRUED AND UNPAID ADDITIONAL
INTEREST


 

56

--------------------------------------------------------------------------------


 


OR FUNDAMENTAL CHANGE PURCHASE PRICE, OR IN THE OBLIGATION TO DELIVER COMMON
STOCK OR CASH, IF ANY AND AS APPLICABLE, OR IN RESPECT OF ANY PROVISION WHICH
UNDER THIS INDENTURE CANNOT BE MODIFIED OR AMENDED WITHOUT THE CONSENT OF THE
HOLDER OF EACH OUTSTANDING SECURITY AFFECTED.


 


(C)                                  AFTER AN AMENDMENT, SUPPLEMENT OR WAIVER
UNDER THIS SECTION 10.02 BECOMES EFFECTIVE, THE COMPANY SHALL PROMPTLY MAIL TO
THE HOLDERS AFFECTED THEREBY A NOTICE BRIEFLY DESCRIBING THE AMENDMENT,
SUPPLEMENT OR WAIVER.  ANY FAILURE OF THE COMPANY TO MAIL SUCH NOTICE, OR ANY
DEFECT THEREIN, SHALL NOT, HOWEVER, IN ANY WAY IMPAIR OR AFFECT THE VALIDITY OF
ANY SUCH AMENDMENT, SUPPLEMENT OR WAIVER.


 


SECTION 10.03  COMPLIANCE WITH TRUST INDENTURE ACT.  EVERY AMENDMENT TO OR
SUPPLEMENT OF THIS INDENTURE OR THE SECURITIES SHALL COMPLY WITH THE TIA AS IN
EFFECT AT THE DATE OF SUCH AMENDMENT OR SUPPLEMENT.

 


SECTION 10.04  REVOCATION AND EFFECT OF CONSENTS.  UNTIL AN AMENDMENT,
SUPPLEMENT OR WAIVER BECOMES EFFECTIVE, A CONSENT TO IT BY A HOLDER IS A
CONTINUING CONSENT BY THE HOLDER AND EVERY SUBSEQUENT HOLDER OF A SECURITY OR
PORTION OF A SECURITY THAT EVIDENCES THE SAME DEBT AS THE CONSENTING HOLDER’S
SECURITY, EVEN IF NOTATION OF THE CONSENT IS NOT MADE ON ANY SECURITY.  HOWEVER,
ANY SUCH HOLDER OR SUBSEQUENT HOLDER MAY REVOKE THE CONSENT AS TO ITS SECURITY
OR PORTION OF A SECURITY IF THE TRUSTEE RECEIVES THE NOTICE OF REVOCATION BEFORE
THE DATE THE AMENDMENT, SUPPLEMENT OR WAIVER BECOMES EFFECTIVE.


 


(B)                                 AFTER AN AMENDMENT, SUPPLEMENT OR WAIVER
BECOMES EFFECTIVE, IT SHALL BIND EVERY HOLDER OF A SECURITY.


 


SECTION 10.05  NOTATION ON OR EXCHANGE OF SECURITIES. IF AN AMENDMENT,
SUPPLEMENT OR WAIVER CHANGES THE TERMS OF A SECURITY, THE TRUSTEE MAY REQUIRE
THE HOLDER OF THE SECURITY TO DELIVER IT TO THE TRUSTEE.  THE TRUSTEE MAY PLACE
AN APPROPRIATE NOTATION ON THE SECURITY ABOUT THE CHANGED TERMS AND RETURN IT TO
THE HOLDER.  ALTERNATIVELY, IF THE COMPANY OR THE TRUSTEE SO DETERMINES, THE
COMPANY IN EXCHANGE FOR THE SECURITY SHALL ISSUE AND THE TRUSTEE SHALL
AUTHENTICATE A NEW SECURITY THAT REFLECTS THE CHANGED TERMS.

 


SECTION 10.06  TRUSTEE TO SIGN AMENDMENTS, ETC.  THE TRUSTEE SHALL SIGN ANY
AMENDMENT OR SUPPLEMENTAL INDENTURE AUTHORIZED PURSUANT TO THIS ARTICLE 10 IF
THE AMENDMENT OR SUPPLEMENTAL INDENTURE DOES NOT ADVERSELY AFFECT THE RIGHTS,
DUTIES, LIABILITIES OR IMMUNITIES OF THE TRUSTEE.  IF IT DOES, THE TRUSTEE MAY,
IN ITS SOLE DISCRETION, BUT NEED NOT SIGN IT.  IN SIGNING OR REFUSING TO SIGN
SUCH AMENDMENT OR SUPPLEMENTAL INDENTURE, THE TRUSTEE SHALL BE ENTITLED TO
RECEIVE AND, SUBJECT TO SECTION 8.01, SHALL BE FULLY PROTECTED IN RELYING UPON,
AN OPINION OF COUNSEL STATING THAT SUCH AMENDMENT OR SUPPLEMENTAL INDENTURE IS
AUTHORIZED OR PERMITTED BY THIS INDENTURE.  THE COMPANY MAY NOT SIGN AN
AMENDMENT OR SUPPLEMENT INDENTURE UNTIL THE BOARD OF DIRECTORS APPROVES IT.

 


SECTION 10.07  EFFECT OF SUPPLEMENTAL INDENTURES.  UPON THE EXECUTION OF ANY
SUPPLEMENTAL INDENTURE UNDER THIS ARTICLE 10, THIS INDENTURE SHALL BE MODIFIED
IN ACCORDANCE THEREWITH, AND SUCH SUPPLEMENTAL INDENTURE SHALL FORM A PART OF
THIS INDENTURE FOR ALL PURPOSES; AND EVERY HOLDER OF SECURITIES THERETOFORE OR
THEREAFTER AUTHENTICATED AND DELIVERED HEREUNDER SHALL BE BOUND THEREBY.

 


ARTICLE 11
SUBORDINATION


 


SECTION 11.01  AGREEMENT TO SUBORDINATE.   THE COMPANY COVENANTS AND AGREES, AND
EACH HOLDER BY ACCEPTING A SECURITY LIKEWISE COVENANTS AND AGREES, THAT ALL
SECURITIES SHALL BE ISSUED SUBJECT TO THE


 

57

--------------------------------------------------------------------------------


 


PROVISIONS OF THIS ARTICLE 11; AND EACH PERSON HOLDING ANY SECURITY, WHETHER
UPON ORIGINAL ISSUE OR UPON TRANSFER, ASSIGNMENT OR EXCHANGE THEREOF, ACCEPTS
AND AGREES TO BE BOUND BY SUCH PROVISIONS.

 

The payment of the principal of, premium, if any, interest, and Additional
Interest, if any, on all Securities (including, but not limited to, the
Fundamental Change Purchase Price with respect to the Securities subject to
repurchase in accordance with Article 3 as provided in this Indenture) issued
hereunder shall, to the extent and in the manner hereinafter set forth, be
subordinated and subject in right of payment to the prior payment of all Senior
Indebtedness, whether outstanding at the date of this Indenture or thereafter
incurred, in full in cash or payment satisfactory to the holders of Senior
Indebtedness.

 

No provision of this Article 11 shall prevent the occurrence of any Default or
Event of Default hereunder.

 


SECTION 11.02  PAYMENT TO HOLDERS.   NO PAYMENT SHALL BE MADE WITH RESPECT TO
THE PRINCIPAL OF, OR PREMIUM, IF ANY, INTEREST AND ADDITIONAL INTEREST, IF ANY,
ON THE SECURITIES (INCLUDING, BUT NOT LIMITED TO, THE FUNDAMENTAL CHANGE
PURCHASE PRICE WITH RESPECT TO THE SECURITIES SUBJECT TO REPURCHASE IN
ACCORDANCE WITH ARTICLE 3 AS PROVIDED IN THIS INDENTURE), AND NO REPURCHASE OR
RETIREMENT OF THE SECURITIES SHALL OCCUR AND NO DEPOSIT SHALL BE MADE PURSUANT
TO ARTICLE 9 AT A TIME WHEN SUCH DEPOSITED AMOUNTS WOULD NOT OTHERWISE BE
PERMITTED UNDER THIS ARTICLE 11, OTHER THAN THROUGH THE DELIVERY OF COMMON STOCK
(BUT NOT THE CASH PORTION OF THE COMPANY’S CONVERSION OBLIGATION) IN RESPECT OF
THE CONVERSION OF SECURITIES IF:

 


(A)                                  A DEFAULT IN THE PAYMENT OF PRINCIPAL,
PREMIUM, INTEREST, RENT OR OTHER OBLIGATIONS DUE ON ANY SENIOR INDEBTEDNESS
OCCURS AND IS CONTINUING AND THE TRUSTEE RECEIVES NOTICE OF SUCH DEFAULT (OR, IN
THE CASE OF SENIOR INDEBTEDNESS FOR WHICH THERE IS A PERIOD OF GRACE, IN THE
EVENT OF SUCH A DEFAULT THAT CONTINUES BEYOND THE PERIOD OF GRACE, IF ANY,
SPECIFIED IN THE INSTRUMENT OR LEASE EVIDENCING SUCH SENIOR INDEBTEDNESS),
UNLESS AND UNTIL SUCH DEFAULT SHALL HAVE BEEN CURED OR WAIVED BY THE APPROPRIATE
HOLDERS OF THE SENIOR INDEBTEDNESS OR SHALL HAVE CEASED TO EXIST; OR


 


(B)                                 A DEFAULT, OTHER THAN A PAYMENT DEFAULT, ON
ANY DESIGNATED SENIOR INDEBTEDNESS OCCURS AND IS CONTINUING THAT THEN PERMITS
HOLDERS OF SUCH DESIGNATED SENIOR INDEBTEDNESS TO ACCELERATE THE MATURITY OF ALL
OR ANY PORTION OF SUCH DESIGNATED SENIOR INDEBTEDNESS (OR WOULD PERMIT SUCH
HOLDERS TO SO ACCELERATE WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH) AND THE TRUSTEE RECEIVES A NOTICE OF THE DEFAULT (A “PAYMENT BLOCKAGE
NOTICE”) FROM A REPRESENTATIVE OR HOLDER OF SUCH DESIGNATED SENIOR INDEBTEDNESS
OR THE COMPANY.


 

Subject to the provisions of Section 11.05, if the Trustee receives any Payment
Blockage Notice pursuant to clause (b) above, no subsequent Payment Blockage
Notice shall be effective for purposes of this Section unless and until at least
365 days shall have elapsed since the initial effectiveness of the immediately
prior Payment Blockage Notice.  No nonpayment default that existed or was
continuing on the date of delivery of any Payment Blockage Notice to the Trustee
(unless such default was waived, cured or otherwise ceased to exist and
thereafter subsequently reoccurred) shall be, or be made, the basis for a
subsequent Payment Blockage Notice, whether or not within a period of 365
consecutive days.

 

Unless this Article 11 otherwise prohibits payments on or distributions in
respect of the Securities at the time of such payments or distributions, the
Company may and shall resume such payments on and distributions:

 

(A)                              IN THE CASE OF A DEFAULT REFERRED TO IN
CLAUSE (A) ABOVE, THE DATE UPON WHICH THE DEFAULT IS CURED OR WAIVED BY THE
REQUISITE HOLDERS OF SENIOR INDEBTEDNESS OR OTHERWISE CEASES TO EXIST, OR

 

58

--------------------------------------------------------------------------------


 

(B)                                IN THE CASE OF A DEFAULT REFERRED TO IN
CLAUSE (B) ABOVE, THE EARLIEST TO OCCUR OF (I) THE DATE ON WHICH SUCH DEFAULT IS
CURED OR WAIVED OR OTHERWISE CEASES TO EXIST OR SUCH DESIGNATED SENIOR
INDEBTEDNESS IS DISCHARGED OR PAID IN FULL, (II) 179 DAYS PASS AFTER THE DATE ON
WHICH THE APPLICABLE PAYMENT BLOCKAGE NOTICE IS RECEIVED, AND (III) THE DATE
SUCH PAYMENT BLOCKAGE PERIOD SHALL HAVE BEEN TERMINATED BY WRITTEN NOTICE TO THE
COMPANY OR THE TRUSTEE FROM THE PERSON INITIATING SUCH PAYMENT BLOCKAGE PERIOD
PROVIDED THAT, IF THE MATURITY OF SUCH DESIGNATED SENIOR INDEBTEDNESS HAS BEEN
ACCELERATED NO PAYMENT MAY BE MADE ON THE SECURITIES UNTIL SUCH DEFAULT IS CURED
OR WAIVED OR OTHERWISE CEASES TO EXIST OR SUCH DESIGNATED SENIOR INDEBTEDNESS IS
DISCHARGED OR PAID IN FULL.

 

Upon any payment by the Company, or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or liquidation or reorganization of the Company
(whether voluntary or involuntary) or in bankruptcy, insolvency, receivership or
similar proceedings, all amounts due or to become due upon all Senior
Indebtedness shall first be paid in full in cash, or other payment satisfactory
to the holders of Senior Indebtedness, before any payment is made on account of
the principal of, premium, if any, interest or Additional Interest, if any, on
the Securities (including, but not limited to, the Fundamental Change Purchase
Price with respect to the Securities subject to repurchase in accordance with
Article 3 as provided in this Indenture); and upon any such dissolution or
winding-up or liquidation or reorganization of the Company or bankruptcy,
insolvency, receivership or other proceeding, any payment by the Company, or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, to which the Holders or the Trustee would be entitled,
except for the provision of this Article 11, shall (except as aforesaid) be paid
by the Company or by any receiver, trustee in bankruptcy, liquidating trustee,
agent or other Person making such payment or distribution, or by the Holders or
by the Trustee under this Indenture if received by them or it, directly to the
holders of Senior Indebtedness (pro rata to such holders on the basis of the
respective amounts of Senior Indebtedness held by such holders, or as otherwise
required by law or a court order) or their Representative or Representatives, as
their respective interests may appear, to the extent necessary to pay all Senior
Indebtedness in full in cash, or other payment satisfactory to the holders of
Senior Indebtedness, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Indebtedness, before any payment or
distribution is made to the Holders or to the Trustee.

 

For purposes of this Article 11, the words, “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article 11 with respect to
the Securities to the payment of all Senior Indebtedness which may at the time
be outstanding; provided that (i) the Senior Indebtedness is assumed by the new
corporation, if any, resulting from any reorganization or readjustment, and
(ii) the rights of the holders of Senior Indebtedness (other than leases which
are not assumed by the Company or the new corporation, as the case may be) are
not, without the consent of such holders, altered by such reorganization or
readjustment.  The consolidation of the Company with, or the merger of the
Company into, another corporation or the liquidation or dissolution of the
Company following the conveyance, transfer, sale, lease or other disposition of
its property as an entirety, or substantially as an entirety, to another
corporation upon the terms and conditions provided for in Article 6 shall not be
deemed a dissolution, winding-up, liquidation or reorganization for the purposes
of this Section 11.02 if such other corporation shall, as a part of such
consolidation, merger, conveyance, transfer, sale, lease or other disposition,
comply with the conditions stated in Article 6.

 

In the event of the acceleration of the Securities because of an Event of
Default, no payment or distribution shall be made to the Trustee or any Holders
in respect of the principal of, premium, if any, interest or Additional
Interest, if any, on the Securities by the Company (including, but not limited
to, the

 

59

--------------------------------------------------------------------------------


 

Fundamental Change Purchase Price with respect to the Securities subject to
repurchase in accordance with Article 3 as provided in this Indenture), except
payments and distributions made by the Trustee as permitted by Section 11.05,
until all Senior Indebtedness has been paid in full in cash or other payment
satisfactory to the holders of Senior Indebtedness or such acceleration is
rescinded in accordance with the terms of this Indenture.  If payment of the
Securities is accelerated because of an Event of Default, the Company shall
promptly notify holders of Senior Indebtedness of such acceleration.

 

In the event that, notwithstanding the foregoing provisions, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities (including, without limitation, by way of setoff or
otherwise), prohibited by the provisions of this Article 11, shall be received
by the Trustee or any of the Holders before all Senior Indebtedness is paid in
full, in cash or other payment satisfactory to the holders of Senior
Indebtedness, or provision is made for such payment thereof in accordance with
its terms in cash or other payment satisfactory to the holders of Senior
Indebtedness, such payment or distribution shall be held in trust for the
benefit of and shall be paid over or delivered to the holders of Senior
Indebtedness or their Representative or Representatives, as their respective
interests may appear, as calculated by the Company.

 

Nothing in this Section 11.02 shall apply to claims of, or payments to, the
Trustee under or pursuant to Section 8.07.  This Section 11.02 shall be subject
to the further provisions of Section 11.05.

 


SECTION 11.03  SUBROGATION OF SECURITIES.  AFTER THE PAYMENT IN FULL, IN CASH OR
OTHER PAYMENT SATISFACTORY TO THE HOLDERS OF SENIOR INDEBTEDNESS, OF ALL SENIOR
INDEBTEDNESS (AND ALL COMMITMENTS WITH RESPECT TO SUCH SENIOR INDEBTEDNESS HAVE
TERMINATED OR EXPIRED), THE RIGHTS OF THE HOLDERS SHALL BE SUBROGATED TO THE
EXTENT OF THE PAYMENTS OR DISTRIBUTIONS MADE TO THE HOLDERS OF SUCH SENIOR
INDEBTEDNESS PURSUANT TO THE PROVISIONS OF THIS ARTICLE 11 (EQUALLY AND RATABLY
WITH THE HOLDERS OF ALL INDEBTEDNESS OF THE COMPANY WHICH BY ITS EXPRESS TERMS
IS SUBORDINATED TO OTHER INDEBTEDNESS OF THE COMPANY TO SUBSTANTIALLY THE SAME
EXTENT AS THE SECURITIES ARE SUBORDINATED AND IS ENTITLED TO LIKE RIGHTS OF
SUBROGATION) TO THE RIGHTS OF THE HOLDERS OF SENIOR INDEBTEDNESS TO RECEIVE
PAYMENTS OR DISTRIBUTIONS OF CASH, PROPERTY OR SECURITIES OF THE COMPANY
APPLICABLE TO THE SENIOR INDEBTEDNESS UNTIL THE PRINCIPAL, PREMIUM, IF ANY,
INTEREST OR ADDITIONAL INTEREST, IF ANY, ON THE SECURITIES SHALL BE PAID IN FULL
IN CASH OR OTHER PAYMENT SATISFACTORY TO THE HOLDERS OF SENIOR INDEBTEDNESS;
AND, FOR THE PURPOSES OF SUCH SUBROGATION, NO PAYMENTS OR DISTRIBUTIONS TO THE
HOLDERS OF THE SENIOR INDEBTEDNESS OF ANY CASH, PROPERTY OR SECURITIES TO WHICH
THE HOLDERS OR THE TRUSTEE WOULD BE ENTITLED EXCEPT FOR THE PROVISIONS OF THIS
ARTICLE 11, AND NO PAYMENT OVER PURSUANT TO THE PROVISIONS OF THIS ARTICLE 11,
TO OR FOR THE BENEFIT OF THE HOLDERS OF SENIOR INDEBTEDNESS BY HOLDERS OR THE
TRUSTEE, SHALL, AS BETWEEN THE COMPANY, ITS CREDITORS OTHER THAN HOLDERS OF
SENIOR INDEBTEDNESS, AND THE HOLDERS, BE DEEMED TO BE A PAYMENT BY THE COMPANY
TO OR ON ACCOUNT OF THE SENIOR INDEBTEDNESS; AND NO PAYMENTS OR DISTRIBUTIONS OF
CASH, PROPERTY OR SECURITIES TO OR FOR THE BENEFIT OF THE HOLDERS PURSUANT TO
THE SUBROGATION PROVISIONS OF THIS ARTICLE 11, WHICH WOULD OTHERWISE HAVE BEEN
PAID TO THE HOLDERS OF SENIOR INDEBTEDNESS, SHALL BE DEEMED TO BE A PAYMENT BY
THE COMPANY TO OR FOR THE ACCOUNT OF THE SECURITIES.  IT IS UNDERSTOOD THAT THE
PROVISIONS OF THIS ARTICLE 11 ARE AND ARE INTENDED SOLELY FOR THE PURPOSES OF
DEFINING THE RELATIVE RIGHTS OF THE HOLDERS, ON THE ONE HAND, AND THE HOLDERS OF
THE SENIOR INDEBTEDNESS, ON THE OTHER HAND.

 

Nothing contained in this Article 11 or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as among the Company, its creditors
other than the holders of Senior Indebtedness, and the Holders, the obligation
of the Company, which is absolute and unconditional, to pay to the Holders the
principal of (and premium, if any), interest or Additional Interest, if any, on
the Securities as and when the same shall become due and payable in accordance
with their terms, or is intended to or shall affect the relative rights of the
Holders and creditors of the Company other than the holders of the Senior
Indebtedness, nor shall anything herein or therein prevent the Trustee or the
Holders from exercising all remedies otherwise permitted by applicable law
during the continuance of an Event of Default under this

 

60

--------------------------------------------------------------------------------


 

Indenture, subject to the rights, if any, under this Article 11 of the holders
of Senior Indebtedness in respect of cash, property or securities of the Company
received upon the exercise of any such remedy.

 

Upon any payment or distribution of assets of the Company referred to in this
Article 11, the Trustee, subject to the provisions of Section 8.01, and the
Holders shall be entitled to conclusively rely upon any order or decree made by
any court of competent jurisdiction in which such bankruptcy, dissolution,
winding-up, liquidation or reorganization proceedings are pending, or a
certificate of the receiver, trustee in bankruptcy, liquidating trustee, agent
or other Person making such payment or distribution, delivered to the Trustee or
to the Holders, for the purpose of ascertaining the Persons entitled to
participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon and all
other facts pertinent thereto or to this Article 11.

 


SECTION 11.04  AUTHORIZATION TO EFFECT SUBORDINATION.  EACH HOLDER BY ACCEPTING
A SECURITY AUTHORIZES AND DIRECTS THE TRUSTEE ON SUCH HOLDER’S BEHALF TO TAKE
SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE THE SUBORDINATION
AS PROVIDED IN THIS ARTICLE 11 AND AS MAY BE REQUESTED IN WRITING AND AS
PREPARED BY THE HOLDERS OF SENIOR INDEBTEDNESS AT THEIR EXPENSE, AND EACH HOLDER
APPOINTS THE TRUSTEE TO ACT AS SUCH HOLDER’S ATTORNEY-IN-FACT FOR ANY AND ALL
SUCH PURPOSES.  IF THE TRUSTEE DOES NOT FILE A PROPER PROOF OF CLAIM OR PROOF OF
DEBT IN THE FORM REQUIRED IN ANY PROCEEDING REFERRED TO IN SECTION 11.03 HEREOF
AT LEAST 30 DAYS BEFORE THE EXPIRATION OF THE TIME TO FILE SUCH CLAIM, THE
HOLDERS OF ANY SENIOR INDEBTEDNESS OR THEIR REPRESENTATIVES ARE HEREBY
AUTHORIZED TO FILE AN APPROPRIATE CLAIM FOR AND ON BEHALF OF THE HOLDERS AND
EACH HOLDER HEREBY APPOINTS THE HOLDERS OF SENIOR INDEBTEDNESS OR THEIR
RESPECTIVE REPRESENTATIVES TO ACT AS ITS ATTORNEY-IN-FACT FOR ANY AND ALL SUCH
PURPOSES.

 


SECTION 11.05  NOTICE TO TRUSTEE.  THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE
IN THE FORM OF AN OFFICERS’ CERTIFICATE TO A RESPONSIBLE OFFICER OF THE TRUSTEE
AND TO ANY PAYING AGENT OF ANY FACT KNOWN TO THE COMPANY WHICH WOULD PROHIBIT
THE MAKING OF ANY PAYMENT OF MONIES TO OR BY THE TRUSTEE OR ANY PAYING AGENT IN
RESPECT OF THE SECURITIES PURSUANT TO THE PROVISIONS OF THIS ARTICLE 11. 
NOTWITHSTANDING THE PROVISIONS OF THIS ARTICLE 11 OR ANY OTHER PROVISION OF THIS
INDENTURE, THE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF THE EXISTENCE OF
ANY FACTS WHICH WOULD PROHIBIT THE MAKING OF ANY PAYMENT OF MONIES TO OR BY THE
TRUSTEE IN RESPECT OF THE SECURITIES PURSUANT TO THE PROVISIONS OF THIS
ARTICLE 11, UNLESS AND UNTIL A RESPONSIBLE OFFICER OF THE TRUSTEE SHALL HAVE
RECEIVED WRITTEN NOTICE THEREOF AT THE OFFICE OF THE TRUSTEE SPECIFIED IN
SECTION 12.02 HEREOF FROM THE COMPANY (IN THE FORM OF AN OFFICERS’ CERTIFICATE)
OR A REPRESENTATIVE OR A HOLDER OR HOLDERS OF SENIOR INDEBTEDNESS; AND BEFORE
THE RECEIPT OF ANY SUCH WRITTEN NOTICE, THE TRUSTEE, SUBJECT TO THE PROVISIONS
OF SECTION 8.01, SHALL BE ENTITLED IN ALL RESPECTS TO ASSUME THAT NO SUCH FACTS
EXIST; PROVIDED THAT WITH RESPECT TO ANY SUCH MONIES THAT MAY BECOME PAYABLE FOR
ANY PURPOSE (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF THE PRINCIPAL OF, OR
PREMIUM, IF ANY, OR INTEREST ON ANY SECURITY) UNLESS THE TRUSTEE SHALL HAVE
RECEIVED, ON A DATE NOT LESS THAN ONE BUSINESS DAY IMMEDIATELY PRIOR TO THE DATE
UPON WHICH BY THE TERMS HEREOF SUCH MONIES SHALL BECOME PAYABLE, THE NOTICE
PROVIDED FOR IN THIS SECTION 11.05, THEN, ANYTHING IN THE FIRST TWO PARAGRAPHS
OF SECTION 11.02 CONTAINED TO THE CONTRARY NOTWITHSTANDING, THE TRUSTEE SHALL
HAVE FULL POWER AND AUTHORITY TO RECEIVE SUCH MONIES AND TO APPLY THE SAME TO
THE PURPOSE FOR WHICH THEY WERE RECEIVED, AND SHALL NOT BE AFFECTED BY ANY
NOTICE TO THE CONTRARY WHICH MAY BE RECEIVED BY IT ON OR AFTER SUCH PRIOR DATE;
PROVIDED FURTHER THAT IF THE TRUSTEE SHALL RECEIVE ANY SUCH NOTICE ON THE DATE
UPON WHICH BY THE TERMS HEREOF SUCH MONIES SHALL BECOME PAYABLE, THE TRUSTEE
MAY, IN ITS REASONABLE DISCRETION, WAIVE THE TIME FOR NOTICE PROVIDED IN THE
FOREGOING PROVISO.  NOTHING SHALL PREVENT ANY PAYMENT BY THE TRUSTEE TO THE
HOLDERS OF MONIES DEPOSITED WITH IT PURSUANT TO ARTICLE 9, AND ANY SUCH PAYMENT
SHALL NOT BE SUBJECT TO THE PROVISIONS OF ARTICLE 11; PROVIDED THAT, AT THE TIME
OF ANY SUCH DEPOSIT, SUCH DEPOSIT AND PAYMENT WERE PERMITTED UNDER THIS
ARTICLE 11 WITHOUT GIVING EFFECT TO THE FIRST CLAUSE OF THIS SENTENCE.

 

The Trustee, subject to the provisions of Section 8.01, shall be entitled to
conclusively rely on the delivery to it of a written notice by a Representative
or a Person representing himself to be a holder of

 

61

--------------------------------------------------------------------------------


 

Senior Indebtedness to establish that such notice has been given by a
Representative or a holder of Senior Indebtedness.  In the event that the
Trustee determines in good faith that further evidence is required with respect
to the right of any Person as a holder of Senior Indebtedness to participate in
any payment or distribution pursuant to this Article 11, the Trustee may request
such Person to furnish evidence to the reasonable satisfaction of the Trustee as
to the amount of Senior Indebtedness held by such Person, the extent to which
such Person is entitled to participate in such payment or distribution and any
other facts pertinent to the rights of such Person under this Article 11, and if
such evidence is not furnished the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.

 


SECTION 11.06  TRUSTEE’S RELATION TO SENIOR INDEBTEDNESS.   THE TRUSTEE IN ITS
INDIVIDUAL CAPACITY SHALL BE ENTITLED TO ALL THE RIGHTS SET FORTH IN THIS
ARTICLE 11 IN RESPECT OF ANY SENIOR INDEBTEDNESS AT ANY TIME HELD BY IT, TO THE
SAME EXTENT AS ANY OTHER HOLDER OF SENIOR INDEBTEDNESS, AND NOTHING IN
SECTION 8.11 OR ELSEWHERE IN THIS INDENTURE SHALL DEPRIVE THE TRUSTEE OF ANY OF
ITS RIGHTS AS SUCH HOLDER.  NOTHING IN THIS ARTICLE 11 SHALL APPLY TO THE CLAIMS
OF, OR PAYMENT TO, THE TRUSTEE UNDER OR PURSUANT TO SECTION 8.07.

 

With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article 11, and no implied covenants or
obligations with respect to the holders of Senior Indebtedness shall be read
into this Indenture against the Trustee.  The Trustee shall not be deemed to owe
any fiduciary duty to the holders of Senior Indebtedness and, subject to the
provisions of Section 8.01, the Trustee shall not be liable to any holder of
Senior Indebtedness if it shall pay over or deliver to Holders, the Company or
any other Person money or assets to which any holder of Senior Indebtedness
shall be entitled by virtue of this Article 11 or otherwise.

 


SECTION 11.07  NO IMPAIRMENT OF SUBORDINATION.  NO RIGHT OF ANY PRESENT OR
FUTURE HOLDER OF ANY SENIOR INDEBTEDNESS TO ENFORCE SUBORDINATION AS HEREIN
PROVIDED SHALL AT ANY TIME IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR
FAILURE TO ACT ON THE PART OF THE COMPANY OR BY ANY ACT OR FAILURE TO ACT, IN
GOOD FAITH, BY ANY SUCH HOLDER, OR BY ANY NONCOMPLIANCE BY THE COMPANY WITH THE
TERMS, PROVISIONS AND COVENANTS OF THIS INDENTURE, REGARDLESS OF ANY KNOWLEDGE
THEREOF WHICH ANY SUCH HOLDER MAY HAVE OR OTHERWISE BE CHARGED WITH.

 


SECTION 11.08  CERTAIN CONVERSIONS DEEMED PAYMENT.  FOR THE PURPOSES OF THIS
ARTICLE 11 ONLY, (A) THE ISSUANCE AND DELIVERY OF JUNIOR SECURITIES UPON
CONVERSION OF SECURITIES IN ACCORDANCE WITH ARTICLE 4 SHALL NOT BE DEEMED TO
CONSTITUTE A PAYMENT OR DISTRIBUTION ON ACCOUNT OF THE PRINCIPAL OF (OR PREMIUM,
IF ANY), INTEREST OR ADDITIONAL INTEREST, IF ANY, ON THE SECURITIES OR ON
ACCOUNT OF THE PURCHASE OR OTHER ACQUISITION OF SECURITIES, AND (B) THE PAYMENT,
ISSUANCE OR DELIVERY OF CASH (EXCEPT IN SATISFACTION OF FRACTIONAL SHARES),
SECURITIES (OTHER THAN JUNIOR SECURITIES) OR OTHER PROPERTY UPON CONVERSION OF A
SECURITY SHALL BE DEEMED TO CONSTITUTE PAYMENT ON ACCOUNT OF THE PRINCIPAL OF
SUCH SECURITY, THE PAYMENT, ISSUANCE AND DELIVERY OF SUCH CASH BEING MADE
SUBJECT TO THE SUBORDINATION PROVISIONS OF THIS ARTICLE 11.  FOR THE PURPOSES OF
THIS SECTION 11.08, THE TERM “JUNIOR SECURITIES” MEANS (1) SHARES OF ANY STOCK
OF ANY CLASS OF THE COMPANY OR (2) SECURITIES OF THE COMPANY WHICH ARE
SUBORDINATED IN RIGHT OF PAYMENT TO ALL SENIOR INDEBTEDNESS WHICH MAY BE
OUTSTANDING AT THE TIME OF ISSUANCE OR DELIVERY OF SUCH SECURITIES TO
SUBSTANTIALLY THE SAME EXTENT AS, OR TO A GREATER EXTENT THAN, THE SECURITIES
ARE SO SUBORDINATED AS PROVIDED IN THIS ARTICLE 11.  NOTHING CONTAINED IN THIS
ARTICLE 11 OR ELSEWHERE IN THIS INDENTURE OR IN THE SECURITIES IS INTENDED TO OR
SHALL IMPAIR, AS AMONG THE COMPANY, ITS CREDITORS OTHER THAN HOLDERS OF SENIOR
INDEBTEDNESS AND THE HOLDERS, THE RIGHT, WHICH IS ABSOLUTE AND UNCONDITIONAL, OF
THE HOLDERS TO CONVERT SUCH SECURITIES IN ACCORDANCE WITH ARTICLE 4.

 


SECTION 11.09  ARTICLE APPLICABLE TO PAYING AGENTS.  IF AT ANY TIME ANY PAYING
AGENT OTHER THAN THE TRUSTEE SHALL HAVE BEEN APPOINTED BY THE COMPANY AND BE
THEN ACTING HEREUNDER, THE TERM “TRUSTEE”


 

62

--------------------------------------------------------------------------------


 


AS USED IN THIS ARTICLE SHALL (UNLESS THE CONTEXT OTHERWISE REQUIRES) BE
CONSTRUED AS EXTENDING TO AND INCLUDING SUCH PAYING AGENT WITHIN ITS MEANING AS
FULLY FOR ALL INTENTS AND PURPOSES AS IF SUCH PAYING AGENT WERE NAMED IN THIS
ARTICLE IN ADDITION TO OR IN PLACE OF THE TRUSTEE; PROVIDED, HOWEVER, THAT THE
FIRST PARAGRAPH OF SECTION 11.05 SHALL NOT APPLY TO THE COMPANY OR ANY AFFILIATE
OF THE COMPANY IF IT OR SUCH AFFILIATE ACTS AS PAYING AGENT.

 


SECTION 11.10  SENIOR INDEBTEDNESS ENTITLED TO RELY.  THE HOLDERS OF SENIOR
INDEBTEDNESS SHALL HAVE THE RIGHT TO RELY UPON THIS ARTICLE 11, AND NO AMENDMENT
OR MODIFICATION OF THE PROVISIONS OF THIS ARTICLE 11 THAT ADVERSELY AFFECT THE
RIGHTS AND INTERESTS OF SUCH HOLDERS SHALL BE EFFECTIVE AS TO SUCH HOLDERS
UNLESS SUCH HOLDERS SHALL HAVE AGREED IN WRITING THERETO.  EACH HOLDER BY
ACCEPTING A SECURITY ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF ARTICLE 11
ARE, AND ARE INTENDED TO BE, AN INDUCEMENT AND CONSIDERATION TO EACH HOLDER OF
SENIOR INDEBTEDNESS (WHETHER SUCH SENIOR INDEBTEDNESS WAS ACQUIRED OR CREATED
BEFORE OR AFTER THE ISSUANCE OF THE SECURITIES) TO ACQUIRE AND HOLD, OR TO
CONTINUE TO HOLD, SUCH SENIOR INDEBTEDNESS, AND SUCH HOLDER OF SENIOR
INDEBTEDNESS SHALL BE DEEMED CONCLUSIVELY TO HAVE RELIED ON THE PROVISIONS OF
THIS ARTICLE 11 IN ACQUIRING AND CONTINUING TO HOLD SUCH SENIOR INDEBTEDNESS.

 


SECTION 11.11  REINSTATEMENT.  TO THE EXTENT THE PAYMENT OF OR DISTRIBUTION IN
RESPECT OF ANY SENIOR INDEBTEDNESS (WHETHER BY OR ON BEHALF OF THE COMPANY AS
PROCEEDS OF SECURITY OR ENFORCEMENT OF ANY RIGHT OF SETOFF OR OTHERWISE) IS
DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO BE PAID TO
ANY RECEIVER, TRUSTEE IN BANKRUPTCY, LIQUIDATING TRUSTEE, AGENT OR SIMILAR
PERSON UNDER ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, FRAUDULENT CONVEYANCE OR
SIMILAR LAW, THEN IF SUCH PAYMENT OR DISTRIBUTION IS RECOVERED BY, OR PAID OVER
TO, SUCH RECEIVER, TRUSTEE IN BANKRUPTCY, LIQUIDATING TRUSTEE, AGENT OR SIMILAR
PERSON, THE SENIOR INDEBTEDNESS OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE DEEMED TO BE REINSTATED AND OUTSTANDING AS IF SUCH PAYMENT
HAD NOT OCCURRED.

 


SECTION 11.12  ACTIONS BY HOLDERS OF SENIOR INDEBTEDNESS.  THE HOLDERS OF THE
SENIOR INDEBTEDNESS MAY, AT ANY TIME AND FROM TIME TO TIME, WITHOUT THE CONSENT
OF OR NOTICE TO THE TRUSTEE OR THE HOLDERS, WITHOUT INCURRING RESPONSIBILITY TO
THE HOLDERS AND WITHOUT IMPAIRING OR RELEASING THE SUBORDINATION PROVIDED IN
THIS INDENTURE OR THE OBLIGATIONS OF THE HOLDERS HEREUNDER TO THE HOLDERS OF THE
SENIOR INDEBTEDNESS, DO ANY ONE OR MORE OF THE FOLLOWING:

 


(A)                                  CHANGE THE MANNER, PLACE OR TERMS OF
PAYMENT OR EXTEND THE TIME OF PAYMENT OF, OR RENEW OR ALTER, THE SENIOR
INDEBTEDNESS OR ANY INSTRUMENT EVIDENCING THE SAME OR ANY AGREEMENT UNDER WHICH
ANY SENIOR INDEBTEDNESS IS OUTSTANDING OR SECURED;


 


(B)                                 SELL, EXCHANGE, RELEASE OR OTHERWISE DEAL
WITH ANY PROPERTY PLEDGED, MORTGAGED OR OTHERWISE SECURED;


 


(C)                                  RELEASE ANY PERSON LIABLE IN ANY MANNER FOR
THE COLLECTION OF SENIOR INDEBTEDNESS;


 


(D)                                 EXERCISE OR REFRAIN FROM EXERCISING ANY
RIGHTS AGAINST THE COMPANY OR ANY OTHER PERSON; AND


 


(E)                                  TAKE ANY OTHER ACTION IN THE REASONABLE
BUSINESS JUDGMENT OF THE HOLDERS OF SENIOR INDEBTEDNESS.


 

63

--------------------------------------------------------------------------------



 


ARTICLE 12
MISCELLANEOUS


 


SECTION 12.01  TRUST INDENTURE ACT CONTROLS.  IF ANY PROVISION OF THIS INDENTURE
LIMITS, QUALIFIES OR CONFLICTS WITH THE DUTIES IMPOSED BY ANY OF SECTIONS 310 TO
317, INCLUSIVE, OF THE TIA THROUGH OPERATION OF SECTION 318(C) THEREOF, SUCH
IMPOSED DUTIES SHALL CONTROL.

 


SECTION 12.02  NOTICES.  ANY DEMAND, AUTHORIZATION NOTICE, REQUEST, CONSENT OR
COMMUNICATION SHALL BE GIVEN IN WRITING AND DELIVERED IN PERSON OR MAILED BY
FIRST-CLASS MAIL, POSTAGE PREPAID, ADDRESSED AS FOLLOWS OR TRANSMITTED BY
FACSIMILE TRANSMISSION (CONFIRMED BY DELIVERY IN PERSON OR MAIL BY FIRST-CLASS
MAIL, POSTAGE PREPAID, OR BY GUARANTEED OVERNIGHT COURIER) TO THE FOLLOWING
FACSIMILE NUMBERS:

 

If to the Company, to:

 

Coherent, Inc.
5100 Patrick Henry Drive
Santa Clara, California 95054
Attention:  General Counsel
Tel: (408) 764-4000
Fax: (408) 970-9998

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati
Professional Corporation
Attention: John A. Fore
650 Page Mill Road
Palo Alto, CA 94304
Tel: (650) 493-9300
Fax: (650) 493-6811

 

if to the Trustee, to:

 

U.S. Bank National Association
633 West Fifth Street, 24th floor
Los Angeles, CA 90071
Attention: Corporate Trust Services (Coherent, Inc. 2.75% Convertible
Subordinated Notes due 2011)
Tel: (213) 615-6043
Fax: (213) 615-6197

 

with a copy to:

 

Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103
Attention: Daniel P. Brown Jr., Esq.
Tel : (860) 251-5919
Fax : (860) 251-5212

 

 

64

--------------------------------------------------------------------------------


 

Such notices or communications shall be effective when received.

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication mailed to a Holder of a Security shall be mailed by
first-class mail or delivered by an overnight delivery service to it at its
address shown on the register kept by the Primary Registrar.

 

Failure to mail a notice or communication to a Holder of a Security or any
defect in it shall not affect its sufficiency with respect to other Holders of
Securities.  If a notice or communication to a Holder of a Security is mailed in
the manner provided above, it is duly given, whether or not the addressee
receives it.

 

If the Company mails any notice to a Holder of a Security, it shall mail a copy
to the Trustee and each Registrar, Paying Agent and Conversion Agent.

 


SECTION 12.03  COMMUNICATIONS BY HOLDERS WITH OTHER HOLDER.  HOLDERS OF
SECURITIES MAY COMMUNICATE PURSUANT TO TIA SECTION 312(B) WITH OTHER HOLDERS OF
SECURITIES WITH RESPECT TO THEIR RIGHTS UNDER THIS INDENTURE OR THE SECURITIES. 
THE COMPANY, THE TRUSTEE, THE REGISTRAR AND ANY OTHER PERSON SHALL HAVE THE
PROTECTION OF TIA SECTION 312(C).

 


SECTION 12.04  CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.  UPON ANY
REQUEST OR APPLICATION BY THE COMPANY TO THE TRUSTEE TO TAKE ANY ACTION UNDER
THIS INDENTURE, THE COMPANY SHALL FURNISH TO THE TRUSTEE AT THE REQUEST OF THE
TRUSTEE:


 

(1)           AN OFFICERS’ CERTIFICATE STATING THAT, IN THE OPINION OF THE
SIGNERS, ALL CONDITIONS PRECEDENT (INCLUDING ANY COVENANTS, COMPLIANCE WITH
WHICH CONSTITUTES A CONDITION PRECEDENT), IF ANY, PROVIDED FOR IN THIS INDENTURE
RELATING TO THE PROPOSED ACTION HAVE BEEN COMPLIED WITH; AND

 

(2)           AN OPINION OF COUNSEL STATING THAT, IN THE OPINION OF SUCH
COUNSEL, ALL SUCH CONDITIONS PRECEDENT (INCLUDING ANY COVENANTS, COMPLIANCE WITH
WHICH CONSTITUTES A CONDITION PRECEDENT) HAVE BEEN COMPLIED WITH.

 


(B)           EACH OFFICERS’ CERTIFICATE AND OPINION OF COUNSEL WITH RESPECT TO
COMPLIANCE WITH A CONDITION OR COVENANT PROVIDED FOR IN THIS INDENTURE SHALL
INCLUDE:


 

(1)           A STATEMENT THAT THE PERSON MAKING SUCH CERTIFICATE OR OPINION HAS
READ SUCH COVENANT OR CONDITION;

 

(2)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;

 

(3)           A STATEMENT THAT, IN THE OPINION OF SUCH PERSON, HE OR SHE HAS
MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM OR HER TO
EXPRESS AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS
BEEN COMPLIED WITH; AND

 

(4)           A STATEMENT AS TO WHETHER OR NOT, IN THE OPINION OF SUCH PERSON,
SUCH CONDITION OR COVENANT HAS BEEN COMPLIED WITH;

 

65

--------------------------------------------------------------------------------


 

provided, however, that with respect to matters of fact an Opinion of Counsel
may rely on an Officers’ Certificate or certificates of public officials.

 


SECTION 12.05  RECORD DATE FOR VOTE OR CONSENT OF HOLDERS OF SECURITIES.  THE
COMPANY (OR, IN THE EVENT DEPOSITS HAVE BEEN MADE PURSUANT TO SECTION 9.01, THE
TRUSTEE) MAY SET A RECORD DATE FOR PURPOSES OF DETERMINING THE IDENTITY OF
HOLDERS ENTITLED TO VOTE OR CONSENT TO ANY ACTION BY VOTE OR CONSENT AUTHORIZED
OR PERMITTED UNDER THIS INDENTURE, WHICH RECORD DATE SHALL NOT BE MORE THAN 30
DAYS PRIOR TO THE DATE OF THE COMMENCEMENT OF SOLICITATION OF SUCH ACTION. 
NOTWITHSTANDING THE PROVISIONS OF SECTION 10.04, IF A RECORD DATE IS FIXED,
THOSE PERSONS WHO WERE HOLDERS OF SECURITIES AT THE CLOSE OF BUSINESS ON SUCH
RECORD DATE (OR THEIR DULY DESIGNATED PROXIES), AND ONLY THOSE PERSONS, SHALL BE
ENTITLED TO TAKE SUCH ACTION BY VOTE OR CONSENT OR TO REVOKE ANY VOTE OR CONSENT
PREVIOUSLY GIVEN, WHETHER OR NOT SUCH PERSONS CONTINUE TO BE HOLDERS AFTER SUCH
RECORD DATE.

 


SECTION 12.06  RULES BY TRUSTEE, PAYING AGENT, REGISTRAR AND CONVERSION
AGENT.  THE TRUSTEE MAY MAKE REASONABLE RULES (NOT INCONSISTENT WITH THE TERMS
OF THIS INDENTURE) FOR ACTION BY OR AT A MEETING OF HOLDERS.  ANY REGISTRAR,
PAYING AGENT OR CONVERSION AGENT MAY MAKE REASONABLE RULES FOR ITS FUNCTIONS.

 


SECTION 12.07  LEGAL HOLIDAYS.  A “LEGAL HOLIDAY” IS A SATURDAY, SUNDAY OR A DAY
ON WHICH STATE OR FEDERALLY CHARTERED BANKING INSTITUTIONS IN NEW YORK, NEW YORK
ARE AUTHORIZED OR OBLIGATED TO CLOSE.  IF A PAYMENT DATE IS A LEGAL HOLIDAY,
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING DAY THAT IS NOT A LEGAL HOLIDAY,
AND NO INTEREST SHALL ACCRUE FOR THE INTERVENING PERIOD.  IF A REGULAR RECORD
DATE IS A LEGAL HOLIDAY, THE RECORD DATE SHALL NOT BE AFFECTED.

 


SECTION 12.08  GOVERNING LAW.  THIS INDENTURE AND THE SECURITIES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 


SECTION 12.09  NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.  THIS INDENTURE
MAY NOT BE USED TO INTERPRET ANOTHER INDENTURE, LOAN OR DEBT AGREEMENT OF THE
COMPANY OR A SUBSIDIARY OF THE COMPANY.  ANY SUCH INDENTURE, LOAN OR DEBT
AGREEMENT MAY NOT BE USED TO INTERPRET THIS INDENTURE.

 


SECTION 12.10  NO RECOURSE AGAINST OTHERS.  ALL LIABILITY DESCRIBED IN PARAGRAPH
15 OF THE SECURITIES OF ANY DIRECTOR, OFFICER, EMPLOYEE OR SHAREHOLDER, AS SUCH,
OF THE COMPANY HEREBY IS WAIVED AND RELEASED BY EACH OF THE HOLDERS.

 


SECTION 12.11  NO SECURITY INTEREST CREATED.  NOTHING IN THIS INDENTURE OR IN
THE SECURITIES, EXPRESS OR IMPLIED, SHALL BE CONSTRUED TO CONSTITUTE A SECURITY
INTEREST UNDER THE UNIFORM COMMERCIAL CODE OR SIMILAR LEGISLATION, NOW IN EFFECT
OR HEREAFTER ENACTED AND MADE EFFECTIVE, IN ANY JURISDICTION.

 


SECTION 12.12  SUCCESSORS.  ALL AGREEMENTS OF THE COMPANY IN THIS INDENTURE AND
THE SECURITIES SHALL BIND ITS SUCCESSOR.  ALL AGREEMENTS OF THE TRUSTEE IN THIS
INDENTURE SHALL BIND ITS SUCCESSOR.

 


SECTION 12.13  MULTIPLE COUNTERPARTS.  THE PARTIES MAY SIGN MULTIPLE
COUNTERPARTS OF THIS INDENTURE.  EACH SIGNED COUNTERPART SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF THEM TOGETHER REPRESENT THE SAME AGREEMENT.

 


SECTION 12.14  SEPARABILITY.  IF ANY PROVISIONS IN THIS INDENTURE OR IN THE
SECURITIES SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY.

 

66

--------------------------------------------------------------------------------


 


SECTION 12.15  TABLE OF CONTENTS, HEADINGS, ETC.  THE TABLE OF CONTENTS,
CROSS-REFERENCE SHEET AND HEADINGS OF THE ARTICLES AND SECTIONS OF THIS
INDENTURE HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT TO BE
CONSIDERED A PART HEREOF, AND SHALL IN NO WAY MODIFY OR RESTRICT ANY OF THE
TERMS OR PROVISIONS HEREOF.

 

[SIGNATURE PAGE FOLLOWS]

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
date and year first above written.

 

 

COHERENT, INC.

 

 

 

 

By:

  /s/ John R. Ambroseo

 

 

 

Name: John R. Ambroseo

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

  /s/ Brad E. Scarbrough

 

 

 

Name: Brad E. Scarbrough

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF FACE OF SECURITY]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.  THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF.  THIS SECURITY
IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.(1)

 

THIS SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  NEITHER THIS SECURITY,
THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION UNDER THE SECURITIES ACT.(2)

 

BY ITS ACQUISITION HEREOF, THE HOLDER AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY PRIOR TO THE DATE THAT IS TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH COHERENT, INC. (THE
“COMPANY”) OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR
ANY PREDECESSOR OF SUCH SECURITY) (THE “RESALE RESTRICTION TERMINATION DATE”)
ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, TO A PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS
DEFINED IN RULE

 

--------------------------------------------------------------------------------

(1)   This paragraph should be included only if the Security is a Global
Security.

 

(2)   These paragraphs to be included only if the Security is a Restricted
Security.

 

 

A-1

--------------------------------------------------------------------------------


 

144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND
THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE
(D) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF
AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE
OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY IS
COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.  THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.(2)

 

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT (AS SUCH TERM IS DEFINED IN THE INDENTURE REFERRED TO ON THE REVERSE
HEREOF) AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO COMPLY WITH
THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.(2)

 

 

A-2

--------------------------------------------------------------------------------


 

COHERENT, INC.
2.75% Convertible Subordinated Notes due 2011

 

 

No. [           ]

 

CUSIP: [Insert]

 

Coherent, Inc., a Delaware corporation, promises to pay to Cede & Co. or
registered assigns the principal amount of one hundred seventy five million
dollars ($175,000,000) on March 1, 2011.

 

This Security shall bear interest as specified on the other side of this
Security.  This Security is convertible as specified on the other side of this
Security.

 

Additional provisions of this Security are set forth on the other side of this
Security.

 

Dated:  March 13, 2006

 

SIGNATURE PAGE FOLLOWS

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

 

COHERENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Dated:  March 13, 2006

 

Trustee’s Certificate of Authentication:  This is one of the Securities referred
to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION
as Trustee

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

A-4

--------------------------------------------------------------------------------


 

[FORM OF REVERSE SIDE OF SECURITY)

 

COHERENT, INC.
CONVERTIBLE SUBORDINATED NOTES DUE 2011

 

1.                                       INTEREST

 

Coherent, Inc., a Delaware corporation (the “Company”, which term shall include
any successor corporation under the Indenture hereinafter referred to), promises
to pay interest on the principal amount of this Security at the rate of 2.75%
per annum.  The Company shall pay interest semiannually on March 1 and
September 1 of each year (each, an “Interest Payment Date”), commencing
September 1, 2006.  Each payment of interest will include interest accrued
through the day before the relevant Interest Payment Date (or purchase date). 
Cash interest will be computed on the basis of a 360-day year comprised of
twelve 30-day months.  Any payment required to be made on a day that is not a
Business Day shall be made on the next succeeding Business Day.  Any reference
herein to interest accrued or payable as of any date shall include any
Additional Interest accrued or payable on such date as provided in the
Registration Rights Agreement.

 

No sinking fund is provided for the Securities.

 

2.                                       METHOD OF PAYMENT

 

The Company shall pay interest on this Security (except defaulted interest) to
the person who is the Holder of this Security at the close of business on
February 15 or August 15, as the case may be (each, a “Regular Record Date”),
next preceding the related Interest Payment Date.  The Holder must surrender
this Security to a Paying Agent to collect payment of principal.  The Company
will pay principal and interest in money of the United States that at the time
of payment is legal tender for payment of public and private debts.  The Company
may pay principal and interest in respect of any Certificated Security by check
or wire payable in such money; provided, however, that a Holder with an
aggregate principal amount in excess of $2,000,000 will be paid by wire transfer
in immediately available funds at the election of such Holder if such Holder has
provided wire transfer instructions to the Trustee at least 10 Business Days
prior to the Payment Date.  The Company may mail an interest check to the
Holder’s registered address.  Notwithstanding the foregoing, so long as this
Security is registered in the name of a Depositary or its nominee, all payments
hereon shall be made by wire transfer of immediately available funds to the
account of the Depositary or its nominee.

 

Any wire transfer instructions received by the Trustee will remain in effect
until revoked by the Holder.

 

3.                                       PAYING AGENT, REGISTRAR AND CONVERSION
AGENT

 

Initially, U.S. Bank National Association (the “Trustee”, which term shall
include any successor trustee under the Indenture hereinafter referred to) will
act as Paying Agent, Registrar and Conversion Agent.  The Company may change any
Paying Agent, Registrar or Conversion Agent without notice to the Holder.  The
Company or any of its Subsidiaries may, subject to certain limitations set forth
in the Indenture, act as Paying Agent or Registrar.

 

4.                                       INDENTURE, LIMITATIONS

 

This Security is one of a duly authorized issue of Securities of the Company
designated as its 2.75% Convertible Subordinated Notes Due 2011 (the
“Securities”), issued under an Indenture dated as of

 

A-5

--------------------------------------------------------------------------------


 

March 13, 2006 (together with any supplemental indentures thereto, the
“Indenture”), between the Company and the Trustee.  The terms of this Security
include those stated in the Indenture and those required by or made part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended, as in
effect on the date of the Indenture.  This Security is subject to all such
terms, and the Holder of this security is referred to the Indenture and said Act
for a statement of them.  Capitalized terms not otherwise defined herein have
the meaning ascribed to such terms in the Indenture.

 

The Securities are unsecured, subordinated obligations of the Company limited to
$175,000,000 aggregate principal amount ($200,000,000 aggregate principal amount
if the Initial Purchaser exercises its over-allotment option in full).  The
Indenture does not limit other debt of the Company, secured or unsecured.

 

5.                                       PURCHASE OF SECURITIES OF HOLDERS’
OPTION UPON A FUNDAMENTAL CHANGE

 

If a Fundamental change occurs prior to the Final Maturity Date, at the option
of the Holder and subject to the terms and conditions of the Indenture, the
Company shall become obligated to purchase for cash, all or any part specified
by the Holder (so long as the principal amount of such part is $1,000 or an
integral multiple of $1,000) of the Securities held by such Holder on a date
specified by the Company that is not less than 30 nor more than 45 days after
the date of the Fundamental Change Company Notice, at a purchase price equal to
100% of the principal amount thereof together with accrued and unpaid interest,
if any, and accrued and unpaid Additional Interest, if any, to, but excluding,
the Fundamental Change Purchase Date.  The Holder shall have the right to
withdraw any Fundamental Change Purchase Notice (in whole or in a portion
thereof that is $1,000 or an integral multiple of $1,000) at any time prior to
the close of business on the Business Day next preceding the Fundamental Change
Purchase Date by delivering a written notice of withdrawal to the Paying Agent
in accordance with the terms of the Indenture.

 

6.                                       CONVERSION

 

Subject to and upon compliance with the provisions of the Indenture and upon the
occurrence of the events specified in the Indenture, a Holder may surrender for
conversion any Security that is $1,000 principal amount or integral multiples
thereof.  In lieu of receiving shares of Common Stock, a Holder will receive,
for each $1,000 principal amount of Securities surrendered for conversion:

 

•                  cash in an amount equal to the lesser of (1) $1,000 and
(2) the Conversion Value; and

 

•                  if the Conversion Value is greater than $1,000, a number of
shares of Common Stock equal to the sum of the Daily Share Amounts, for each of
the ten consecutive Trading Days in the Conversion Reference Period,
appropriately adjusted to reflect stock splits, stock dividends, combinations or
similar events occurring during the Conversion Reference Period, subject to the
Company’s right to deliver cash in lieu of all or a portion of such shares as
described in the Indenture;

 

provided that in no event shall the aggregate number of shares of Common Stock
to be issued pursuant to the foregoing clause, per $1,000 principal amount of
Securities, exceed the Aggregate Share Cap, as defined in the Indenture, without
taking into account any election by the Company to deliver cash in lieu of all
or a portion of the shares of Common Stock otherwise deliverable as set forth in
the Indenture.

 

The Conversion Rate on any Securities surrendered in connection with a
Fundamental Change may be increased by an amount, if any, determined in
accordance with Section 4.01(j) of the Indenture.

 

A-6

--------------------------------------------------------------------------------


 

7.                                       SUBORDINATION

 

To the extent provided in the Indenture, the Securities are subordinated to
Senior Indebtedness, as defined in the Indenture, of the Company.  To the extent
provided in the Indenture, Senior Indebtedness must be paid in full before the
Securities may be paid.  The Company agrees, and each Securityholder by
accepting a Security agrees, to the subordination provisions contained in the
Indenture and authorizes the Trustee to give it effect and appoints the Trustee
as attorney-in-fact for such purpose.

 

8.                                       DENOMINATIONS, TRANSFER, EXCHANGE

 

The Securities are in registered form, without coupons, in denominations of
$1,000 principal amount and integral multiples of $1,000 principal amount.  A
Holder may register the transfer of or exchange Securities in accordance with
the Indenture.  The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents.

 

9.                                       PERSONS DEEMED OWNERS

 

The Holder of a Security may be treated as the owner of it for all purposes.

 

10.                                 UNCLAIMED MONEY

 

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and any Paying Agent will pay the money back to the Company
at its written request, subject to applicable unclaimed property law and the
provisions of the Indenture.  After that, Holders entitled to money must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another person.

 

11.                                 AMENDMENT, SUPPLEMENT AND WAIVER

 

Subject to certain exceptions, the Indenture or the Securities may be amended or
supplemented with the consent of the Holders of at least a majority in aggregate
principal amount of the Securities then outstanding, and an existing Default or
Event of Default and its consequence or compliance with any provision of the
Indenture or the Securities may be waived in a particular instance with the
consent of the Holders of a majority in aggregate principal amount of the
Securities then outstanding.  Without the consent of or notice to any Holder,
the Company and the Trustee may amend or supplement the Indenture or the
Securities to, among other things, cure any ambiguity, defect or inconsistency
or make any other change that does not adversely affect the rights of the
Holders in any material respect.

 

12.                                 SUCCESSOR ENTITY

 

When a successor corporation assumes all the obligations of its predecessor
under the Securities and the Indenture in accordance with the terms and
conditions of the Indenture, the predecessor corporation (except in certain
circumstances specified in the Indenture) shall be released from those
obligations.

 

13.                                 DEFAULTS AND REMEDIES

 

Under the Indenture, an Event of Default shall occur if:

 

(1)           THE COMPANY SHALL FAIL TO PAY WHEN DUE THE PRINCIPAL OR
FUNDAMENTAL CHANGE PURCHASE PRICE OF ANY SECURITY, WHEN THE SAME BECOMES DUE AND
PAYABLE WHETHER AT THE FINAL

 

A-7

--------------------------------------------------------------------------------


 

MATURITY DATE, UPON REPURCHASE, ACCELERATION OR OTHERWISE AND REGARDLESS OF
WHETHER SUCH PAYMENT IS PERMITTED PURSUANT TO THE SUBORDINATION PROVISIONS UNDER
ARTICLE 11 OF THE INDENTURE; OR

 

(2)           THE COMPANY SHALL FAIL TO PAY AN INSTALLMENT OF CASH INTEREST OR
ADDITIONAL INTEREST, IF ANY, ON ANY OF THE SECURITIES, WHICH FAILURE CONTINUES
FOR 30 DAYS AFTER THE DATE WHEN DUE, REGARDLESS OF WHETHER SUCH PAYMENT IS
PERMITTED PURSUANT TO THE SUBORDINATION PROVISIONS UNDER ARTICLE 11 OF THE
INDENTURE; OR

 

(3)           THE COMPANY SHALL FAIL TO DELIVER WHEN DUE ALL CASH AND SHARES OF
COMMON STOCK, IF ANY, DELIVERABLE UPON CONVERSION OF THE SECURITIES, WHICH
FAILURE CONTINUES FOR 15 DAYS, REGARDLESS OF WHETHER SUCH PAYMENT IS PERMITTED
PURSUANT TO THE SUBORDINATION PROVISIONS UNDER ARTICLE 11 OF THE INDENTURE; OR

 

(4)           THE COMPANY SHALL FAIL TO PERFORM OR OBSERVE (OR OBTAIN A WAIVER
WITH RESPECT TO) ANY OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN THE
SECURITIES OR THE INDENTURE FOR A PERIOD OF 60 DAYS AFTER RECEIPT BY THE COMPANY
OF A NOTICE OF DEFAULT SPECIFYING SUCH FAILURE; OR

 

(5)           DEFAULT IN THE PAYMENT OF PRINCIPAL BY THE END OF ANY APPLICABLE
GRACE PERIOD OR RESULTING IN ACCELERATION OF OTHER INDEBTEDNESS OF THE COMPANY
FOR BORROWED MONEY WHERE THE AGGREGATE PRINCIPAL AMOUNT WITH RESPECT TO WHICH
THE DEFAULT OR ACCELERATION HAS OCCURRED EXCEEDS $25 MILLION AND SUCH
ACCELERATION HAS NOT BEEN RESCINDED OR ANNULLED OR SUCH INDEBTEDNESS REPAID
WITHIN A PERIOD OF 30 DAYS AFTER RECEIPT OF A NOTICE OF DEFAULT, PROVIDED THAT
IF ANY SUCH DEFAULT IS CURED, WAIVED, RESCINDED OR ANNULLED, THEN THE EVENT OF
DEFAULT BY REASON THEREOF WOULD BE DEEMED NOT TO HAVE OCCURRED; OR

 

(6)           THE COMPANY, OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY,
PURSUANT TO OR WITHIN THE MEANING OF ANY BANKRUPTCY LAW:

 

(A)          COMMENCES AS A DEBTOR A VOLUNTARY CASE OR PROCEEDING; OR

 

(B)           CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN AN
INVOLUNTARY CASE OR PROCEEDING OR THE COMMENCEMENT OF ANY CASE AGAINST IT;

 

(C)           CONSENTS TO THE APPOINTMENT OF A RECEIVER OF IT OR FOR ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY; OR

 

(D)          MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS;

 

(E)           FILES A PETITION IN BANKRUPTCY OR ANSWER OR CONSENT SEEKING
REORGANIZATION OR RELIEF; OR

 

(F)           CONSENTS TO THE FILING OF SUCH A PETITION OR THE APPOINTMENT OF OR
TAKING POSSESSION BY A RECEIVER; OR

 

(7)           A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT:

 

A-8

--------------------------------------------------------------------------------


 

(A)          GRANTS RELIEF AGAINST THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY OF
THE COMPANY IN AN INVOLUNTARY CASE OR PROCEEDING OR ADJUDICATES THE COMPANY OR
ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY INSOLVENT OR BANKRUPT;

 

(B)           APPOINTS A RECEIVER OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY
OF THE COMPANY OR FOR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF THE COMPANY OR
ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY; OR

 

(C)           ORDERS THE WINDING UP OR LIQUIDATION OF THE COMPANY OR ANY
SIGNIFICANT SUBSIDIARY OF THE COMPANY;

 

and in each case the order or decree remains unstayed and in effect for 60
consecutive days.

 

The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors.  The term “Receiver” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.

 

Notwithstanding the above, no Event of Default under clauses (4) or (5) above
shall occur until the Trustee notifies the Company in writing, or the Holders of
at least 25% in aggregate principal amount of the Securities then outstanding
notify the Company and the Trustee in writing, of the Default (a “Notice of
Default”), and the Company does not cure the Default within the time specified
in clause (4) or (5), as applicable, after receipt of such notice.

 

If an Event of Default (other than an Event of Default specified in clause
(6) or (7) above) occurs and is continuing with respect to the Company, the
Trustee may, by notice to the Company, or the Holders of at least 25% in
aggregate principal amount of the Securities then outstanding may, by notice to
the Company and the Trustee, declare the principal amount and accrued and unpaid
interest, if any, and accrued and unpaid Additional Interest, if any, through
the date of declaration on all the Securities to be immediately due and
payable.  Upon such a declaration, such principal amount and such accrued and
unpaid interest, if any, and such accrued and unpaid Additional Interest, if
any, shall be due and payable immediately.  If an Event of Default specified in
clauses (6) or (7) above occurs in respect of the Company and is continuing, the
principal amount and accrued but unpaid interest, if any, and accrued and unpaid
Additional Interest, if any, on all the Securities shall become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holders of Securities.  The Holders of a majority in
aggregate principal amount of the Securities then outstanding by notice to the
Trustee may rescind an acceleration and its consequences if (a) all existing
Events of Default, other than the nonpayment of the principal of the Securities
which have become due solely by such declaration of acceleration, have been
cured or waived; (b) to the extent the payment of such interest is lawful,
interest (calculated at the rate per annum borne by the Securities) on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid; (c) the rescission
would not conflict with any judgment or decree of a court of competent
jurisdiction; and (d) all payments due to the Trustee and any predecessor
Trustee under the Indenture have been made.  No such rescission shall affect any
subsequent Default or impair any right consequent thereto.

 

Holders may not enforce the Indenture or the Securities except as provided in
the Indenture.  The Trustee may require indemnity satisfactory to it before it
enforces the Indenture or the Securities.  Subject to certain limitations,
Holders of a majority in aggregate principal amount of the Securities then
outstanding may direct the Trustee in its exercise of any trust or power.  The
Trustee may withhold from Holders notice of any continuing Default (except a
Default in payment of principal or interest) if and so long as it determines
that withholding notice is in their interests.  The Company is required to file
periodic

 

A-9

--------------------------------------------------------------------------------


 

certificates with the Trustee as to the Company’s compliance with the Indenture
and knowledge or status of any Default.

 

14.                                 TRUSTEE DEALINGS WITH THE COMPANY

 

U.S. Bank National Association, the initial Trustee under the Indenture, in its
individual or any other capacity, may make loans to, accept deposits from and
perform services for the Company or an Affiliate of the Company, and may
otherwise deal with the Company or an Affiliate of the Company, as if it were
not the Trustee.

 

15.                                 NO RECOURSE AGAINST OTHERS

 

A director, officer, employee or shareholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
the Indenture nor for any claim based on, in respect of or by reason of such
obligations or their creation.  The Holder of this Security by accepting this
Security waives and releases all such liability.  The waiver and release are
part of the consideration for the issuance of this Security.

 

16.                                 AUTHENTICATION

 

This Security shall not be valid until the Trustee or an authenticating agent
manually signs the certificate of authentication on the other side of this
Security.

 

17.                                 ABBREVIATIONS AND DEFINITIONS

 

Customary abbreviations may be used in the name of the Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian) and UGMA (= Uniform Gifts to Minors Act).

 

All terms defined in the Indenture and used in this Security but not
specifically defined herein are defined in the Indenture and are used herein as
so defined.

 

18.                                 INDENTURE TO CONTROL; GOVERNING LAW

 

In the case of any conflict between the provisions of this Security and the
Indenture, the provisions of the Indenture shall control.  This Security and the
Indenture shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

The Company will furnish to any Holder, upon written request and without charge,
a copy of the Indenture.  Requests may be made to:  Coherent, Inc., 5100 Patrick
Henry Drive, Santa Clara, California, 95054, Attention: General Counsel (408)
970-9998.

 

A-10

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Security, fill in the form below:

 

I or we assign and transfer this Security to

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint

 

 

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

 

 

Your Signature

 

 

 

 

 

 

Date:

 

 

 

 

(Sign exactly as your name appears on the other side of this

 

Security)

 

 

* Signature guaranteed by:

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

*The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs:  (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-11

--------------------------------------------------------------------------------


 

CONVERSION NOTICE

 

 

To convert this Security into Common Stock of the Company, check the box:

 

To convert only part of this Security, state the principal amount to be
converted (must be $1,000 or a integral multiple of $1,000): $                 .

 

If you want the stock certificate made out in another person’s name, fill in the
form below:

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

Your Signature

 

 

Date:

 

 

 

 

 

 

(Sign exactly as your name appears on the other side of this Security)

 

 

 

 

 

 

 

 

* Signature guaranteed by:

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

*The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs:  (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-12

--------------------------------------------------------------------------------


 

FUNDAMENTAL CHANGE REPURCHASE NOTICE

 

To:  Coherent, Inc.

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Coherent, Inc. (the “Company”) as to the
occurrence of a Fundamental Change with respect to the Company and requests and
instructs the Company to purchase the entire principal amount of this Security,
or the portion thereof (which is $1,000 or an integral multiple thereof) below
designated, in accordance with the terms of the Security and the Indenture
referred to in the Security at the Fundamental Change Purchase Price, together
with accrued and unpaid interest and Additional Interest, if any, to, but
excluding, such date, to the registered Holder hereof.

 

Date:

 

 

 

 

 

 

Signature (s)

 

 

 

 

 

 

 

Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule

 

 

 

17Ad-15 under the Securities Exchange Act of 1934.

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranty

 

 

 

 

Principal amount to be redeemed (in an integral multiple of $1,000, if less than
all):

 

 

 

--------------------------------------------------------------------------------

NOTICE:  The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without any
alteration or change whatsoever.

 

A-13

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF SECURITIES(1)

 

The following exchanges, purchase, redemptions, purchases or conversions of a
part of this Global Security have been made:

 

Principal Amount of
this Global Note
Following Such
Decrease Date of
Exchange (or
Increase)

 

Authorized Signatory
of Securities
Custodian

 

Amount of Decrease
in Principal Amount
of this Global Note

 

Amount of Increase in
Principal Amount of
this Global Note

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1.             This schedule should be included only if the Security is a Global
Security.

 

A-14

--------------------------------------------------------------------------------


 

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION
OF TRANSFER OF RESTRICTED SECURITIES

 

Re:          2.75% Convertible Subordinated Notes Due 2011 (the “Securities”) of
Coherent, Inc.

 

This certificate relates to $            principal amount of Securities owned in
(check applicable box)             book-entry or              definitive form by
                                    (the “Transferor”).

 

The Transferor has requested a Registrar or the Trustee to exchange or register
the transfer of such Securities.

 

In connection with such request and in respect of each such Security, the
Transferor does hereby certify that the Transferor is familiar with transfer
restrictions relating to the Securities as provided in Section 2.12 of the
Indenture dated as of March 13, 2006 between Coherent, Inc. and U.S. Bank
National Association, as trustee (the “Indenture”), and the transfer of such
Security is being made pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) (check applicable
box), or the transfer or exchange, as the case may be, of such Security does not
require registration under the Securities Act because (check applicable box):

 

 

 

 

Such Security is being transferred pursuant to an effective registration
statement under the Securities Act.

 

 

 

 

 

 

 

Such Security is being acquired for the Transferor’s own account, without
transfer.

 

 

 

 

 

 

 

Such Security is being transferred to the Company or a Subsidiary (as defined in
the Indenture) of the Company.

 

 

 

 

 

 

 

Such security is being transferred to a person the Transferor reasonably
believes is a “qualified institutional buyer” (as defined in Rule 144A or any
successor provision thereto (“Rule 144A”) under the Securities Act) that is
purchasing for its own account or for the account of a “qualified institutional
buyer”, in each case to whom notice has been given that the transfer is being
made in reliance on such Rule 144A, and in each case in reliance on Rule 144A.

 

 

 

 

 

 

 

Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements under the Securities Act in
accordance with Rule 144 (or any successor thereto) (“Rule 144”) under the
Securities Act.

 

 

 

 

 

 

 

Such Security is being transferred to a non-U.S. Person in an offshore
transaction in compliance with Rule 904 of Regulation S under the Securities Act
(or any successor thereto).

 

 

 

 

 

 

 

Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act (other than
an exemption referred to above) and as a result of which such Security will,
upon such transfer, cease to be a “restricted security” within the meaning of
Rule 144 under the Securities Act.

 

A-15

--------------------------------------------------------------------------------


 

The Transferor acknowledges and agrees that, if the transferee will hold any
such Securities in the form of beneficial interests in a Global Note which is a
“restricted security” within the meaning of Rule 144 under the Securities Act,
then such transfer can only be made pursuant to (i) Rule 144A under the
Securities Act and such transferee must be a “qualified institutional buyer” (as
defined in Rule 144A) or (ii) Regulation S under the Securities Act.

 

Date:

 

 

 

 

 

 

(Insert Name of Transferor)

 

 

A-16

--------------------------------------------------------------------------------